UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek Foresters Investment Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31 DATE OF REPORTING PERIOD: JUNE 30, 2016 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Foresters Investor Services, Inc., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: Foresters Financial Services, Inc., 40 Wall Street, New York, NY 10005, or by visiting our website at www.foresters.com. You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about their Trustees. Foresters Financial™ and Foresters™ are the trade names and trademarks of The Independent Order of Foresters (Foresters), a fraternal benefit society, 789 Don Mills Road, Toronto, Canada M3C 1T9 and its subsidiaries. Equity & Bond Markets Overview FIRST INVESTORS LIFE SERIES FUNDS Dear Investor: We are pleased to provide you with our report for the six-month period ended June 30, 2016 (“the review period”). Economic Overview The first half of 2016 included several unexpected events which impacted various markets. Equity markets around the world had one of the toughest starts to a year on record, posting double-digit losses during the first 6 weeks of the year. This risk-off sentiment was sparked by multiple factors: weakness in the Chinese economy, a declining Chinese stock market, falling oil prices and the market’s initial anticipation of four Federal Reserve (“the Fed”) rate hikes in 2016. Most of those concerns subsided in mid-February. China’s market stabilized, oil producers talked about decreasing supply, and Janet Yellen, the chairwoman of the Fed, implied there would be fewer rate hikes than initially expected in 2016. The markets strongly rebounded in the second half of February, carrying into March, pushing returns into positive territory for the year. The tables turned again, however, as the May jobs report came in considerably lower than estimates projected and investors waited for the results of the Brexit vote. The long anticipated decision determining whether the U.K. would exit the European Union resulted in a “leave” vote, to the surprise of many. This triggered another short-term sell off, amounting to nearly a $3.6 trillion loss out of stocks worldwide. However, after the Bank of England and the European Central Bank indicated their intentions to loosen credit, the markets rebounded sharply. The U.S. economy continued to grind along with signs of improvement in the first quarter. Manufacturing data and employment numbers improved. However, wage growth and inflation were still below historical averages. Despite positive signals, the Fed remained cautious. It lowered the projected 2016 U.S. GDP growth rate from 2.2% to 2.0%. Annualized U.S. GDP growth came in at 1.1% in the first quarter, below the Fed’s projection, driven by work force growth and increased productivity. Second quarter U.S. GDP growth was projected to come in at 2.6%, but came in weaker at 1.2%. Consumer sentiment for the period was relatively positive, and retail sales were up, although limited mainly to online sales and specialty retailers. A small increase in inflation and a slight rebound in energy prices started to push up the Consumer Price Index. The housing market, both in new construction and existing home sales, remained strong. Looking ahead, market fundamentals remain positive. However, the long-term implications of the Brexit vote are unknown and will likely lead to market volatility in the future. 1 Equity & Bond Markets Overview (continued) FIRST INVESTORS LIFE SERIES FUNDS The Equity Market The S&P 500 ended the first half of 2016 up 3.84%, and the Dow Jones Industrial Average was up 4.31%. Despite muted corporate earnings, U.S. stocks marked a third consecutive quarterly gain in the second quarter. However, equity markets experienced turbulent swings during the first quarter and increased volatility in the second half of June. The S&P 500 Index plunged more than 10% from the beginning of the year until February 11th, and then gained almost 17% by June 8th. It then lost more than 5% in the two days following the June 23rd Brexit vote, before rallying almost 5% during the final days of the second quarter. Mid-cap stocks (measured by the S&P 400 Index) have outperformed small and large caps since the beginning of the year. Contrary to 2015, value stocks have outperformed growth stocks in both quarters. The S&P 500 Value Index has returned 6.24% year-to-date, while the S&P 500 Growth Index is up 1.55%. Higher yielding stocks outperformed, with the Dow Jones US Select Dividend Index returning 15.55% year-to-date, and the Dow Jones US Select REIT Index returning 10.82%. Low and negative global bond yields have driven many investors into dividend-paying stocks, and sectors, such as Real Estate, which have attractive and relatively reliable income. Most S&P 500 sectors ended the first half of 2016 in positive territory, with Telecom Services and Utilities being the best performing sectors with returns of 24.85% and 23.41%, respectively. Energy was the biggest winner during the second quarter due to the rebound in crude oil prices and domestic production coming offline which eased global oversupply. Energy returned 16.10% year-to-date. Financial Services and Information Technology were the only negative sectors during the review period, down 3.05% and 0.32%, respectively. International equities were mixed throughout the first half of the year. Developed markets outside the U.S. and Canada (measured by the MSCI EAFE Index) finished the first half down 6.84% in local currency and declined 4.04% in U.S. dollar terms. Conversely, the emerging markets (particularly Latin America) fared well, in part, due to a large rebound in oil prices and other commodities. The MSCI EM Index returned 6.60%, while the MSCI EM Latin America Index returned 25.68%, both in U.S. dollar terms. The Bond Market Declining interest rates, in part due to aggressive European Central Bank easing, led U.S. Treasuries to their best first quarter start of a year since 2008. This positive fixed income performance, both domestically and internationally, continued in the second quarter. 2 Bonds also benefited from the Fed lowering expectations of the frequency of interest rate hikes going forward. The Fed kept interest rates unchanged at its Federal Open Market Committee meeting in June following the disappointing May employment report. Markets priced in only a 9% chance that the Fed would raise rates by the end of the year as of June’s close, down substantially from the 74% chance it predicted on May 31st. The U.S. bond market as measured by the BofA Merrill Lynch U.S. Broad Market Index gained 5.42% during the review period. The 2-year U.S. Treasury yield, which is very sensitive to changes in Fed policy, declined from 1.05% as of 12/31/15 to 0.58%. The 10-year U.S. Treasury yield fell from 2.27% to 1.47%. Longer-dated bonds significantly outperformed shorter-dated bonds. Longer-dated issues are more sensitive to positive effects of falling rates, like bond prices rising, due to their longer duration. Municipal bonds had positive returns each month of the review period, returning 4.41%. Despite elevated issuance, strong demand, including unexpected buying from foreign investors looking for yield, was a major factor in municipal bond market performance. Uncertainty around the economic recovery, the Fed’s lower glide path for interest rate increases, and the U.K. vote created a favorable environment for municipals which tend to be more insulated than other bond sectors from some of these macro concerns. Investment grade corporate bonds returned 7.56% for the review period. The sector benefited from the European Central Bank’s corporate bond buying program, as well as a general search for yield by investors. Lower quality bonds continued to be the strongest performing sector of the corporate bond market. Energy was the strongest sector as oil rallied from its recent lows. The high yield bond market showed strong performance, returning 9.20% year-to-date. The lowest credit quality tier of high yield (CCC-rated bonds) struggled into mid-February but rallied back to outperform the higher quality segment with distressed energy companies rallying the most. Demand for the asset class also benefited from investors searching for income. International fixed income had very strong returns, driven by the downward movement in the U.S. dollar and declining global yields. As of the end of the second quarter, 36% of global government bonds had negative yields. Emerging markets were up 10.22% year-to-date in U.S. dollar terms. Non-U.S. sovereign bonds were up 13.50% year-to-date in U.S. dollar terms. 3 Equity & Bond Markets Overview (continued) FIRST INVESTORS LIFE SERIES FUNDS Thank you for placing your trust in Foresters Financial. As always, we appreciate the opportunity to serve your investment needs. The Funds are only available through the purchase of variable life insurance policies and variable annuity contracts issued by Foresters Life Insurance and Annuity Company. The reports do not reflect the additional expenses and charges that are applicable to variable life insurance policies and variable annuity contracts. This Equity & Bond Markets Overview is not part of the Funds’ financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The views expressed in this Overview reflect those views of the Director of Equities and President of Foresters Investment Management Company, Inc. through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. This Overview may not be relied upon as investment advice or an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in variable life and annuity subaccounts. For all subaccounts, there is the risk that securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. For stock subaccounts, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock subaccounts such as small-cap, global or international funds. For bond subaccounts, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, bonds with longer maturities fluctuate more than bonds with shorter maturities in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. There are also special risks associated with investing in certain types of bond subaccounts, including liquidity risk and prepayment and extension risk. To the extent any of the Funds utilize derivatives, they are subject to the risks of using such instruments, including possible counterparty risks, potential losses if the assets or interest rate does not move as expected and the potential for greater losses than if derivatives had not been used. You should consult your prospectus for a precise explanation of the risks associated with your subaccounts. 4 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS LIFE SERIES FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, January 1, 2016, and held for the entire six-month period ended June 30, 2016. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 Fund Expenses (unaudited) BALANCED INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,052.90 $6.33 Hypothetical (5% annual return before expenses) $1,000.00 $1,018.69 $6.22 * Expenses are equal to the annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 6 Portfolio of Investments BALANCED INCOME FUND June 30, 2016 Shares Security Value COMMON STOCKS—38.5% Consumer Discretionary—3.9% 1,400 American Eagle Outfitters, Inc. $ 22,302 1,550 Ford Motor Company 19,483 600 Johnson Controls, Inc. 26,556 500 L Brands, Inc. 33,565 900 Newell Brands, Inc. 43,713 750 Regal Entertainment Group – Class “A” 16,530 2,500 Stein Mart, Inc. 19,300 650 Tupperware Brands Corporation 36,582 100 Whirlpool Corporation 16,664 400 Wyndham Worldwide Corporation 28,492 263,187 Consumer Staples—5.8% 1,150 Altria Group, Inc. 79,304 700 Coca-Cola Company 31,731 1,250 Koninklijke Ahold NV (ADR) 27,650 400 Nu Skin Enterprises, Inc. – Class “A” 18,476 600 PepsiCo, Inc. 63,564 850 Philip Morris International, Inc. 86,462 250 Procter & Gamble Company 21,168 600 Sysco Corporation 30,444 450 Wal-Mart Stores, Inc. 32,859 391,658 Energy—1.8% 100 Chevron Corporation 10,483 250 ExxonMobil Corporation 23,435 250 Marathon Petroleum Corporation 9,490 100 Occidental Petroleum Corporation 7,556 700 PBF Energy, Inc. – Class “A” 16,646 150 Phillips 66 11,901 300 Royal Dutch Shell, PLC – Class “A” (ADR) 16,566 150 Schlumberger, Ltd. 11,862 600 Suncor Energy, Inc. 16,638 124,577 7 Portfolio of Investments (continued) BALANCED INCOME FUND June 30, 2016 Shares Security Value Financials—5.9% 350 Ameriprise Financial, Inc. $ 31,447 500 Berkshire Hills Bancorp, Inc. 13,460 1,250 Brixmor Property Group, Inc. (REIT) 33,075 700 Chesapeake Lodging Trust (REIT) 16,275 300 Chubb, Ltd. 39,213 700 Discover Financial Services 37,513 2,850 FelCor Lodging Trust, Inc. (REIT) 17,755 500 JPMorgan Chase & Company 31,070 700 MetLife, Inc. 27,881 250 PNC Financial Services Group, Inc. 20,348 1,643 Sunstone Hotel Investors, Inc. (REIT) 19,831 700 Tanger Factory Outlet Centers, Inc. (REIT) 28,126 800 U.S. Bancorp 32,264 800 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 19,824 850 Waddell & Reed Financial, Inc. – Class “A” 14,637 450 Wells Fargo & Company 21,299 404,018 Health Care—4.7% 850 Abbott Laboratories 33,413 1,000 AbbVie, Inc. 61,910 1,200 GlaxoSmithKline, PLC (ADR) 52,008 500 Johnson & Johnson 60,650 750 Merck & Company, Inc. 43,208 2,000 Pfizer, Inc. 70,420 321,609 Industrials—4.3% 400 3M Company 70,048 900 General Electric Company 28,332 400 Honeywell International, Inc. 46,528 1,000 Koninklijke Philips NV 24,940 250 Lockheed Martin Corporation 62,043 1,700 TAL International Group, Inc. 22,797 700 Textainer Group Holdings, Ltd. 7,798 200 Tyco International, PLC 8,520 200 United Technologies Corporation 20,510 291,516 8 Shares Security Value Information Technology—5.9% 700 Apple, Inc. $ 66,920 900 Applied Materials, Inc. 21,573 1,650 Cisco Systems, Inc. 47,338 1,200 HP, Inc. 15,060 800 Intel Corporation 26,240 200 International Business Machines Corporation 30,356 1,100 Maxim Integrated Products, Inc. 39,259 1,250 Microsoft Corporation 63,963 800 QUALCOMM, Inc. 42,856 1,300 Symantec Corporation 26,702 1,600 Travelport Worldwide, Ltd. 20,624 400,891 Materials—.9% 200 Praxair, Inc. 22,478 400 RPM International, Inc. 19,980 800 Steel Dynamics, Inc. 19,600 62,058 Telecommunication Services—1.7% 1,500 AT&T, Inc. 64,815 900 Verizon Communications, Inc. 50,256 115,071 Utilities—3.6% 800 AGL Resources, Inc. 52,776 500 Black Hills Corporation 31,520 500 Duke Energy Corporation 42,895 750 Exelon Corporation 27,270 1,000 NiSource, Inc. 26,520 450 SCANA Corporation 34,047 400 WEC Energy Group, Inc. 26,120 241,148 Total Value of Common Stocks (cost $2,507,205) 2,615,733 9 Portfolio of Investments (continued) BALANCED INCOME FUND June 30, 2016 Principal Amount Security Value CORPORATE BONDS—32.8% Automotive—1.6% $ 50M Johnson Controls, Inc., 5%, 3/30/2020 $ 54,757 50M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 52,529 107,286 Chemicals—.8% 50M Dow Chemical Co., 4.25%, 11/15/2020 54,756 Energy—1.6% 50M Magellan Midstream Partners, LP, 5%, 3/1/2026 56,670 50M Plains All American Pipeline, LP, 5.875%, 8/15/2016 50,241 106,911 Financial Services—3.9% 100M American International Group, Inc., 3.75%, 7/10/2025 102,110 50M Ameriprise Financial, Inc., 5.3%, 3/15/2020 56,057 50M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 54,007 50M General Electric Capital Corp., 3.1%, 1/9/2023 53,458 265,632 Financials—10.7% 100M Bank of America Corp., 5.875%, 2/7/2042 126,687 100M Capital One Financial Corp., 3.75%, 4/24/2024 104,503 50M Citigroup, Inc., 4.5%, 1/14/2022 55,335 50M Deutsche Bank AG, 3.7%, 5/30/2024 49,787 50M Goldman Sachs Group, Inc., 3.625%, 1/22/2023 52,524 50M JPMorgan Chase & Co., 4.5%, 1/24/2022 55,684 Morgan Stanley: 50M 5.5%, 7/28/2021 57,158 50M 7.25%, 4/1/2032 69,491 50M U.S. Bancorp, 3.6%, 9/11/2024 53,916 50M Visa, Inc., 3.15%, 12/14/2025 53,520 50M Wells Fargo & Co., 3.9%, 5/1/2045 52,619 731,224 Food/Beverage/Tobacco—1.7% 100M Anheuser-Busch InBev Finance, Inc., 4.7%, 2/1/2036 112,737 10 Principal Amount Security Value Food/Drug—.8% $ 50M CVS Health Corp., 3.875%, 7/20/2025 $ 55,102 Health Care—1.6% 100M Gilead Sciences, Inc., 3.65%, 3/1/2026 108,949 Information Technology—1.5% 50M Apple, Inc., 2.5%, 2/9/2025 50,844 50M Oracle Corp., 2.95%, 5/15/2025 52,024 102,868 Media-Broadcasting—.8% 50M Comcast Corp., 4.25%, 1/15/2033 55,268 Real Estate Investment Trusts—1.6% 50M AvalonBay Communities, Inc., 3.5%, 11/15/2024 52,756 50M Simon Property Group, LP, 3.375%, 10/1/2024 53,688 106,444 Retail-General Merchandise—.9% 50M Amazon.com, Inc., 4.8%, 12/5/2034 58,994 Telecommunications—1.6% 50M AT&T, Inc., 3.8%, 3/15/2022 53,184 50M Verizon Communications, Inc., 5.15%, 9/15/2023 58,320 111,504 Transportation—.9% 50M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 61,167 Utilities—2.8% 50M Dominion Resources, Inc., 3.9%, 10/1/2025 53,664 25M Duke Energy Progress, Inc., 4.15%, 12/1/2044 27,600 50M Ohio Power Co., 5.375%, 10/1/2021 58,120 50M Oklahoma Gas & Electric Co., 4%, 12/15/2044 53,676 193,060 Total Value of Corporate Bonds (cost $2,134,409) 2,231,902 11 Portfolio of Investments (continued) BALANCED INCOME FUND June 30, 2016 Principal Amount or Shares Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—10.8% Fannie Mae: $ 99M 3%, 4/1/2046 $ 102,967 397M 3.5%, 11/1/2045 – 7/14/2046 (a) 419,069 198M 4%, 10/1/2035 – 7/14/2046 (a) 212,366 Total Value of Residential Mortgage-Backed Securities (cost $727,491) 734,402 U.S. GOVERNMENT OBLIGATIONS—10.7% U.S. Treasury Notes: 500M 0.3372%, 7/31/2017 † 500,100 225M 0.5322%, 1/31/2018 † 225,479 Total Value of U.S. Government Obligations (cost $724,866) 725,579 EXCHANGE TRADED FUNDS—2.7% 2,175 iShares iBoxx USD High Yield Corporate Bond ETF (ETF) (cost $178,482) 184,201 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—7.4% $500M Federal Home Loan Bank, 0.35%, 8/26/2016 (cost $499,728) 499,813 Total Value of Investments (cost $6,772,181) 102.9 % 6,991,630 Excess of Liabilities Over Other Assets (2.9 ) (194,168) Net Assets 100.0 % $6,797,462 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2016. Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 12 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 2,615,733 $ — $ — $ 2,615,733 Corporate Bonds — 2,231,902 — 2,231,902 Residential Mortgage-Backed Securities — 734,402 — 734,402 U.S. Government Obligations — 725,579 — 725,579 Exchange Traded Funds 184,201 — — 184,201 Short-Term U.S. Government Agency Obligations — 499,813 — 499,813 Total Investments in Securities* $ 2,799,934 $ 4,191,696 $ — $ 6,991,630 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 13 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,000.00 $1.79 Hypothetical (5% annual return before expenses) $1,000.00 $1,023.07 $1.81 * Expenses are equal to the annualized expense ratio of .36%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 14 Portfolio of Investments CASH MANAGEMENT FUND June 30, 2016 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—53.1% Fannie Mae: $300M 8/10/2016 0.26 % $299,913 385M 8/31/2016 0.27 384,824 Federal Home Loan Bank: 700M 7/5/2016 0.29 699,978 600M 7/11/2016 0.28 599,953 680M 7/20/2016 0.35 679,874 800M 7/22/2016 0.34 799,841 300M 9/1/2016 0.39 299,799 400M 9/6/2016 0.39 399,710 400M 9/7/2016 0.39 399,705 175M 10/18/2016 0.55 174,708 175M 11/4/2016 0.55 174,663 500M Freddie Mac, 7/13/2016 0.43 499,928 Total Value of U.S. Government Agency Obligations (cost $5,412,896) 5,412,896 VARIABLE AND FLOATING RATE NOTES—28.3% Federal Farm Credit Bank: 140M 7/15/2016 0.63 139,996 400M 8/26/2016 0.47 399,980 200M 10/11/2016 0.47 199,976 250M 12/19/2016 0.45 249,940 500M 4/20/2017 0.50 500,081 Federal Home Loan Bank: 400M 7/25/2016 0.44 400,000 500M 1/27/2017 0.44 500,004 500M Valdez, AK Marine Term. Rev. (Exxon Pipeline Co., Project B), 12/1/2033 0.37 500,000 Total Value of Variable and Floating Rate Notes (cost $2,889,977) 2,889,977 CORPORATE NOTES—9.3% 450M Microsoft Corp., 8/3/2016 (a) 0.40 449,835 500M Pfizer, Inc., 9/19/2016 (a) 0.46 499,489 Total Value of Corporate Notes (cost $949,324) 949,324 15 Portfolio of Investments (continued) CASH MANAGEMENT FUND June 30, 2016 Principal Interest Amount Security Rate * Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—5.9% U.S. Treasury Bills: $100M 7/28/2016 0.39 % $99,971 500M 8/4/2016 0.25 499,882 Total Value of Short-Term U.S. Government Obligations (cost $599,853) 599,853 Total Value of Investments (cost $9,852,050)** 96.6 % 9,852,050 Other Assets, Less Liabilities 3.4 346,145 Net Assets 100.0 % $10,198,195 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on variable and floating rate notes are adjusted periodically; the rates shown are the rates in effect at June 30, 2016. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 5). 16 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 5,412,896 $ — $ 5,412,896 Variable and Floating Rate Notes: U.S. Government Agency Obligations — 2,389,977 — 2,389,977 Municipal Bonds — 500,000 — 500,000 Corporate Notes — 949,324 — 949,324 Short-Term U.S. Government Obligations — 599,853 — 599,853 Total Investments in Securities $ — $ 9,852,050 $ — $ 9,852,050 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 17 Fund Expenses (unaudited) COVERED CALL STRATEGY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (5/2/16)* (6/30/16) (5/2/16–6/30/16)** Expense Examples Actual $1,000.00 $1,008.00 $3.34 Hypothetical (5% annual return before expenses) $1,000.00 $1,004.87 $3.34 * Commencement of operations. ** Actual expenses reflect only from the commencement of operations to the end of the period covered (May 2, 2016 through June 30, 2016). Therefore expenses shown are lower than would be expected for a six month period. Actual expenses for the six-month period will be reflected in future reports. Expenses are equal to the annualized expense ratio of 2.03%, multiplied by the average account value over the period, multiplied by 60/366 (to reflect the inception period). Expenses paid during the period are net of expenses waived and/or assumed. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 18 Portfolio of Investments COVERED CALL STRATEGY FUND June 30, 2016 Shares Security Value COMMON STOCKS—101.2% Consumer Discretionary—17.0% 6,700 Ford Motor Company $ 84,219 4,200 General Motors Company 118,860 1,700 Home Depot, Inc. 217,073 2,300 Ross Stores, Inc. 130,387 2,000 Time Warner, Inc. 147,080 900 Walt Disney Company 88,038 800 Whirlpool Corporation 133,312 918,969 Consumer Staples—8.0% 2,200 CVS Health Corporation 210,628 2,100 PepsiCo, Inc. 222,474 433,102 Energy—2.7% 1,400 Chevron Corporation 146,762 Financials—16.3% 400 BlackRock, Inc. 137,012 2,700 JPMorgan Chase & Company 167,778 1,100 SPDR Dow Jones Industrial Average ETF Trust (ETF) 196,988 1,100 SPDR S&P rust (ETF) 230,483 3,700 U.S. Bancorp 149,221 881,482 Health Care—11.1% 200 * Allergan, PLC 46,218 1,500 Johnson & Johnson 181,950 2,000 Medtronic, PLC 173,540 5,600 Pfizer, Inc. 197,176 598,884 Industrials—18.5% 800 Boeing Company 103,896 4,000 Delta Air Lines, Inc. 145,720 3,500 General Electric Company 110,180 1,700 Honeywell International, Inc. 197,744 19 Portfolio of Investments (continued) COVERED CALL STRATEGY FUND June 30, 2016 Shares Security Value Industrials (continued) 1,300 Raytheon Company $ 176,735 1,800 Union Pacific Corporation 157,050 1,100 United Technologies Corporation 112,805 1,004,130 Information Technology—17.9% 2,500 Apple, Inc. 239,000 6,500 Cisco Systems, Inc. 186,485 5,800 EMC Corporation 157,586 4,900 Intel Corporation 160,720 400 International Business Machines Corporation 60,712 3,100 QUALCOMM, Inc. 166,067 970,570 Materials—3.0% 3,300 Dow Chemical Company 164,043 Telecommunication Services—6.7% 4,700 AT&T, Inc. 203,087 2,900 Verizon Communications, Inc. 161,936 365,023 Total Value of Common Stocks (cost $5,465,129) 101.2 % 5,482,965 Excess of Liabilities Over Other Assets (1.2 ) (66,650) Net Assets 100.0 % $5,416,315 * Non income producing Summary of Abbreviations: ETF Exchange Traded Fund 20 Expiration Exercise CALL OPTIONS WRITTEN—3.4% Date Price Contracts Value Allergan, PLC 10/21/16 $240.00 2 $ 2,400 Apple, Inc. 7/15/16 100.00 15 150 Apple, Inc. 8/19/16 105.00 10 360 AT&T, Inc 7/1/16 38.50 47 21,714 BlackRock, Inc. 10/21/16 350.00 4 4,480 Boeing Company 11/18/16 135.00 8 3,640 Chevron Corporation 7/15/16 100.00 14 6,762 Cisco Systems, Inc. 10/21/16 28.00 65 9,620 CVS Health Corporation 7/29/16 95.00 22 3,938 Delta Air Lines, Inc. 7/15/16 40.00 40 880 Dow Chemical Company 7/8/16 53.00 33 446 EMC Corporation 1/19/18 27.00 58 11,687 Ford Motor Company 7/15/16 14.00 67 67 General Electric Company 10/21/16 31.00 35 5,005 General Motors Company 9/16/16 31.00 42 1,344 Home Depot, Inc. 8/19/16 135.00 17 1,190 Honeywell International, Inc. 12/16/16 120.00 17 5,797 Intel Corporation 7/15/16 32.00 16 1,600 Intel Corporation 10/21/16 30.00 33 10,725 International Business Machines Corporation 7/15/16 152.50 4 608 Johnson & Johnson 7/15/16 116.00 15 7,755 JPMorgan Chase & Company 9/16/16 65.00 27 2,997 Medtronic, PLC 8/19/16 80.00 5 3,450 Medtronic, PLC 8/19/16 85.00 15 4,305 PepsiCo, Inc. 7/15/16 105.00 21 4,095 Pfizer, Inc. 8/19/16 35.00 56 4,872 QUALCOMM, Inc. 8/19/16 55.00 31 3,999 Raytheon Company 8/19/16 130.00 13 9,100 Ross Stores, Inc 11/18/16 57.50 23 7,130 SPDR Dow Jones Industrial Average ETF Trust 7/15/16 175.00 11 4,994 SPDR S&P rust 7/15/16 204.00 5 3,015 SPDR S&P rust 7/15/16 207.00 6 2,220 Time Warner, Inc. 10/21/16 75.00 20 5,800 U.S. Bancorp 9/16/16 43.00 37 1,554 Union Pacific Corporation 11/18/16 87.50 18 8,370 United Technologies Corporation 8/19/16 105.00 11 1,342 Verizon Communications, Inc 7/15/16 52.50 29 9,715 Walt Disney Company 7/15/16 100.00 9 198 Whirlpool Corporation 9/16/16 170.00 8 5,440 Total Call Options Written (premium received $168,761) $182,764 21 Portfolio of Investments (continued) COVERED CALL STRATEGY FUND June 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Assets Common Stocks* $ 5,482,965 $ — $ — $ 5,482,965 Liabilities Call Options Written $ (182,764) $ — $ — $ (182,764) * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 22 See notes to financial statements Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,052.15 $4.23 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.73 $4.17 * Expenses are equal to the annualized expense ratio of .83%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 23 Portfolio of Investments EQUITY INCOME FUND June 30, 2016 Shares Security Value COMMON STOCKS—92.9% Consumer Discretionary—9.1% 13,200 American Eagle Outfitters, Inc. $ 210,276 5,787 CBS Corporation – Class “B” 315,044 17,650 Comcast Corporation – Special Shares “A” 1,150,603 7,600 Delphi Automotive, PLC 475,760 44,850 Ford Motor Company 563,765 2,150 Harman International Industries, Inc. 154,413 8,050 Home Depot, Inc. 1,027,905 12,300 Johnson Controls, Inc. 544,398 2,700 L Brands, Inc. 181,251 3,750 Lear Corporation 381,600 6,900 McDonald’s Corporation 830,346 19,737 Newell Brands, Inc. 958,626 37,400 Regal Entertainment Group – Class “A” 824,296 11,016 Time Warner, Inc. 810,117 8,500 Tupperware Brands Corporation 478,380 4,300 Walt Disney Company 420,626 1,800 Whirlpool Corporation 299,952 6,300 Wyndham Worldwide Corporation 448,749 10,076,107 Consumer Staples—9.6% 27,600 Altria Group, Inc. 1,903,296 17,600 Coca-Cola Company 797,808 14,600 CVS Health Corporation 1,397,804 3,850 Dr. Pepper Snapple Group, Inc. 372,026 4,500 Kimberly-Clark Corporation 618,660 11,400 Koninklijke Ahold NV (ADR) 252,168 3,666 Kraft Heinz Company 324,368 12,000 PepsiCo, Inc. 1,271,280 15,900 Philip Morris International, Inc. 1,617,348 15,300 Procter & Gamble Company 1,295,451 10,200 Wal-Mart Stores, Inc. 744,804 10,595,013 Energy—7.4% 16,800 Chevron Corporation 1,761,144 21,050 ConocoPhillips 917,780 15,400 Devon Energy Corporation 558,250 16,500 Exxon Mobil Corporation 1,546,710 6,500 Halliburton Company 294,385 24 Shares Security Value Energy (continued) 11,900 Marathon Petroleum Corporation $ 451,724 14,600 Occidental Petroleum Corporation 1,103,176 12,400 PBF Energy, Inc. – Class “A” 294,872 12,500 Royal Dutch Shell, PLC – Class “A” (ADR) 690,250 3,600 Schlumberger, Ltd. 284,688 13,200 Suncor Energy, Inc. 366,036 8,269,015 Financials—19.3% 28,800 AllianceBernstein Holding, LP (MLP) 671,040 8,550 American Express Company 519,498 4,050 Ameriprise Financial, Inc. 363,892 19,800 Bank of New York Mellon Corporation 769,230 28,950 Berkshire Hills Bancorp, Inc. 779,334 37,300 Brixmor Property Group, Inc. (REIT) 986,958 20,000 Chesapeake Lodging Trust (REIT) 465,000 13,567 Chubb, Ltd. 1,773,343 30,800 Citizens Financial Group, Inc. 615,384 16,850 Discover Financial Services 902,991 35,870 Financial Select Sector SPDR Fund (ETF) 818,912 12,000 Invesco, Ltd. 306,480 18,100 iShares S&P U.S. Preferred Stock Index Fund (ETF) 722,009 8,650 iShares U.S. Real Estate ETF (ETF) 711,895 26,300 JPMorgan Chase & Company 1,634,282 30,500 MetLife, Inc. 1,214,815 15,900 Oritani Financial Corporation 254,241 16,810 Outfront Media, Inc. 406,298 10,000 PNC Financial Services Group, Inc. 813,900 5,400 Prosperity Bancshares, Inc. 275,346 7,000 Select Income REIT (REIT) 181,930 9,700 SPDR S&P Regional Banking (ETF) 371,995 42,700 Sterling Bancorp 670,390 25,300 Sunstone Hotel Investors, Inc. (REIT) 305,371 13,500 Tanger Factory Outlet Centers, Inc. (REIT) 542,430 5,400 Travelers Companies, Inc. 642,816 20,600 U.S. Bancorp 830,798 32,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 805,350 13,700 Waddell & Reed Financial, Inc. – Class “A” 235,914 38,550 Wells Fargo & Company 1,824,572 21,416,414 25 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2016 Shares Security Value Health Care—12.6% 13,900 Abbott Laboratories $ 546,409 19,300 AbbVie, Inc. 1,194,863 900 * Allergan, PLC 207,981 8,192 Baxter International, Inc. 370,442 5,200 Gilead Sciences, Inc. 433,785 10,050 GlaxoSmithKline, PLC (ADR) 435,567 21,350 Johnson & Johnson 2,589,755 1,910 McKesson Corporation 356,502 10,412 Medtronic, PLC 903,449 37,020 Merck & Company, Inc. 2,132,722 76,885 Pfizer, Inc. 2,707,121 15,600 Phibro Animal Health Corporation – Class “A” 291,096 3,061 Shire, PLC (ADR) 563,469 4,950 Thermo Fisher Scientific, Inc. 731,412 9,990 Zoetis, Inc. 474,125 13,938,698 Industrials—10.3% 5,400 3M Company 945,648 4,600 A.O. Smith Corporation 405,306 8,600 Eaton Corporation, PLC 513,678 5,750 * Generac Holdings, Inc. 201,020 3,000 General Dynamics Corporation 417,720 69,730 General Electric Company 2,195,100 11,800 Honeywell International, Inc. 1,372,576 8,500 Industrial Select Sector SPDR Fund (ETF) 475,660 12,550 ITT, Inc. 401,349 5,700 Koninklijke Philips NV (ADR) 142,158 3,680 Lockheed Martin Corporation 913,266 13,300 Nielsen Holdings, PLC 691,201 4,350 Snap-On, Inc. 686,517 7,625 Tyco International, PLC 324,825 8,300 United Parcel Service, Inc. – Class “B” 894,076 7,900 United Technologies Corporation 810,145 11,390,245 Information Technology—11.4% 8,690 Apple, Inc. 830,764 34,000 Applied Materials, Inc. 814,980 5,450 Automatic Data Processing, Inc. 500,691 1,000 Broadcom, Ltd. 155,400 26 Shares Security Value Information Technology (continued) 63,200 Cisco Systems, Inc. $ 1,813,208 25,000 EMC Corporation 679,250 20,900 Hewlett Packard Enterprise Company 381,843 26,800 HP, Inc. 336,340 32,300 Intel Corporation 1,059,440 9,600 Juniper Networks, Inc. 215,904 10,950 Lam Research Corporation 920,457 11,900 Microchip Technology, Inc. 604,044 41,750 Microsoft Corporation 2,136,348 13,500 QUALCOMM, Inc. 723,195 10,700 Silicon Motion Technology Corporation (ADR) 511,460 7,500 TE Connectivity, Ltd. 428,325 10,900 Technology Select Sector SPDR Fund (ETF) 472,624 823 Western Digital Corporation 38,895 12,623,168 Materials—3.8% 16,450 Dow Chemical Company 817,730 10,590 DuPont (E.I.) de Nemours & Company 686,232 25,100 * Ferro Corporation 335,838 14,100 International Paper Company 597,558 6,300 LyondellBasell Industries NV – Class “A” 468,846 24,200 Olin Corporation 601,128 12,600 Steel Dynamics, Inc. 308,700 9,490 WestRock Company 368,876 4,184,908 Telecommunication Services—4.0% 49,760 AT&T, Inc. 2,150,130 41,400 Verizon Communications, Inc. 2,311,776 4,461,906 Utilities—5.4% 11,050 AGL Resources, Inc. 728,968 7,350 American Electric Power Company, Inc. 515,161 25,900 CenterPoint Energy, Inc. 621,600 6,750 Dominion Resources, Inc. 526,027 6,900 Duke Energy Corporation 591,951 21,200 Exelon Corporation 770,832 27 Portfolio of Investments (continued) EQUITY INCOME FUND June 30, 2016 Shares or Principal Amount Security Value Utilities (continued) 4,000 NextEra Energy, Inc. $ 521,600 7,400 Portland General Electric Company 326,488 24,700 PPL Corporation 932,425 8,300 Vectren Corporation 437,161 5,972,213 Total Value of Common Stocks (cost $76,395,063) 102,927,687 PREFERRED STOCKS—1.8% Financials—1.4% 200 Citizens Financial Group, Inc., Series A, 5.5%, 2049 192,240 11,400 Digital Realty Trust, Inc., Series G (REIT), 5.875%, 2049 294,348 21,200 JPMorgan Chase & Co., Series Y, 6.125%, 2049 568,160 Urstadt Biddle Properties, Inc. (REIT): 9,000 Series F , 7.125%, 2049 239,940 11,000 Series G, 6.75%, 2049 306,900 1,601,588 Health Care—.4% 500 Allergan, PLC, Series A, 5.5%, 2018 416,810 Total Value of Preferred Stocks (cost $2,019,492) 2,018,398 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—4.1% Federal Home Loan Bank: $500M 0.26%, 7/29/2016 499,938 2,000M 0.305%, 8/3/2016 1,999,560 2,000M 0.32%, 8/15/2016 1,999,400 Total Value of Short-Term U.S. Government Agency Obligations (cost $4,498,540) 4,498,898 Total Value of Investments (cost $82,913,095) 98.8 % 109,444,983 Other Assets, Less Liabilities 1.2 1,309,599 Net Assets 100.0 % $110,754,582 * Non-income producing 28 Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund MLP Master Limited Partnership REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 102,927,687 $ — $ — $ 102,927,687 Preferred Stocks 2,018,398 — — 2,018,398 Short-Term U.S. Government Agency Obligations — 4,498,898 — 4,498,898 Total Investments in Securities* $ 104,946,085 $ 4,498,898 $ — $ 109,444,983 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 29 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,057.07 $4.55 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.43 $4.47 * Expenses are equal to the annualized expense ratio of .89%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 30 Portfolio of Investments FUND FOR INCOME June 30, 2016 Principal Amount Security Value CORPORATE BONDS—87.4% Aerospace/Defense—.5% Meccanica Holdings USA, Inc.: $ 100M 6.25%, 7/15/2019 (a) $ 108,750 275M 7.375%, 7/15/2039 (a) 290,125 100M 6.25%, 1/15/2040 (a) 94,000 492,875 Automotive—4.5% American Axle & Manufacturing, Inc.: 400M 6.25%, 3/15/2021 416,500 250M 6.625%, 10/15/2022 268,750 250M Asbury Automotive Group, Inc., 6%, 12/15/2024 253,125 Dana Holding Corp.: 200M 6%, 9/15/2023 204,000 250M 5.5%, 12/15/2024 238,750 250M Fiat Chrysler Automobiles NV, 5.25%, 4/15/2023 249,375 200M Goodyear Tire & Rubber Co., 7%, 5/15/2022 213,750 Group 1 Automotive, Inc.: 325M 5%, 6/1/2022 321,750 200M 5.25%, 12/15/2023 (a) 197,500 225M Hertz Corp., 6.75%, 4/15/2019 229,742 500M LKQ Corp., 4.75%, 5/15/2023 493,750 375M Meritor, Inc., 6.25%, 2/15/2024 322,500 425M Omega U.S. Sub, LLC, 8.75%, 7/15/2023 (a) 418,625 75M Oshkosh Corp., 5.375%, 3/1/2022 77,625 325M Schaeffler Finance BV, 4.75%, 5/15/2021 (a) 333,531 150M ZF North America Capital, Inc., 4%, 4/29/2020 (a) 153,750 4,393,023 Building Materials—.9% 225M Building Materials Corp., 5.375%, 11/15/2024 (a) 230,062 425M Griffon Corp., 5.25%, 3/1/2022 421,281 250M Standard Industries, Inc., 5.5%, 2/15/2023 (a) 256,875 908,218 Chemicals—2.3% Blue Cube Spinco, Inc.: 125M 9.75%, 10/15/2023 (a) 145,312 375M 10%, 10/15/2025 (a) 435,000 275M CVR Partners, LP, 9.25%, 6/15/2023 (a) 280,844 225M PolyOne Corp., 5.25%, 3/15/2023 227,813 31 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2016 Principal Amount Security Value Chemicals (continued) $ 125M PQ Corp., 6.75%, 11/15/2022 (a) $ 130,625 175M TPC Group, Inc., 8.75%, 12/15/2020 (a) 137,813 250M Trinseo SA, 6.75%, 5/1/2022 (a) 250,000 375M Univar USA, Inc., 6.75%, 7/15/2023 (a) 372,188 W.R. Grace & Co.: 175M 5.125%, 10/1/2021 (a) 180,250 75M 5.625%, 10/1/2024 (a) 77,156 2,237,001 Consumer Non-Durables—2.0% 375M Levi Strauss & Co., 6.875%, 5/1/2022 399,844 Reynolds Group Issuer, Inc.: 425M 5.75%, 10/15/2020 439,875 125M 5.125%, 7/15/2023 (a) 126,719 Spectrum Brands, Inc.: 300M 6.375%, 11/15/2020 313,875 175M 6.625%, 11/15/2022 186,594 450M Wolverine World Wide, Inc., 6.125%, 10/15/2020 467,438 1,934,345 Energy—9.1% AmeriGas Finance, LLC: 175M 7%, 5/20/2022 185,608 125M 5.625%, 5/20/2024 126,094 125M 5.875%, 8/20/2026 125,469 Anadarko Petroleum Corp.: 25M 3.45%, 7/15/2024 24,478 100M 4.5%, 7/15/2044 92,195 Antero Midstream Partners, LP: 75M 6%, 12/1/2020 76,188 125M 5.375%, 11/1/2021 122,812 125M Antero Resources Corp., 5.125%, 12/1/2022 120,625 200M Blue Racer Midstream, LLC, 6.125%, 11/15/2022 (a) 190,500 200M Carrizo Oil & Gas, Inc., 6.25%, 4/15/2023 193,500 350M Cheniere Corpus Christi Holdings, LLC, 7%, 6/30/2024 (a) 359,845 75M Concho Resources, Inc., 5.5%, 10/1/2022 75,750 Continental Resources, Inc.: 250M 4.5%, 4/15/2023 234,375 275M 3.8%, 6/1/2024 241,312 100M 4.9%, 6/1/2044 83,000 350M Crestwood Midstream Partners, LP, 6%, 12/15/2020 332,500 32 Principal Amount Security Value Energy (continued) $ 225M Exterran Partners, LP, 6%, 10/1/2022 $ 200,250 150M Ferrellgas Partners, LP, 6.75%, 6/15/2023 (a) 132,375 225M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 209,812 Genesis Energy, LP: 75M 5.75%, 2/15/2021 71,250 200M 6.75%, 8/1/2022 195,000 150M 6%, 5/15/2023 141,000 100M 5.625%, 6/15/2024 91,500 300M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 300,000 225M Gulfport Energy Corp., 7.75%, 11/1/2020 232,312 225M Hilcorp Energy I, 5.75%, 10/1/2025 (a) 216,000 100M Laredo Petroleum, Inc., 5.625%, 1/15/2022 94,000 325M Marathon Oil Corp., 2.80%, 11/1/2022 295,170 200M Matador Resources Co., 6.875%, 4/15/2023 205,000 MPLX, LP: 125M 4.5%, 7/15/2023 (a) 121,334 225M 4.875%, 12/1/2024 (a) 219,559 150M 4.875%, 6/1/2025 (a) 146,860 NuStar Logistics, LP: 50M 4.8%, 9/1/2020 48,750 200M 6.75%, 2/1/2021 203,000 250M QEP Resources, Inc., 6.875%, 3/1/2021 253,750 50M Range Resources Corp., 4.875%, 5/15/2025 47,875 225M Rice Energy, Inc., 6.25%, 5/1/2022 224,438 Sabine Pass Liquefaction, LLC: 500M 6.25%, 3/15/2022 516,250 225M 5.625%, 4/15/2023 226,969 350M 5.75%, 5/15/2024 349,125 175M 5.625%, 3/1/2025 175,000 150M 5.875%, 6/30/2026 (a) 150,750 Southwestern Energy Co.: 50M 3.3%, 1/23/2018 51,350 50M 4.05%, 1/23/2018 49,375 150M 4.95%, 1/23/2025 144,375 57M Suburban Propane Partners, LP, 7.375%, 8/1/2021 59,352 225M Sunoco, LP, 6.25%, 4/15/2021 (a) 225,000 Targa Resources Partners, LP: 100M 5.25%, 5/1/2023 95,000 250M 4.25%, 11/15/2023 225,625 33 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2016 Principal Amount Security Value Energy (continued) Tesoro Logistics, LP: $ 100M 6.25%, 10/15/2022 $ 104,750 100M 6.375%, 5/1/2024 105,250 250M Unit Corp., 6.625%, 5/15/2021 194,375 8,906,032 Financials—4.6% Ally Financial, Inc.: 350M 6.25%, 12/1/2017 367,500 150M 8%, 12/31/2018 164,250 725M 8%, 3/15/2020 817,437 175M 8%, 11/1/2031 203,437 350M Argos Merger Sub, Inc., 7.125%, 3/15/2023 (a) 361,375 674M Consolidated Energy Finance SA, 6.75%, 10/15/2019 (a) 636,930 150M Dana Financing Luxembourg Sarl, 6.5%, 6/1/2026 (a) 146,437 International Lease Finance Corp.: 275M 8.75%, 3/15/2017 287,590 1,250M 8.25%, 12/15/2020 1,482,587 4,467,543 Food/Beverage/Tobacco—1.4% 325M Barry Callebault Services SA, 5.5%, 6/15/2023 (a) 351,293 Constellation Brands, Inc.: 75M 4.25%, 5/1/2023 78,375 125M 4.75%, 11/15/2024 132,187 25M 4.75%, 12/1/2025 26,469 250M Post Holdings, Inc., 7.75%, 3/15/2024 (a) 275,938 50M Smithfield Foods, Inc., 6.625%, 8/15/2022 52,610 450M Sun Merger Sub, Inc., 5.875%, 8/1/2021 (a) 471,375 1,388,247 Food/Drug—.5% 475M Rite Aid Corp., 6.125%, 4/1/2023 (a) 508,844 Forest Products/Container—4.2% 225M Ardagh Packaging Finance, PLC, 6%, 6/30/2021 (a) 224,437 Ball Corp.: 150M 4.375%, 12/15/2020 158,062 250M 5.25%, 7/1/2025 261,562 350M Berry Plastics Group, Inc., 5.125%, 7/15/2023 350,875 300M CROWN Americas, LLC, 4.5%, 1/15/2023 307,500 34 Principal Amount Security Value Forest Products/Container (continued) $ 150M Graphic Packaging International, Inc., 4.875%, 11/15/2022 $ 156,375 450M Greif, Inc., 7.75%, 8/1/2019 502,875 Mercer International, Inc.: 50M 7%, 12/1/2019 50,750 200M 7.75%, 12/1/2022 201,000 Owens-Brockway Glass Container, Inc.: 75M 5%, 1/15/2022 (a) 75,375 75M 5.875%, 8/15/2023 (a) 78,922 250M 5.375%, 1/15/2025 (a) 249,063 50M 6.375%, 8/15/2025 (a) 52,344 Sealed Air Corp.: 175M 6.5%, 12/1/2020 (a) 199,938 175M 4.875%, 12/1/2022 (a) 180,688 300M 5.25%, 4/1/2023 (a) 312,000 225M 6.875%, 7/15/2033 239,625 500M Silgan Holdings, Inc., 5%, 4/1/2020 514,375 4,115,766 Gaming/Leisure—4.3% 225M AMC Entertainment, Inc., 5.75%, 6/15/2025 225,000 200M ClubCorp Club Operations, Inc., 8.25%, 12/15/2023 (a) 200,000 GLP Capital, LP: 25M 4.375%, 4/15/2021 25,812 100M 5.375%, 4/15/2026 103,250 200M Hilton Worldwide Finance, LLC, 5.625%, 10/15/2021 207,143 International Game Technology, PLC: 200M 5.625%, 2/15/2020 (a) 211,750 200M 6.25%, 2/15/2020 (a) 204,250 200M 6.5%, 2/15/2020 (a) 202,500 650M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 677,076 100M MGM Growth Properties Operating Partnership, LP, 5.625%, 5/1/2024 (a) 106,000 225M National CineMedia, LLC, 7.875%, 7/15/2021 234,000 NCL Corp., Ltd.: 250M 5.25%, 11/15/2019 (a) 253,750 250M 4.625%, 11/15/2020 (a) 250,780 250M Regal Entertainment Group, 5.75%, 3/15/2022 256,875 225M Royal Caribbean Cruises, Ltd., 5.25%, 11/15/2022 237,938 150M Scientific Games International, Inc., 6.625%, 5/15/2021 90,000 575M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 595,844 150M Viking Cruises, Ltd., 6.25%, 5/15/2025 (a) 114,000 4,195,958 35 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2016 Principal Amount Security Value Healthcare—10.4% Centene Corp.: $ 300M 5.625%, 2/15/2021 (a) $ 313,500 250M 6.125%, 2/15/2024 (a) 266,406 Community Health Systems, Inc.: 51M 5.125%, 8/15/2018 51,797 100M 8%, 11/15/2019 98,375 475M 7.125%, 7/15/2020 442,743 250M Concordia Healthcare Corp., 7%, 4/1/2022 (a) 248,750 DaVita HealthCare Partners, Inc.: 250M 5.75%, 8/15/2022 262,500 250M 5.125%, 7/15/2024 253,244 Endo Finance, LLC: 175M 7.75%, 1/15/2022 (a) 163,187 225M 6%, 7/15/2023 (a) 198,000 Fresenius Medical Care U.S. Finance II, Inc.: 150M 5.625%, 7/31/2019 (a) 163,218 100M 4.125%, 10/15/2020 (a) 103,250 100M 4.75%, 10/15/2024 (a) 103,750 HCA, Inc.: 75M 8%, 10/1/2018 83,812 675M 6.5%, 2/15/2020 748,406 175M 6.25%, 2/15/2021 187,250 25M 7.5%, 2/15/2022 28,487 25M 5.875%, 5/1/2023 26,687 50M 5.375%, 2/1/2025 51,375 350M 5.875%, 2/15/2026 364,000 HealthSouth Corp.: 86M 7.75%, 9/15/2022 89,117 175M 5.125%, 3/15/2023 172,375 200M 5.75%, 11/1/2024 201,800 150M 5.75%, 9/15/2025 149,250 405M IMS Health, Inc., 6%, 11/1/2020 (a) 413,100 300M Kindred Healthcare, Inc., 8.75%, 1/15/2023 297,189 LifePoint Health, Inc.: 325M 5.5%, 12/1/2021 339,625 100M 5.875%, 12/1/2023 104,250 175M 5.375%, 5/1/2024 (a) 175,875 Mallinckrodt Finance SB: 100M 4.875%, 4/15/2020 (a) 97,000 75M 5.75%, 8/1/2022 (a) 71,625 225M 5.5%, 4/15/2025 (a) 201,852 400M Molina Healthcare, Inc., 5.375%, 11/15/2022 (a) 401,000 36 Principal Amount Security Value Healthcare (continued) $ 125M MPH Acquisition Holdings, 7.125%, 6/1/2024 (a) $ 131,563 425M NBTY, Inc., 7.625%, 5/15/2021 (a) 426,594 100M RegionalCare Hospital Partners, 8.25%, 5/1/2023 (a) 102,750 425M Tenet Healthcare Corp., 6%, 10/1/2020 450,500 225M Universal Health Services, Inc., 5%, 6/1/2026 (a) 226,125 64M Universal Hospital Services, Inc., 7.625%, 8/15/2020 59,120 Valeant Pharmaceuticals International, Inc.: 650M 6.125%, 4/15/2025 (a) 523,250 775M 6.375%, 10/15/2020 (a) 670,375 150M 5.625%, 12/1/2021 (a) 124,500 625M WellCare Health Plans, Inc., 5.75%, 11/15/2020 648,438 10,236,010 Information Technology—4.0% 125M Activision Blizzard, Inc., 5.625%, 9/15/2021 (a) 131,094 150M Anixter, Inc., 5.125%, 10/1/2021 153,000 375M Belden, Inc., 5.5%, 9/1/2022 (a) 379,687 250M CEB, Inc., 5.625%, 6/15/2023 (a) 244,062 325M CommScope Technologies Finance, 6%, 6/15/2025 (a) 334,750 275M CoreLogic, Inc., 7.25%, 6/1/2021 285,266 275M Equinix, Inc., 5.875%, 1/15/2026 287,203 422M IAC/InterActiveCorp, 4.875%, 11/30/2018 432,550 Match Group, Inc.: 275M 6.75%, 12/15/2022 (a) 287,375 125M 6.375%, 6/1/2024 (a) 130,313 300M Microsemi Corp., 9.125%, 4/15/2023 (a) 331,500 150M MSCI, Inc., 5.75%, 8/15/2025 (a) 156,375 225M Nuance Communications, Inc., 6%, 7/1/2024 (a) 226,688 175M Open Text Corp., 5.625%, 1/15/2023 (a) 177,625 Western Digital Corp.: 50M 7.375%, 4/1/2023 (a) 53,375 275M 10.5%, 4/1/2024 (a) 294,938 3,905,801 Manufacturing—2.9% 325M Amkor Technology, Inc., 6.375%, 10/1/2022 314,031 175M ATS Automation Tooling Systems, Inc., 6.5%, 6/15/2023 (a) 178,500 400M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) 386,000 240M Case New Holland, Inc., 7.875%, 12/1/2017 259,200 325M Dematic SA, 7.75%, 12/15/2020 (a) 342,062 425M H&E Equipment Services, Inc., 7%, 9/1/2022 442,000 125M HD Supply, Inc., 5.75%, 4/15/2024 (a) 130,312 37 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2016 Principal Amount Security Value Manufacturing (continued) $ 125M Masco Corp., 3.5%, 4/1/2021 $ 128,163 125M Sensata Technologies BV, 5%, 10/1/2025 (a) 126,174 250M Sensata Technologies U.K. Financing Co., 6.25%, 2/15/2026 (a) 260,000 300M Zekelman Industries, Inc., 9.875%, 6/15/2023 (a) 303,750 2,870,192 Media-Broadcasting—2.4% Belo Corp.: 100M 7.75%, 6/1/2027 105,750 25M 7.25%, 9/15/2027 25,625 325M LIN Television Corp., 5.875%, 11/15/2022 328,250 425M Nexstar Broadcasting, Inc., 6.875%, 11/15/2020 445,719 Sinclair Television Group, Inc.: 475M 5.375%, 4/1/2021 491,031 225M 6.375%, 11/1/2021 237,375 Sirius XM Radio, Inc.: 400M 5.75%, 8/1/2021 (a) 416,500 250M 6%, 7/15/2024 (a) 259,063 2,309,313 Media-Cable TV—7.6% Altice Financing SA: 325M 6.625%, 2/15/2023 (a) 320,326 200M 7.5%, 5/15/2026 (a) 196,500 Altice U.S. Finance I Corp.: 275M 5.375%, 7/15/2023 (a) 273,969 200M 5.5%, 5/15/2026 (a) 200,500 225M Cable One, Inc., 5.75%, 6/15/2022 (a) 231,187 CCO Holdings, LLC: 75M 5.25%, 3/15/2021 77,945 375M 5.125%, 2/15/2023 381,754 500M 5.875%, 4/1/2024 (a) 520,000 350M 5.875%, 5/1/2027 (a) 362,250 Cequel Communications Holdings I, LLC: 225M 7.75%, 7/15/2025 (a) 235,687 650M 6.375%, 9/15/2020 (a) 663,357 Clear Channel Worldwide Holdings, Inc.: 25M 7.625%, 3/15/2020 – Series “A” 22,937 550M 7.625%, 3/15/2020 – Series “B” 526,075 150M 6.5%, 11/15/2022 – Series “A” 145,125 250M 6.5%, 11/15/2022 – Series “B” 251,250 38 Principal Amount Security Value Media-Cable TV (continued) CSC Holdings, LLC: $ 50M 8.625%, 2/15/2019 $ 55,281 350M 6.75%, 11/15/2021 357,875 DISH DBS Corp.: 675M 7.875%, 9/1/2019 745,875 125M 5%, 3/15/2023 114,062 250M 5.875%, 11/15/2024 233,437 100M 7.75%, 7/1/2026 (a) 103,250 Gray Television, Inc.: 400M 7.5%, 10/1/2020 419,000 125M 5.875%, 7/15/2026 (a) 125,625 225M Lynx II, Corp., 6.375%, 4/15/2023 (a) 226,125 Midcontinent Communications & Finance Corp.: 300M 6.25%, 8/1/2021 (a) 310,500 100M 6.875%, 8/15/2023 (a) 103,000 Numericable Group, SA: 225M 6%, 5/15/2022 (a) 219,656 200M 6.25%, 5/15/2024 (a) 192,000 7,614,548 Media-Diversified—1.3% 225M Gannett Co., Inc., 5.125%, 7/15/2020 232,594 Lamar Media Corp.: 225M 5.875%, 2/1/2022 235,125 175M 5.375%, 1/15/2024 182,000 75M 5.75%, 2/1/2026 (a) 78,235 125M MDC Partners, Inc., 6.5%, 5/1/2024 (a) 124,688 375M Tribune Co., 5.875%, 7/15/2022 375,000 1,227,642 Metals/Mining—4.9% 325M Alcoa, Inc., 6.15%, 8/15/2020 353,031 Aleris International, Inc.: 310M 7.875%, 11/1/2020 275,900 175M 9.5%, 4/1/2021 (a) 180,250 ArcelorMittal SA: 225M 6.125%, 6/1/2018 237,348 225M 10.85%, 6/1/2019 266,062 325M 6.25%, 8/5/2020 342,875 75M 6.5%, 3/1/2021 77,437 100M Bluescope Steel, Ltd., 6.5%, 5/15/2021 (a) 103,790 39 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2016 Principal Amount Security Value Metals/Mining (continued) $ 200M Commercial Metals Co., 4.875%, 5/15/2023 $ 190,000 250M Constellium NV, 7.875%, 4/1/2021 (a) 258,437 Freeport-McMoRan, Inc.: 250M 2.375%, 3/15/2018 246,250 350M 3.1%, 3/15/2020 332,500 200M 5.45%, 3/15/2043 161,500 250M Glencore Funding, LLC, 3.125%, 4/29/2019 (a) 245,000 175M Joseph T. Ryerson & Son, Inc., 11%, 5/15/2022 (a) 181,563 100M Kaiser Aluminum Corp., 5.875%, 5/15/2024 (a) 103,000 Novelis, Inc.: 350M 8.375%, 12/15/2017 358,094 375M 8.75%, 12/15/2020 391,106 Steel Dynamics, Inc.: 175M 5.125%, 10/1/2021 180,031 100M 6.375%, 8/15/2022 105,500 125M 5.5%, 10/1/2024 128,125 125M United States Steel Corp., 8.375%, 7/1/2021 (a) 131,563 4,849,362 Real Estate—2.4% 275M Dupont Fabros Technology, LP, 5.625%, 6/15/2023 283,250 Geo Group, Inc.: 175M 5.875%, 1/15/2022 179,375 100M 5.125%, 4/1/2023 98,000 100M 5.875%, 10/15/2024 101,750 225M 6%, 4/15/2026 227,812 Iron Mountain, Inc.: 425M 6%, 8/15/2023 449,438 375M 5.75%, 8/15/2024 380,625 Lennar Corp.: 175M 4.75%, 4/1/2021 182,875 175M 4.875%, 12/15/2023 176,313 50M MPT Operating Partners, LP, 6.375%, 3/1/2024 53,500 150M Realogy Group/Co-Issuer, 5.25%, 12/1/2021 (a) 154,313 100M Vereit Operating Partner, 4.875%, 6/1/2026 102,875 2,390,126 Retail-General Merchandise—2.4% KFC Holding Co.: 150M 5%, 6/1/2024 (a) 153,000 200M 5.25%, 6/1/2026 (a) 205,500 40 Principal Amount Security Value Retail-General Merchandise (continued) L Brands, Inc.: $ 250M 6.875%, 11/1/2035 $ 254,375 450M 6.75%, 7/1/2036 451,967 Limited Brands, Inc.: 125M 6.9%, 7/15/2017 132,875 450M 8.5%, 6/15/2019 524,250 375M Netflix, Inc., 5.5%, 2/15/2022 392,813 200M Party City Holdings, Inc., 6.125%, 8/15/2023 (a) 208,000 2,322,780 Services—2.5% 475M ADT Corp., 3.5%, 7/15/2022 437,594 AECOM: 125M 5.75%, 10/15/2022 128,125 275M 5.875%, 10/15/2024 283,250 125M Aramark Services, Inc., 5.125%, 1/15/2024 127,812 400M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 418,248 175M Monitronics International, Inc., 9.125%, 4/1/2020 146,125 250M Prime Security Services Borrower, LLC, 9.25%, 5/15/2023 (a) 265,625 300M Reliance Intermediate Holdings, LP, 6.5%, 4/1/2023 (a) 313,500 300M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 300,750 2,421,029 Telecommunications—3.4% CenturyLink, Inc.: 100M 6.45%, 6/15/2021 102,125 700M 5.8%, 3/15/2022 682,283 175M 6.75%, 12/1/2023 172,594 200M Citizens Communications Co., 9%, 8/15/2031 176,875 450M Frontier Communications Corp., 11%, 9/15/2025 467,437 250M GCI, Inc., 6.75%, 6/1/2021 254,375 150M SBA Communications, Inc., 5.75%, 7/15/2020 154,875 Wind Acquisition Finance SA: 275M 4.75%, 7/15/2020 (a) 270,875 675M 7.375%, 4/23/2021 (a) 646,313 Windstream Services, LLC: 75M 7.75%, 10/15/2020 73,875 250M 7.5%, 6/1/2022 226,250 100M 6.375%, 8/1/2023 84,500 3,312,377 41 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2016 Principal Amount Security Value Transportation—1.1% Aircastle, Ltd.: $ 75M 4.625%, 12/15/2018 $ 77,437 575M 6.25%, 12/1/2019 625,312 275M Fly Leasing, Ltd., 6.375%, 10/15/2021 268,125 150M Mobile Mini, Inc., 5.875%, 7/1/2024 (a) 154,500 1,125,374 Utilities—2.4% AES Corp.: 75M 8%, 6/1/2020 87,750 275M 7.375%, 7/1/2021 311,438 250M 5.5%, 3/15/2024 257,188 150M 6%, 5/15/2026 153,375 Calpine Corp.: 150M 5.375%, 1/15/2023 147,000 75M 5.75%, 1/15/2025 73,219 275M Dynegy, Inc., 7.375%, 11/1/2022 266,750 141M FirstLight Hydro Generating, 8.812%, 10/15/2026 153,029 66M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 73,148 175M NRG Energy, Inc., 7.25%, 5/15/2026 (a) 175,000 351M NSG Holdings, LLC, 7.75%, 11/30/2025 (a) 377,640 300M Talen Energy Supply, LLC, 4.625%, 7/15/2019 (a) 265,500 2,341,037 Waste Management—.6% 275M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 279,125 Covanta Holding Corp.: 125M 7.25%, 12/1/2020 128,781 200M 6.375%, 10/1/2022 206,500 614,406 Wireless Communications—4.8% 150M Inmarsat Finance, PLC, 4.875%, 5/15/2022 (a) 137,625 Level 3 Financing, Inc.: 200M 6.125%, 1/15/2021 208,898 75M 5.125%, 5/1/2023 74,625 325M MetroPCS Wireless, Inc., 6.625%, 11/1/2020 336,375 Neptune Finco Corp.: 400M 10.125%, 1/15/2023 (a) 449,000 200M 6.625%, 10/15/2025 (a) 210,500 42 Principal Amount Security Value Wireless Communications (continued) Sprint Communications, Inc.: $ 250M 9%, 11/15/2018 (a) $ 267,188 150M 7%, 3/1/2020 (a) 157,799 950M 7%, 8/15/2020 850,250 650M 6%, 11/15/2022 514,735 T-Mobile USA, Inc.: 675M 6.25%, 4/1/2021 706,637 450M 6.625%, 4/1/2023 478,409 293M UPCB Finance V, Ltd., 7.25%, 11/15/2021 (a) 306,028 4,698,069 Total Value of Corporate Bonds (cost $84,865,196) 85,785,928 LOAN PARTICIPATIONS†—8.6% Aerospace/Defense—.4% 439M TransDigm, Inc., 3.75%, 2/28/2020 432,916 Automotive—.2% 221M CS Intermediate Holdings Co., 4%, 4/4/2021 219,765 Building Materials—.4% 397M Builders FirstSource, Inc., 6%, 7/29/2022 397,829 Chemicals—.4% 315M Axalta Coating Systems Dutch Holding BBV, 3.75%, 2/1/2020 314,561 85M PQ Corp., 5.75%, 10/14/2022 85,106 399,667 Energy—.3% 300M Jonah Energy, LLC, 7.5%, 5/12/2021 265,500 Food/Drug—1.1% Albertson’s, LLC: 299M 5.5%, 12/21/2022 299,484 247M 5.75%, 6/22/2023 247,472 64M B&G Foods, Inc., 3.75%, 11/2/2022 64,251 430M Rite Aid Corp., 4.875%, 6/21/2021 430,896 1,042,103 43 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2016 Principal Amount Security Value Gaming/Leisure—.2% $ 218M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 $ 217,704 Healthcare—1.0% Community Health Systems, Inc.: 87M 3.75%, 12/31/2019 84,575 160M 4%, 1/27/2021 155,815 490M ConvaTec, Inc., 4.25%, 6/15/2020 488,463 210M ExamWorks Group, Inc., 3.75%, 6/17/2023 (b) 210,131 938,984 Information Technology—2.2% 234M ARRIS Enterprises, Inc., 3.5%, 4/17/2020 231,274 748M Avago Technologies Cayman, Ltd., 4.25%, 5/6/2021 748,593 Dell International, LLC: 281M 3.75%, 10/29/2018 280,174 275M 4%, 6/2/2023 (b) 273,797 475M Global Payments, Inc., 3.9603%, 3/24/2023 478,859 171M Match Group, Inc., 5.5%, 11/16/2022 171,584 2,184,281 Media-Cable TV—.5% 500M CSC Holdings, LLC, 5%, 10/9/2022 500,938 Media-Diversified—.4% 421M Tribune Media Co., 3.75%, 12/27/2020 421,378 Retail-General Merchandise—.5% 440M Restaurant Brands, Inc., 3.75%, 12/10/2021 440,099 Services—.2% 108M Allied Security Holdings, LLC, 4.25%, 2/12/2021 108,479 83M Brickman Group, Ltd., 4%, 12/18/2020 81,610 190,089 Telecommunications—.3% 250M Telenet Financing USD, LLC, 4.25%, 5/3/2024 (b) 248,281 Utilities—.3% 347M Calpine Corp., 3.5%, 5/27/2022 342,891 44 Principal Amount Security Value Wireless Communications—.2% $ 175M Intelsat Jackson Holdings, Ltd., 3.75%, 6/30/2019 $ 159,469 Total Value of Loan Participations (cost $8,417,339) 8,401,894 PASS-THROUGH CERTIFICATES—.7% Transportation 668M American Airlines 13-2 B PTT, 5.6%, 1/15/2022 (cost $680,283) (a) 688,849 Total Value of Investments (cost $93,962,818) 96.7 % 94,876,671 Other Assets, Less Liabilities 3.3 3,285,178 Net Assets 100.0 % $98,161,849 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2016. Summary of Abbreviations: PTT Pass Through Trust USD United States Dollar 45 Portfolio of Investments (continued) FUND FOR INCOME June 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 85,785,928 $ — $ 85,785,928 Loan Participations — 8,401,894 — 8,401,894 Pass-Through Certificates — 688,849 — 688,849 Total Investments in Securities* $ — $ 94,876,671 $ — $ 94,876,671 * The Portfolio of Investments provides information on the industry categorization of corporate bonds, loan participations and pass-through certificates. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 46 See notes to financial statements Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,033.18 $3.79 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.13 $3.77 * Expenses are equal to the annualized expense ratio of .75%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 47 Portfolio of Investments GOVERNMENT FUND June 30, 2016 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—50.3% Fannie Mae—34.4% $4,132M 3%, 7/1/2021 – 7/14/2046 (a) $ 4,317,723 3,093M 3.5%, 11/1/2028 – 7/14/2046 (a) 3,276,318 1,792M 4%, 10/1/2035 – 11/1/2045 1,939,053 303M 4.5%, 11/1/2040 – 8/1/2041 332,836 365M 5.5%, 7/1/2034 – 10/1/2039 416,355 153M 9%, 11/1/2026 176,583 10,458,868 Freddie Mac—6.7% 307M 3.5%, 8/1/2044 – 2/1/2046 324,193 1,403M 4%, 11/1/2040 – 8/1/2044 1,504,879 176M 4.5%, 5/1/2044 192,188 2,021,260 Government National Mortgage Association I Program—9.2% 544M 4%, 11/15/2025 – 8/15/2041 583,651 574M 4.5%, 12/15/2039 – 6/15/2040 637,502 1,034M 5%, 6/15/2033 – 4/15/2040 1,172,519 205M 5.5%, 2/15/2033 – 1/15/2036 233,994 148M 6%, 11/15/2032 – 4/15/2036 172,754 2,800,420 Total Value of Residential Mortgage-Backed Securities (cost $14,918,107) 15,280,548 U.S. GOVERNMENT AGENCY OBLIGATIONS—24.3% Fannie Mae: 1,020M 1.125%, 7/20/2018 1,029,288 125M 1.375%, 2/26/2021 126,380 300M 1.5%, 11/30/2020 305,284 850M 1.625%, 11/27/2018 868,402 140M 2.125%, 4/24/2026 143,978 260M 2.625%, 9/6/2024 280,043 48 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) Federal Farm Credit Bank: $ 550M 1.7%, 2/6/2019 $562,689 300M 2.125%, 3/6/2019 310,288 200M 4.875%, 1/17/2017 204,749 Federal Home Loan Bank: 750M 1.03%, 9/28/2018 755,009 1,000M 1.625%, 10/7/2021 (a) 999,611 Freddie Mac: 800M 0.875%, 3/7/2018 801,609 1,000M 1.25%, 8/1/2019 1,012,727 Total Value of U.S. Government Agency Obligations (cost $7,330,784) 7,400,057 U.S. GOVERNMENT OBLIGATIONS—15.7% 68M FDA Queens, LP, 6.99%, 6/15/2017 (b) 69,443 U.S. Treasury Bonds: 300M 2.5%, 2/15/2046 312,398 360M 2.5%, 5/15/2046 375,159 U.S. Treasury Notes: 1,095M 1.375%, 10/31/2020 1,114,954 300M 1.5%, 3/31/2023 304,336 620M 1.625%, 2/15/2026 626,999 1,260M 1.875%, 8/31/2022 1,309,785 630M 2%, 2/15/2025 659,273 Total Value of U.S. Government Obligations (cost $4,605,642) 4,772,347 COMMERCIAL MORTGAGE-BACKED SECURITIES—6.1% Fannie Mae—3.1% 387M 2.996%, 11/1/2022 413,718 500M 3.84%, 5/1/2018 520,045 933,763 Federal Home Loan Mortgage Corporation—3.0% Multi-Family Structured Pass-Through: 500M 2.13%, 1/25/2019 512,336 379M 2.849%, 3/25/2026 400,653 912,989 Total Value of Commercial Mortgage-Backed Securities (cost $1,851,928) 1,846,752 49 Portfolio of Investments (continued) GOVERNMENT FUND June 30, 2016 Principal Amount Security Value COLLATERALIZED MORTGAGE OBLIGATIONS—1.8% $ 507M Fannie Mae, 4%, 2/25/2025 (cost $546,096) $554,909 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.6% 500M Federal Home Loan Bank, 0.26%, 7/29/2016 (cost $499,899) 499,938 Total Value of Investments (cost $29,752,456) 99.8 % 30,354,551 Other Assets, Less Liabilities .2 70,415 Net Assets 100.0 % $30,424,966 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Security exempt from registration under Rule 144A of Securities Act of 1933 (see Note 5). 50 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 15,280,548 $ — $ 15,280,548 U.S. Government Agency Obligations — 7,400,057 — 7,400,057 U.S. Government Obligations — 4,772,347 — 4,772,347 Commercial Mortgage-Backed Securities — 1,846,752 — 1,846,752 Collateralized Mortgage Obligations — 554,909 — 554,909 Short-Term U.S. Government Agency Obligations — 499,938 — 499,938 Total Investments in Securities $ — $ 30,354,551 $ — $ 30,354,551 There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 51 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,011.25 $4.00 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.88 $4.02 * Expenses are equal to the annualized expense ratio of .80%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 52 Portfolio of Investments GROWTH & INCOME FUND June 30, 2016 Shares Security Value COMMON STOCKS—99.4% Consumer Discretionary—17.6% 202,300 American Eagle Outfitters, Inc. $3,222,639 26,600 Big Lots, Inc. 1,332,926 75,200 BorgWarner, Inc. 2,219,904 113,000 CBS Corporation – Class “B” 6,151,720 82,100 Delphi Automotive, PLC 5,139,460 45,400 Foot Locker, Inc. 2,490,644 179,700 Ford Motor Company 2,258,829 36,400 Harman International Industries, Inc. 2,614,248 48,000 Home Depot, Inc. 6,129,120 97,000 Johnson Controls, Inc. 4,293,220 62,000 L Brands, Inc. 4,162,060 53,300 Lear Corporation 5,423,808 59,900 Magna International, Inc. 2,100,693 245,715 Newell Brands, Inc. 11,934,378 21,400 Oxford Industries, Inc. 1,211,668 52,400 Penske Automotive Group, Inc. 1,648,504 65,900 * Select Comfort Corporation 1,408,942 128,700 Stein Mart, Inc. 993,564 79,800 Tupperware Brands Corporation 4,491,144 42,700 Walt Disney Company 4,176,914 16,100 Whirlpool Corporation 2,682,904 44,900 Wyndham Worldwide Corporation 3,198,227 79,285,516 Consumer Staples—10.1% 128,200 Altria Group, Inc. 8,840,672 96,178 Coca-Cola Company 4,359,749 77,400 CVS Health Corporation 7,410,276 66,500 Delhaize Group (ADR) 1,746,290 74,600 Koninklijke Ahold NV (ADR) 1,650,152 40,100 Nu Skin Enterprises, Inc. – Class “A” 1,852,219 44,100 PepsiCo, Inc. 4,671,954 78,700 Philip Morris International, Inc. 8,005,364 28,000 Procter & Gamble Company 2,370,760 22,100 Tyson Foods, Inc. – Class “A” 1,476,059 42,650 Wal-Mart Stores, Inc. 3,114,303 45,497,798 53 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2016 Shares Security Value Energy—6.2% 36,900 Anadarko Petroleum Corporation $ 1,964,925 9,300 Chevron Corporation 974,919 61,400 ConocoPhillips 2,677,040 65,400 Devon Energy Corporation 2,370,750 53,400 ExxonMobil Corporation 5,005,716 26,700 Hess Corporation 1,604,670 80,222 Marathon Oil Corporation 1,204,132 90,622 Marathon Petroleum Corporation 3,440,011 26,700 Occidental Petroleum Corporation 2,017,452 26,600 PBF Energy, Inc. – Class “A” 632,548 30,650 Phillips 66 2,431,771 12,900 Schlumberger, Ltd. 1,020,132 93,607 Suncor Energy, Inc. 2,595,722 27,939,788 Financials—14.3% 66,706 American Express Company 4,053,057 19,900 American International Group, Inc. 1,052,511 40,000 Ameriprise Financial, Inc. 3,594,000 173,600 Brixmor Property Group, Inc. (REIT) 4,593,456 34,400 Chubb, Ltd. 4,496,424 119,300 Citizens Financial Group, Inc. 2,383,614 86,543 Discover Financial Services 4,637,839 145,900 Financial Select Sector SPDR Fund (ETF) 3,330,897 12,300 iShares Core S&P Mid-Cap ETF (ETF) 1,837,497 25,700 iShares Russell 2000 ETF (ETF) 2,954,729 105,888 JPMorgan Chase & Company 6,579,880 55,600 MetLife, Inc. 2,214,548 15,000 Morgan Stanley 389,700 40,100 PNC Financial Services Group, Inc. 3,263,739 66,400 SPDR S&P Regional Banking (ETF) 2,546,440 176,218 Sunstone Hotel Investors, Inc. (REIT) 2,126,951 106,400 Tanger Factory Outlet Centers, Inc. (REIT) 4,275,152 94,800 U.S. Bancorp 3,823,284 106,700 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,644,026 76,567 Wells Fargo & Company 3,623,916 64,421,660 Health Care—20.1% 106,700 Abbott Laboratories 4,194,377 89,400 AbbVie, Inc. 5,534,754 9,400 * Allergan, PLC 2,172,246 54 Shares Security Value Health Care (continued) 61,800 * AMN Healthcare Services, Inc. $ 2,470,146 45,039 Baxter International, Inc. 2,036,664 45,100 Cardinal Health, Inc. 3,518,251 58,200 * Centene Corporation 4,153,734 42,722 * Express Scripts Holding Company 3,238,328 85,300 Gilead Sciences, Inc. 7,115,726 69,400 Hill-Rom Holdings, Inc. 3,501,230 72,275 Johnson & Johnson 8,766,957 2,512 * Mallinckrodt, PLC 152,679 18,900 McKesson Corporation 3,527,685 51,412 Medtronic, PLC 4,461,019 86,743 Merck & Company, Inc. 4,997,264 54,100 * Mylan NV 2,339,284 230,993 Pfizer, Inc. 8,133,264 79,200 Phibro Animal Health Corporation – Class “A” 1,477,872 15,159 Shire, PLC (ADR) 2,790,469 69,443 Thermo Fisher Scientific, Inc. 10,260,898 92,700 * VWR Corporation 2,679,030 69,572 Zoetis, Inc. 3,301,887 90,823,764 Industrials—8.9% 37,294 3M Company 6,530,925 66,696 General Electric Company 2,099,590 56,000 Honeywell International, Inc. 6,513,920 6,700 Ingersoll-Rand, PLC 426,656 60,500 ITT, Inc. 1,934,790 46,700 Koninklijke Philips NV 1,164,698 46,000 Korn/Ferry International 952,200 5,400 Lockheed Martin Corporation 1,340,118 34,400 ManpowerGroup, Inc. 2,213,296 23,800 Nielsen Holdings, PLC 1,236,886 14,900 Robert Half International, Inc. 568,584 33,500 Snap-On, Inc. 5,286,970 94,200 TAL International Group, Inc. 1,263,222 39,800 Textainer Group Holdings, Ltd. 443,372 75,300 Textron, Inc. 2,752,968 26,800 Tyco International, PLC 1,141,680 40,200 United Technologies Corporation 4,122,510 39,992,385 55 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2016 Shares Security Value Information Technology—16.0% 77,500 Apple, Inc. $ 7,409,000 151,100 Applied Materials, Inc. 3,621,867 148,100 * ARRIS International, PLC 3,104,176 24,200 Broadcom, Ltd. 3,760,680 239,200 Cisco Systems, Inc. 6,862,648 66,400 * eBay, Inc. 1,554,424 253,400 EMC Corporation 6,884,878 201,400 Hewlett Packard Enterprise Company 3,679,578 77,800 HP, Inc. 976,390 155,200 Intel Corporation 5,090,560 20,100 International Business Machines Corporation 3,050,778 69,400 Juniper Networks, Inc. 1,560,806 55,700 Methode Electronics, Inc. 1,906,611 166,100 Microsoft Corporation 8,499,337 20,500 * NXP Semiconductors NV 1,605,970 93,100 Oracle Corporation 3,810,583 73,288 QUALCOMM, Inc. 3,926,038 158,760 Symantec Corporation 3,260,930 22,900 TE Connectivity, Ltd. 1,307,819 10,100 Travelport Worldwide, Ltd. 130,189 7,065 Western Digital Corporation 333,892 72,337,154 Materials—1.8% 10,700 Praxair, Inc. 1,202,573 36,050 RPM International, Inc. 1,800,698 141,700 Steel Dynamics, Inc. 3,471,650 34,000 * Trinseo SA 1,459,620 7,934,541 Telecommunication Services—2.7% 141,400 AT&T, Inc. 6,109,894 113,000 Verizon Communications, Inc. 6,309,920 12,419,814 56 Shares or Principal Amount Security Value Utilities—1.7% 40,900 AGL Resources, Inc. $2,698,173 119,600 Exelon Corporation 4,348,656 21,900 NiSource, Inc. 580,788 7,627,617 Total Value of Common Stocks (cost $295,323,746) 448,280,037 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.4% $2,000M Federal Home Loan Bank, 0.305%, 8/3/2016 (cost $1,999,441) 1,999,560 Total Value of Investments (cost $297,323,187) 99.8 % 450,279,597 Other Assets, Less Liabilities .2 727,149 Net Assets 100.0 % $451,006,746 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 57 Portfolio of Investments (continued) GROWTH & INCOME FUND June 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 448,280,037 $ — $ — $ 448,280,037 Short-Term U.S. Government Agency Obligations — 1,999,560 — 1,999,560 Total Investments in Securities* $ 448,280,037 $ 1,999,560 $ — $ 450,279,597 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 58 See notes to financial statements Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,012.96 $4.40 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.48 $4.42 * Expenses are equal to the annualized expense ratio of .88%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 59 Portfolio of Investments INTERNATIONAL FUND June 30, 2016 Shares Security Value COMMON STOCKS—95.1% United Kingdom—21.9% 119,999 British American Tobacco, PLC $7,779,447 76,968 Diageo, PLC 2,150,159 398,655 Domino’s Pizza Group, PLC 1,771,145 59,441 Imperial Brands, PLC 3,223,664 2,350,390 Lloyds Banking Group, PLC 1,702,161 76,317 Persimmon, PLC 1,479,920 65,568 Reckitt Benckiser Group, PLC 6,574,642 74,770 * SABMiller, PLC 4,360,533 29,041,671 United States—15.1% 22,596 Accenture, PLC – Class “A” 2,559,901 5,373 * Alphabet, Inc. – Class “C” 3,718,653 22,158 MasterCard, Inc. 1,951,233 57,878 * PayPal Holdings, Inc. 2,113,126 72,171 Philip Morris International, Inc. 7,341,234 1,922 * Priceline Group, Inc. 2,399,444 20,083,591 Switzerland—11.2% 405 Chocoladefabriken Lindt & Spruengli AG 2,415,469 66,712 Nestle SA – Registered 5,168,728 22,502 Roche Holding AG – Genusscheine 5,937,823 101,302 UBS Group AG 1,314,447 14,836,467 India—9.8% 338,844 HDFC Bank, Ltd. 5,924,565 2,239 HDFC Bank, Ltd. (ADR) 148,558 290,242 Housing Development Finance Corporation, Ltd. 5,407,366 268,365 ITC, Ltd. 1,469,269 12,949,758 France—5.6% 77,117 Bureau Veritas SA 1,619,080 14,867 Essilor International SA 1,953,964 4,560 Hermes International 1,699,876 10,920 L’Oreal SA 2,090,680 7,363,600 60 Shares Security Value Japan—5.1% 13,722 Daito Trust Construction Company, Ltd. $2,227,937 63,700 Japan Tobacco, Inc. 2,567,250 84,789 Unicharm Corporation 1,905,003 6,700,190 Netherlands—4.0% 114,367 Unilever NV-CVA 5,319,189 Australia—3.3% 27,604 CSL, Ltd. 2,327,919 37,770 Ramsay Health Care, Ltd. 2,041,299 4,369,218 Spain—3.2% 14,346 Aena SA 1,901,578 101,375 Grifols SA 2,302,881 4,204,459 Canada—3.1% 60,475 Alimentation Couche-Tard, Inc. – Class “B” 2,596,968 26,300 Canadian National Railway Company 1,553,022 4,149,990 Hong Kong—2.9% 239,365 Link REIT (REIT) 1,636,825 98,645 Tencent Holdings, Ltd. 2,262,883 3,899,708 Denmark—2.9% 17,782 Coloplast A/S – Series “B” 1,331,065 47,611 Novo Nordisk A/S – Series “B” 2,563,990 3,895,055 Germany—2.6% 46,453 SAP SE 3,488,872 South Africa—2.3% 19,511 Naspers, Ltd. 2,979,234 61 Portfolio of Investments (continued) INTERNATIONAL FUND June 30, 2016 Shares or Principal Amount Security Value Ireland—2.1% 15,616 DCC, PLC $ 1,374,209 13,806 Paddy Power, PLC 1,450,966 2,825,175 Total Value of Common Stocks (cost $88,797,304) 126,106,177 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.4% United States Federal Home Loan Bank: $1,500M 0.26%, 7/20/2016 1,499,874 2,000M 0.28%, 8/15/2016 1,999,400 1,000M 0.32%, 8/15/2016 999,700 Total Value of Short-Term U.S. Government Agency Obligations (cost $4,498,694) 4,498,974 Total Value of Investments (cost $93,295,998) 98.5 % 130,605,151 Other Assets, Less Liabilities 1.5 1,997,678 Net Assets 100.0 % $132,602,829 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. 62 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ — $ 29,041,671 $ — 29,041,671 United States 20,083,591 — — 20,083,591 Switzerland — 14,836,467 — 14,836,467 India 148,558 12,801,200 — 12,949,758 France — 7,363,600 — 7,363,600 Japan — 6,700,190 — 6,700,190 Netherlands — 5,319,189 — 5,319,189 Australia — 4,369,218 — 4,369,218 Spain — 4,204,459 — 4,204,459 Canada 4,149,990 — — 4,149,990 Hong Kong — 3,899,708 — 3,899,708 Denmark — 3,895,055 — 3,895,055 Germany — 3,488,872 — 3,488,872 South Africa — 2,979,234 — 2,979,234 Ireland — 2,825,175 — 2,825,175 Short-Term U.S. Government Obligations — 4,498,974 — 4,498,974 Total Investments in Securities $ 24,382,139 $ 106,223,012 * $ — $ 130,605,151 * Includes certain foreign securities that were fair valued due to fluctuation in U.S. securities markets exceeding a predetermined level or a foreign market being closed; therefore, $101,724,038 investment securities were classified as Level 2 instead of Level 1. Transfers between Level 1 and Level 2 securities as of June 30, 2016 resulted from securities priced previously with an official close price (Level 1 securities) or securities fair valued by the Valuation Committee (Level 2 securities). Transfers from Level 1 to Level 2 as of June 30, 2016 were $67,264,784. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 63 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,062.12 $3.54 Hypothetical (5% annual return before expenses) $1,000.00 $1,021.43 $3.47 * Expenses are equal to the annualized expense ratio of .69%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 64 Portfolio of Investments INVESTMENT GRADE FUND June 30, 2016 Principal Amount Security Value CORPORATE BONDS—94.9% Aerospace/Defense—.7% $400M Rolls-Royce, PLC, 3.625%, 10/14/2025 (a) $ 425,040 Agriculture—.7% 400M Cargill, Inc., 6%, 11/27/2017 (a) 426,776 Automotive—1.3% 500M Johnson Controls, Inc., 5%, 3/30/2020 547,565 300M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 315,176 862,741 Chemicals—2.6% 300M Agrium, Inc., 3.375%, 3/15/2025 305,720 250M CF Industries, Inc., 3.45%, 6/1/2023 250,158 500M Dow Chemical Co., 4.25%, 11/15/2020 547,558 500M LyondellBasell Industries NV, 6%, 11/15/2021 586,898 1,690,334 Consumer Durables—.8% Newell Brands, Inc.: 265M 4.7%, 8/15/2020 286,282 200M 4.2%, 4/1/2026 217,066 503,348 Energy—9.2% 575M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 637,854 500M Continental Resources, Inc., 5%, 9/15/2022 491,250 400M DCP Midstream Operating, LP, 2.5%, 12/1/2017 392,000 500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 513,344 500M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 486,807 400M Magellan Midstream Partners, LP, 5%, 3/1/2026 453,356 Marathon Oil Corp.: 300M 6%, 10/1/2017 310,904 200M 3.85%, 6/1/2025 184,085 500M Nabors Industries, Inc., 6.15%, 2/15/2018 514,542 200M ONEOK Partners, LP, 3.375%, 10/1/2022 195,953 400M Plains All American Pipeline, LP, 5.875%, 8/15/2016 401,927 400M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 425,733 400M Suncor Energy, Inc., 6.1%, 6/1/2018 432,738 466M Valero Energy Corp., 9.375%, 3/15/2019 557,221 5,997,714 65 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2016 Principal Amount Security Value Financial Services—14.5% $ 400M American Express Co., 7%, 3/19/2018 $437,110 American International Group, Inc.: 400M 3.75%, 7/10/2025 408,440 200M 4.7%, 7/10/2035 207,423 500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 560,568 500M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 543,999 400M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 432,053 300M Compass Bank, 6.4%, 10/1/2017 314,354 ERAC USA Finance, LLC: 500M 4.5%, 8/16/2021 (a) 554,402 500M 7%, 10/15/2037 (a) 683,324 600M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 716,166 General Electric Capital Corp.: 700M 4.65%, 10/17/2021 802,192 450M 6.75%, 3/15/2032 632,568 300M Harley-Davidson Financial Services, Inc., 2.4%, 9/15/2019 (a) 309,275 200M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 220,824 300M Key Bank NA, 3.4%, 5/20/2026 305,256 400M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 442,592 300M National City Corp., 6.875%, 5/15/2019 338,369 600M Protective Life Corp., 7.375%, 10/15/2019 696,824 300M Prudential Financial, Inc., 7.375%, 6/15/2019 348,282 400M State Street Corp., 3.55%, 8/18/2025 435,498 9,389,519 Financials—25.2% Bank of America Corp.: 350M 5.65%, 5/1/2018 375,241 625M 5%, 5/13/2021 700,561 475M 5.875%, 2/7/2042 601,763 Barclays Bank, PLC: 400M 5.125%, 1/8/2020 429,398 600M 3.75%, 5/15/2024 617,435 300M Capital One Financial Corp., 3.75%, 4/24/2024 313,510 Citigroup, Inc.: 1,250M 6.125%, 11/21/2017 1,326,719 200M 8.5%, 5/22/2019 235,872 200M 4.5%, 1/14/2022 221,341 500M 3.7%, 1/12/2026 527,401 Deutsche Bank AG: 300M 3.375%, 5/12/2021 301,367 400M 3.7%, 5/30/2024 398,296 66 Principal Amount Security Value Financials (continued) $ 400M General Motors Financial Co., 5.25%, 3/1/2026 $ 435,648 Goldman Sachs Group, Inc.: 200M 5.375%, 3/15/2020 222,652 600M 5.75%, 1/24/2022 697,417 300M 3.625%, 1/22/2023 315,146 700M 6.125%, 2/15/2033 875,260 JPMorgan Chase & Co.: 900M 6%, 1/15/2018 962,737 500M 4.5%, 1/24/2022 556,836 Morgan Stanley: 500M 5.95%, 12/28/2017 531,910 600M 6.625%, 4/1/2018 650,534 850M 5.5%, 7/28/2021 971,680 600M SunTrust Banks, Inc., 6%, 9/11/2017 632,386 U.S. Bancorp: 500M 3.6%, 9/11/2024 539,157 300M 3.1%, 4/27/2026 312,437 400M UBS AG, 4.875%, 8/4/2020 449,071 500M Visa, Inc., 3.15%, 12/14/2025 535,198 Wells Fargo & Co.: 300M 4.6%, 4/1/2021 335,455 900M 3.45%, 2/13/2023 932,079 250M Wells Fargo Bank NA, 5.85%, 2/1/2037 314,752 16,319,259 Food/Beverage/Tobacco—4.2% 400M Anheuser-Busch InBev Finance, Inc., 3.65%, 2/1/2026 429,348 550M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 643,955 700M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 769,542 440M Ingredion, Inc., 4.625%, 11/1/2020 483,186 400M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 429,218 2,755,249 Food/Drug—.7% 400M CVS Health Corp., 3.875%, 7/20/2025 440,817 Forest Products/Container—.4% 250M Rock-Tenn Co., 4.9%, 3/1/2022 277,861 67 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2016 Principal Amount Security Value Health Care—2.6% $ 300M Biogen, Inc., 6.875%, 3/1/2018 $ 326,651 450M Express Scripts Holding Co., 4.75%, 11/15/2021 505,350 400M Gilead Sciences, Inc., 3.65%, 3/1/2026 435,794 400M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 421,730 1,689,525 Information Technology—1.9% 200M Apple, Inc., 2.5%, 2/9/2025 203,378 400M Diamond 1 Finance Corp., 3.48%, 6/1/2019 (a) 410,046 400M Hewlett Packard Enterprise Co., 2.85%, 10/5/2018 (a) 409,847 200M Pitney Bowes, Inc., 5.75%, 9/15/2017 209,856 1,233,127 Manufacturing—2.8% 750M CRH America, Inc., 8.125%, 7/15/2018 842,470 400M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 444,391 500M Tyco Electronics Group SA, 6.55%, 10/1/2017 531,695 1,818,556 Media-Broadcasting—2.0% 200M ABC, Inc., 8.75%, 8/15/2021 263,494 400M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 467,398 500M Comcast Corp., 4.25%, 1/15/2033 552,683 1,283,575 Media-Diversified—1.7% 620M S&P Global, Inc., 5.9%, 11/15/2017 655,483 400M Time Warner, Inc., 3.6%, 7/15/2025 424,056 1,079,539 Metals/Mining—3.9% 500M Alcoa, Inc., 6.15%, 8/15/2020 543,125 400M Glencore Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 400,466 500M Newmont Mining Corp., 5.125%, 10/1/2019 543,397 500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 537,963 500M Vale Overseas, Ltd., 5.625%, 9/15/2019 516,250 2,541,201 68 Principal Amount Security Value Real Estate Investment Trusts—6.4% $300M AvalonBay Communities, Inc., 3.5%, 11/15/2024 $316,538 400M Boston Properties, LP, 5.875%, 10/15/2019 450,039 Digital Realty Trust, LP: 300M 5.25%, 3/15/2021 337,575 250M 3.95%, 7/1/2022 262,221 300M ERP Operating, LP, 3.375%, 6/1/2025 317,022 200M HCP, Inc., 4.25%, 11/15/2023 207,881 Prologis, LP: 200M 3.35%, 2/1/2021 211,821 125M 3.75%, 11/1/2025 133,486 500M Realty Income Corp., 3.25%, 10/15/2022 513,454 500M Simon Property Group, LP, 3.375%, 10/1/2024 536,881 400M Ventas Realty, LP, 4.75%, 6/1/2021 445,454 400M Welltower, Inc., 4%, 6/1/2025 421,173 4,153,545 Retail-General Merchandise—1.1% 400M Amazon.com, Inc., 4.8%, 12/5/2034 471,956 200M Home Depot, Inc., 5.875%, 12/16/2036 273,701 745,657 Telecommunications—2.0% 400M AT&T, Inc., 3.8%, 3/15/2022 425,474 750M Verizon Communications, Inc., 5.15%, 9/15/2023 874,807 1,300,281 Transportation—2.6% 400M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 489,336 440M GATX Corp., 4.75%, 6/15/2022 473,735 300M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 327,590 400M Southwest Airlines Co., 2.65%, 11/5/2020 413,278 1,703,939 Utilities—7.6% 300M Duke Energy Progress, Inc., 4.15%, 12/1/2044 331,205 300M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 321,685 300M Electricite de France SA, 3.625%, 10/13/2025 (a) 313,240 300M Entergy Arkansas, Inc., 4.95%, 12/15/2044 316,363 400M Exelon Generation Co., LLC, 5.2%, 10/1/2019 442,920 69 Portfolio of Investments (continued) INVESTMENT GRADE FUND June 30, 2016 Principal Amount Security Value Utilities (continued) Great River Energy Co.: $ 44M 5.829%, 7/1/2017 (a) $45,251 278M 4.478%, 7/1/2030 (a) 303,013 500M Ohio Power Co., 5.375%, 10/1/2021 581,197 450M Oklahoma Gas & Electric Co., 4%, 12/15/2044 483,081 257M San Diego Gas & Electric Co., 1.914%, 2/1/2022 257,464 604M Sempra Energy, 9.8%, 2/15/2019 727,429 500M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 623,030 200M Southern Co., 2.35%, 7/1/2021 204,207 4,950,085 Total Value of Corporate Bonds (cost $58,617,407) 61,587,688 U.S. GOVERNMENT OBLIGATIONS—2.1% U.S. Treasury Bonds: 525M 2.5%, 2/15/2045 546,769 400M 3%, 11/15/2044 460,047 300M 3%, 5/15/2045 344,941 Total Value of U.S. Government Obligations (cost $1,267,867) 1,351,757 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.8% 500M Federal Home Loan Bank, 0.26%, 7/29/2016 (cost $499,899) 499,938 Total Value of Investments (cost $60,385,173) 97.8 % 63,439,383 Other Assets, Less Liabilities 2.2 1,411,411 Net Assets 100.0 % $64,850,794 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). 70 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 61,587,688 $ — $ 61,587,688 U.S. Government Obligations — 1,351,757 — 1,351,757 Short-Term U.S. Government Agency Obligations — 499,938 — 499,938 Total Investments in Securities* $ — $ 63,439,383 $ — $ 63,439,383 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 71 Fund Expenses (unaudited) LIMITED DURATION HIGH QUALITY BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,018.93 $5.62 Hypothetical (5% annual return before expenses) $1,000.00 $1,019.29 $5.62 * Expenses are equal to the annualized expense ratio of 1.12%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 72 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND June 30, 2016 Principal Amount Security Value CORPORATE BONDS—62.3% Automotive—1.5% $100M Toyota Motor Credit Corp., 2.125%, 7/18/2019 $ 102,720 Consumer Durables—1.5% 100M Stanley Black & Decker, Inc., 2.451%, 11/17/2018 102,233 Energy—7.8% 100M ConocoPhillips Co., 1.05%, 12/15/2017 99,418 100M ExxonMobil Corp., 1.708%, 3/1/2019 101,664 100M Statoil ASA, 5.25%, 4/15/2019 110,163 100M Suncor Energy, Inc., 6.1%, 6/1/2018 108,184 100M TransCanada Pipelines, Ltd., 1.625%, 11/9/2017 100,260 519,689 Financial Services—8.4% 100M American Express Co., 7%, 3/19/2018 109,277 100M BlackRock, Inc., 5%, 12/10/2019 112,048 100M General Electric Capital Corp., 5.625%, 5/1/2018 108,439 100M Harley-Davidson Funding Corp., 6.8%, 6/15/2018 (a) 110,412 100M Prudential Financial, Inc., 7.375%, 6/15/2019 116,094 556,270 Financials—16.0% 100M Bank of America Corp., 5.65%, 5/1/2018 107,212 100M Bank of New York Mellon Corp., 2.05%, 5/3/2021 101,641 100M Barclays Bank, PLC, 6.75%, 5/22/2019 112,360 100M Citigroup, Inc., 6.125%, 11/21/2017 106,137 100M Goldman Sachs Group, Inc., 6.15%, 4/1/2018 107,794 100M JPMorgan Chase & Co., 6%, 1/15/2018 106,971 100M Morgan Stanley, 6.625%, 4/1/2018 108,422 100M U.S. Bank NA, 2.125%, 10/28/2019 102,551 100M Visa, Inc., 1.2%, 12/14/2017 100,643 100M Wells Fargo & Co., 4.6%, 4/1/2021 111,818 1,065,549 Food/Beverage/Tobacco—1.5% 100M Anheuser-Busch InBev Finance, Inc., 1.9%, 2/1/2019 101,762 Health Care—1.6% 100M Gilead Sciences, Inc., 2.55%, 9/1/2020 103,970 73 Portfolio of Investments (continued) LIMITED DURATION HIGH QUALITY BOND FUND June 30, 2016 Principal Amount Security Value Industrials—1.5% $100M PACCAR Financial Corp., 1.45%, 3/9/2018 $ 100,787 Information Technology—3.1% 100M Apple, Inc., 0.9341%, 5/6/2019 99,903 100M Diamond 1 Finance Corp., 4.42%, 6/15/2021 (a) 103,039 202,942 Manufacturing—1.6% 100M Tyco Electronics Group SA, 6.55%, 10/1/2017 106,339 Media-Broadcasting—1.7% 100M Comcast Corp., 5.15%, 3/1/2020 113,062 Real Estate Investment Trusts—5.0% 100M Boston Properties, LP, 5.875%, 10/15/2019 112,510 100M Realty Income Corp., 3.25%, 10/15/2022 102,691 100M Welltower, Inc., 6.125%, 4/15/2020 114,013 329,214 Retail-General Merchandise—1.5% 100M McDonald’s Corp., 2.1%, 12/7/2018 102,398 Telecommunications—3.1% 100M AT&T, Inc., 2.45%, 6/30/2020 102,191 100M Verizon Communications, Inc., 3.65%, 9/14/2018 105,135 207,326 Utilities—6.5% 100M Arizona Public Service Co., 8.75%, 3/1/2019 118,531 100M Ohio Power Co., 6.05%, 5/1/2018 107,886 100M Southern Power Co., 1.85%, 12/1/2017 100,824 100M Wisconsin Public Service Corp., 1.65%, 12/4/2018 101,445 428,686 Total Value of Corporate Bonds (cost $4,097,455) 4,142,947 ASSET BACKED SECURITIES—17.2% Fixed Autos—9.8% 100M Avis Budget Rental Car Funding AESOP, LLC, 2.97%, 2/20/2020 (a) 102,599 Ford Credit Auto Owner Trust: 90M 1.39%, 7/15/2020 90,578 16M 0.79%, 5/15/2018 15,628 74 Principal Amount Security Value Fixed Autos (continued) $ 20M Ford Credit Floorplan Master Owner Trust, 1.42%, 1/15/2020 $20,045 30M GM Financial Auto Leasing Trust., 1.76%, 3/20/2020 30,095 15M Harley-Davidson Motorcycle Trust, 1.3%, 3/16/2020 15,040 Honda Auto Receivables Owner Trust: 40M 1.31%, 10/15/2020 40,157 45M 1.46%, 10/15/2020 45,290 50M Hyundai Auto Receivables Trust, 1.48%, 6/15/2021 50,132 20M Mercedes-Benz Auto Receivables Trust, 1.34%, 12/16/2019 20,107 75M Nissan Master Owner Trust, 1.44%, 2/15/2020 75,290 25M Toyota Auto Receivables Owner Trust, 1.52%, 6/15/2020 25,240 120M Volkswagen Auto Lease Trust, 1.25%, 12/20/2017 120,022 650,223 Fixed Credit Cards—6.5% 50M American Express Credit Account Master Note Trust, 1.26%, 1/15/2020 50,212 100M Barclays DryRock Issuance Trust, 2.2%, 12/15/2022 102,964 125M Capital One Multi-Asset Execution Trust, 1.6%, 5/17/2021 126,595 40M Chase Issuance Trust, 1.3%, 2/18/2020 40,216 Discover Card Execution Note Trust: 30M 1.04%, 4/15/2019 30,025 80M 2.12%, 12/15/2021 82,076 432,088 Fixed Equipment—.9% 60M John Deere Owner Trust, 1.36%, 4/15/2020 60,247 Total Value of Asset Backed Securities (cost $1,137,314) 1,142,558 RESIDENTIAL MORTGAGE-BACKED SECURITIES—13.2% Fannie Mae—10.4% 45M 2.5%, 8/1/2030 (b) 46,584 201M 3%, 8/1/2026 – 6/1/2030 211,238 405M 3.5%, 10/1/2025 – 12/1/2029 431,545 689,367 Freddie Mac—2.8% 112M 3%, 8/1/2027 – 8/1/2030 117,383 63M 3.5%, 8/1/2026 67,175 184,558 Total Value of Residential Mortgage-Backed Securities (cost $864,160) 873,925 75 Portfolio of Investments (continued) (continued) LIMITED DURATION HIGH QUALITY BOND FUND June 30, 2016 Principal Amount Security Value U.S. GOVERNMENT AGENCY OBLIGATIONS—4.6% Fannie Mae: $60M 0.875%, 12/20/2017 $ 60,221 50M 1.125%, 7/20/2018 50,455 10M 1.5%, 6/22/2020 10,198 Freddie Mac: 95M 1.75%, 5/30/2019 97,654 65M 1.5%, 12/30/2019 65,055 20M Federal Home Loan Bank, 0.875%, 5/24/2017 20,056 Total Value of U.S. Government Agency Obligations (cost $300,131) 303,639 U.S. GOVERNMENT OBLIGATIONS—3.9% U.S. Treasury Notes: 140M 0.75%, 12/31/2017 140,380 35M 0.875%, 1/15/2018 35,162 60M 1.25%, 10/31/2018 60,844 25M 1.375%, 4/30/2020 25,475 Total Value of U.S. Government Obligations (cost $259,303) 261,861 Total Value of Investments (cost $6,658,363) 101.2 % 6,724,930 Excess of Liabilities Over Other Assets (1.2 ) (80,539) Net Assets 100.0 % $6,644,391 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 76 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 4,142,947 $ — $ 4,142,947 Asset Backed Securities — 1,142,558 — 1,142,558 Residential Mortgage-Backed Securities — 873,925 — 873,925 U.S. Government Agency Obligations — 303,639 — 303,639 U.S. Government Obligations — 261,861 — 261,861 Total Investments in Securities* $ — $ 6,724,930 $ — $ 6,724,930 * The Portfolio of Investments provides information on the industry categorization for corporate bonds and asset backed securities. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 77 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $983.65 $4.34 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.48 $4.42 * Expenses are equal to the annualized expense ratio of .88%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 78 Portfolio of Investments OPPORTUNITY FUND June 30, 2016 Shares Security Value COMMON STOCKS—92.6% Consumer Discretionary—22.8% 31,950 American Eagle Outfitters, Inc. $508,963 8,350 * Belmond, Ltd. – Class “A” 82,665 3,800 Big Lots, Inc. 190,418 8,700 BorgWarner, Inc. 256,824 10,050 Caleres, Inc. 243,310 10,950 Delphi Automotive, PLC 685,470 5,950 Foot Locker, Inc. 326,417 4,050 Group 1 Automotive, Inc. 199,908 4,100 Harman International Industries, Inc. 294,462 4,050 * Helen of Troy, Ltd. 416,502 6,100 L Brands, Inc. 409,493 5,750 Lear Corporation 585,120 7,900 Magna International, Inc. 277,053 6,000 * Michaels Companies, Inc. 170,640 31,600 Newell Brands, Inc. 1,534,812 3,050 Nordstrom, Inc. 116,053 4,200 Oxford Industries, Inc. 237,804 9,750 Penske Automotive Group, Inc. 306,735 1,200 Ralph Lauren Corporation 107,544 11,750 Ruth’s Hospitality Group, Inc. 187,413 11,000 * Select Comfort Corporation 235,180 14,700 * ServiceMaster Global Holdings, Inc. 585,060 18,850 Stein Mart, Inc. 145,522 2,200 Superior Industries International, Inc. 58,916 20,100 * TRI Pointe Group, Inc. 237,582 10,250 Tupperware Brands Corporation 576,870 1,950 Whirlpool Corporation 324,948 22,700 * William Lyon Homes – Class “A” 365,924 6,200 Wyndham Worldwide Corporation 441,626 10,109,234 Consumer Staples—4.7% 6,100 Coty, Inc. – Class “A” 158,539 16,700 Delhaize Group (ADR) 438,542 1,000 McCormick & Company, Inc. 106,670 4,725 Nu Skin Enterprises, Inc. – Class “A” 218,248 11,900 Pinnacle Foods, Inc. 550,851 79 Portfolio of Investments (continued) OPPORTUNITY FUND June 30, 2016 Shares Security Value Consumer Staples (continued) 4,750 Tootsie Roll Industries, Inc. $ 183,018 2,000 Tyson Foods, Inc. – Class “A” 133,580 11,900 * U.S. Foods Holding Corporation 288,456 2,077,904 Energy—3.0% 1,450 * Dril-Quip, Inc. 84,723 3,800 EOG Resources, Inc. 316,996 4,300 EQT Corporation 332,949 4,050 Hess Corporation 243,405 3,800 National Oilwell Varco, Inc. 127,870 8,600 PBF Energy, Inc. – Class “A” 204,508 1,310,451 Financials—16.9% 3,050 Ameriprise Financial, Inc. 274,042 10,500 Berkshire Hills Bancorp, Inc. 282,660 19,300 Brixmor Property Group, Inc. (REIT) 510,678 20,100 Citizens Financial Group, Inc. 401,598 10,950 Discover Financial Services 586,810 7,200 Douglas Emmett, Inc. (REIT) 255,744 2,150 Federal Realty Investment Trust (REIT) 355,932 24,200 FelCor Lodging Trust, Inc. (REIT) 150,766 19,150 Financial Select Sector SPDR Fund (ETF) 437,195 6,450 First Republic Bank 451,435 900 Great Western Bancorp, Inc. 28,386 4,750 iShares Core S&P Mid-Cap ETF (ETF) 709,602 6,650 iShares Russell 2000 ETF (ETF) 764,550 5,750 NASDAQ, Inc. 371,853 10,500 National General Holdings Corporation 224,910 4,750 * Realogy Holdings Corporation 137,845 10,750 SPDR S&P Regional Banking (ETF) 412,263 10,050 Sterling Bancorp 157,785 29,600 Sunstone Hotel Investors, Inc. (REIT) 357,272 14,000 Tanger Factory Outlet Centers, Inc. (REIT) 562,520 4,300 Waddell & Reed Financial, Inc. – Class “A” 74,046 7,507,892 80 Shares Security Value Health Care—17.1% 2,300 * Allergan, PLC $531,507 6,400 * AMN Healthcare Services, Inc. 255,808 1,300 * AmSurg Corporation 100,802 13,400 * Centene Corporation 956,358 3,400 * Charles River Laboratories International, Inc. 280,296 3,600 Dentsply Sirona, Inc. 223,344 6,650 Gilead Sciences, Inc. 554,743 11,850 Hill-Rom Holdings, Inc. 597,832 4,850 * Lannett Company, Inc. 115,381 3,800 McKesson Corporation 709,270 4,800 Perrigo Company, PLC 435,216 16,800 Phibro Animal Health Corporation – Class “A” 313,488 11,050 * Prestige Brands Holdings, Inc. 612,170 3,600 Quest Diagnostics, Inc. 293,076 5,950 Thermo Fisher Scientific, Inc. 879,172 2,400 * VCA, Inc. 162,264 19,750 * VWR Corporation 570,775 7,591,502 Industrials—10.2% 7,650 A.O. Smith Corporation 674,042 7,600 ESCO Technologies, Inc. 303,544 1,100 Ingersoll-Rand, PLC 70,048 10,700 ITT, Inc. 342,186 3,950 J.B. Hunt Transport Services, Inc. 319,673 11,900 Korn/Ferry International 246,330 5,450 ManpowerGroup, Inc. 350,653 4,050 Nielsen Holdings, PLC 210,479 3,050 * Nortek, Inc. 180,896 3,950 Regal Beloit Corporation 217,448 2,700 Robert Half International, Inc. 103,032 1,900 Roper Technologies, Inc. 324,064 4,500 Snap-On, Inc. 710,190 8,650 TAL International Group, Inc. 115,997 10,350 Textron, Inc. 378,396 4,546,978 Information Technology—9.6% 21,800 * ARRIS International, PLC 456,928 3,350 Broadcom, Ltd. 520,590 4,300 * Fiserv, Inc. 467,539 12,000 Juniper Networks, Inc. 269,880 81 Portfolio of Investments (continued) OPPORTUNITY FUND June 30, 2016 Shares or Principal Amount Security Value Information Technology (continued) 8,000 Lam Research Corporation $ 672,480 3,700 Methode Electronics, Inc. 126,651 7,900 Silicon Motion Technology (ADR) 377,620 19,600 Symantec Corporation 402,584 1,750 TE Connectivity, Ltd. 99,943 13,100 Technology Select Sector SPDR Fund (ETF) 568,016 21,250 Travelport Worldwide, Ltd. 273,913 800 Western Digital Corporation 37,808 4,273,952 Materials—3.3% 8,300 * Ferro Corporation 111,054 1,900 Praxair, Inc. 213,541 23,000 Steel Dynamics, Inc. 563,500 8,700 * Summit Materials, Inc. 178,002 9,500 * Trinseo SA 407,835 1,473,932 Utilities—5.0% 10,950 AGL Resources, Inc. 722,371 200 Black Hills Corporation 12,608 3,300 NiSource, Inc. 87,516 6,950 Portland General Electric Company 306,634 6,450 SCANA Corporation 488,007 9,500 WEC Energy Group, Inc. 620,350 2,237,486 Total Value of Common Stocks (cost $39,216,999) 41,129,331 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—4.5% Federal Home Loan Bank: $1,000M 0.27%, 7/20/2016 999,916 1,000M 0.315%, 8/10/2016 999,733 Total Value of Short-Term U.S. Government Agency Obligations (cost $1,999,507) 1,999,649 Total Value of Investments (cost $41,216,506) 97.1 % 43,128,980 Other Assets, Less Liabilities 2.9 1,287,021 Net Assets 100.0 % $44,416,001 * Non-income producing 82 Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 41,129,331 $ — $ — $ 41,129,331 Short-Term U.S. Government Agency Obligations — 1,999,649 — 1,999,649 Total Investments in Securities* $ 41,129,331 $ 1,999,649 $ — $ 43,128,980 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 83 Fund Expenses (unaudited) REAL ESTATE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,116.63 $8.58 Hypothetical (5% annual return before expenses) $1,000.00 $1,016.75 $8.17 * Expenses are equal to the annualized expense ratio of 1.63%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 84 Portfolio of Investments REAL ESTATE FUND June 30, 2016 Shares Security Value COMMON STOCKS—95.5% Apartments REITs—14.7% 1,027 Apartment Investment & Management Company – Class “A” $45,352 2,167 AvalonBay Communities, Inc. 390,905 485 Camden Property Trust 42,884 4,426 Equity Residential 304,863 863 Essex Property Trust, Inc. 196,842 831 Post Properties, Inc. 50,733 698 UDR, Inc. 25,770 1,057,349 Diversified REITs—10.0% 5,655 Communications Sales & Leasing, Inc. 163,429 181 CorEnergy Infrastructure Trust, Inc. 5,222 6,467 Corrections Corporation of America 226,474 120 Digital Realty Trust, Inc. 13,079 2,478 Duke Realty Corporation 66,063 193 DuPont Fabros Technology, Inc. 9,175 280 Liberty Property Trust 11,122 2,183 Vornado Realty Trust 218,562 200 Whitestone REIT 3,016 716,142 Health Care REITs—13.3% 4,072 Care Capital Properties, Inc. 106,727 8,959 HCP, Inc. 316,969 150 Healthcare Realty Trust, Inc. 5,248 250 Healthcare Trust of America, Inc. 8,085 130 LTC Properties, Inc. 6,725 550 Omega Heathcare Investors, Inc. 18,672 1,847 Senior Housing Properties Trust 38,473 5,035 Ventas, Inc. 366,649 1,207 Welltower, Inc. 91,937 959,485 85 Portfolio of Investments (continued) REAL ESTATE FUND June 30, 2016 Shares Security Value Hotels REITs—3.2% 1,481 Hospitality Properties Trust $ 42,653 7,816 Host Hotels & Resorts, Inc. 126,697 2,274 LaSalle Hotel Properties 53,621 703 Sunstone Hotel Investors, Inc. 8,485 231,456 Manufactured Homes REITs—2.3% 1,696 Equity LifeStyle Properties, Inc. 135,765 417 Sun Communities, Inc. 31,959 167,724 Mortgage REITs—.3% 1,007 American Capital Agency Corporation 19,959 Office Property REITs—9.0% 981 Alexandria Real Estate Equities, Inc. 101,553 1,689 Boston Properties, Inc. 222,779 400 Brandywine Realty Trust 6,720 1,510 City Office REIT, Inc. 19,600 1,460 Corporate Office Properties Trust 43,172 415 Douglas Emmett, Inc. 14,741 1,080 Empire State Realty Trust, Inc. – Class “A” 20,509 1,925 * Equity Commonwealth 56,075 60 Franklin Street Properties Corporation 736 993 Mack-Cali Realty Corporation 26,811 2,560 New York REIT, Inc. 23,680 4,405 Paramount Group, Inc. 70,216 1,237 Piedmont Office Realty Trust, Inc. – Class “A” 26,645 171 SL Green Realty Corporation 18,206 651,443 Real Estate Owners/Development—1.2% 2,674 RMR Group, Inc. – Class “A” 82,814 Regional Malls REITs—20.7% 16,321 CBL & Associates Properties, Inc. 151,949 7,293 General Growth Properties, Inc. 217,477 753 Macerich Company 64,299 413 Pennsylvania Real Estate Investment Trust 8,859 3,115 Simon Property Group, Inc. 675,644 86 Shares Security Value Regional Malls REITs (continued) 4,936 Tanger Factory Outlet Centers, Inc. $198,328 1,603 Taubman Centers, Inc. 118,943 5,095 WP Glimcher, Inc. 57,013 1,492,512 Shopping Centers REITs—3.7% 140 Acadia Realty Trust 4,973 420 Cedar Realty Trust, Inc. 3,121 2,050 DDR Corporation 37,187 413 Federal Realty Investment Trust 68,372 1,353 Kimco Realty Corporation 42,457 540 Kite Realty Group Trust 15,136 230 Ramco-Gershenson Properties Trust 4,510 430 Regency Centers Corporation 36,004 2,470 Retail Properties of America, Inc. – Class “A” 41,743 390 Weingarten Realty Investors 15,920 269,423 Single Tenant REITs—2.2% 104 National Retail Properties, Inc. 5,379 4,886 Select Income REIT 126,987 850 Spirit Realty Capital, Inc. 10,855 150 STORE Capital Corporation 4,418 700 VEREIT, Inc. 7,098 154,737 Storage REITs—13.0% 577 CubeSmart 17,818 2,930 Extra Space Storage, Inc. 271,142 223 Iron Mountain, Inc. 8,882 1,757 Public Storage 449,072 1,816 Sovran Self Storage, Inc. 190,535 937,449 Student Housing REITs—.5% 720 American Campus Communities, Inc. 38,066 87 Portfolio of Investments (continued) REAL ESTATE FUND June 30, 2016 Shares Security Value Warehouse/Industrial REITs—1.4% 110 DCT Industrial Trust, Inc. $5,284 153 EastGroup Properties, Inc. 10,545 265 First Industrial Realty Trust, Inc. 7,372 1,580 Prologis, Inc. 77,483 100,684 Total Value of Common Stocks (cost $6,232,810) 95.5 % 6,879,243 Other Assets, Less Liabilities 4.5 325,265 Net Assets 100.0 % $7,204,508 * Non-income producing Summary of Abbreviations: REITs Real Estate Investment Trusts The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks* $ 6,879,243 $ — $ — $ 6,879,243 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 88 See notes to financial statements Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $983.61 $4.14 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.68 $4.22 * Expenses are equal to the annualized expense ratio of .84%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 89 Portfolio of Investments SELECT GROWTH FUND June 30, 2016 Shares Security Value COMMON STOCKS—98.1% Consumer Discretionary—14.0% 28,700 Coach, Inc. $1,169,238 69,560 Gentex Corporation 1,074,702 15,625 Home Depot, Inc. 1,995,156 29,740 Starbucks Corporation 1,698,749 13,900 Wyndham Worldwide Corporation 990,097 6,927,942 Consumer Staples—11.6% 22,300 Campbell Soup Company 1,483,619 10,800 Clorox Company 1,494,612 30,000 Sysco Corporation 1,522,200 16,800 Wal-Mart Stores, Inc. 1,226,736 5,727,167 Energy—4.4% 5,060 Chevron Corporation 530,440 5,380 Exxon Mobil Corporation 504,321 8,220 Helmerich & Payne, Inc. 551,808 22,400 SM Energy Company 604,800 2,191,369 Financials—11.7% 27,700 Bank of New York Mellon Corporation 1,076,145 14,590 Discover Financial Services 781,878 9,400 FactSet Research Systems, Inc. 1,517,348 27,700 SunTrust Banks, Inc. 1,137,916 6,300 Travelers Companies, Inc. 749,952 21,300 Voya Financial, Inc. 527,388 5,790,627 Health Care—18.7% 7,300 C.R. Bard, Inc. 1,716,668 21,200 * Centene Corporation 1,513,044 14,100 Gilead Sciences, Inc. 1,176,222 37,500 * Hologic, Inc. 1,297,500 6,490 Johnson & Johnson 787,237 8,020 McKesson Corporation 1,496,933 19,400 * Quintiles Transnational Holdings, Inc. 1,267,208 9,254,812 90 Shares Security Value Industrials—12.5% 17,100 C. H. Robinson Worldwide, Inc. $1,269,675 14,300 Cintas Corporation 1,403,259 8,900 General Dynamics Corporation 1,239,236 10,600 Parker Hannifin Corporation 1,145,330 41,400 * USG Corporation 1,116,144 6,173,644 Information Technology—23.8% 14,900 * Adobe Systems, Inc. 1,427,271 38,200 * Aspen Technology, Inc. 1,537,168 64,600 * Cadence Design Systems, Inc. 1,569,780 51,700 Cisco Systems, Inc. 1,483,273 17,300 * Citrix Systems, Inc. 1,385,557 12,500 * Facebook, Inc. – Class “A” 1,428,500 19,300 * Red Hat, Inc. 1,401,180 39,600 * Take-Two Interactive Software, Inc. 1,501,632 11,734,361 Telecommunication Services—1.4% 23,700 CenturyLink, Inc. 687,537 Total Value of Common Stocks (cost $43,363,477) 98.1 % 48,487,459 Other Assets, Less Liabilities 1.9 938,741 Net Assets 100.0 % $49,426,200 * Non-income producing 91 Portfolio of Investments (continued) SELECT GROWTH FUND June 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks* $ 48,487,459 $ — $ — $ 48,487,459 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 92 See notes to financial statements Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,003.83 $4.09 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.78 $4.12 * Expenses are equal to the annualized expense ratio of .82%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 93 Portfolio of Investments SPECIAL SITUATIONS FUND June 30, 2016 Shares Security Value COMMON STOCKS—98.9% Consumer Discretionary—17.5% 104,500 * 1-800-FLOWERS.COM, Inc. – Class “A” $942,590 150,500 American Eagle Outfitters, Inc. 2,397,465 75,000 * Belmond, Ltd. – Class “A” 742,500 51,000 Caleres, Inc. 1,234,710 96,000 * Century Communities, Inc. 1,664,640 106,500 Entravision Communications Corporation – Class “A” 715,680 129,500 * Fox Factory Holding Corporation 2,249,415 16,500 Group 1 Automotive, Inc. 814,440 16,500 Harman International Industries, Inc. 1,185,030 61,000 * Live Nation Entertainment, Inc. 1,433,500 24,200 * Michaels Companies, Inc. 688,248 34,200 * Motorcar Parts of America, Inc. 929,556 25,000 * Nautilus, Inc. 446,000 63,000 Newell Brands, Inc. 3,059,910 36,000 Oxford Industries, Inc. 2,038,320 46,500 Penske Automotive Group, Inc. 1,462,890 103,000 Regal Entertainment Group – Class “A” 2,270,120 96,000 Ruth’s Hospitality Group, Inc. 1,531,200 22,000 * Select Comfort Corporation 470,360 74,000 * ServiceMaster Holdings, Inc. 2,945,200 2,000 Superior Industries International, Inc. 53,560 129,000 * TRI Pointe Group, Inc. 1,524,780 24,500 Tupperware Brands Corporation 1,378,860 22,500 Visteon Corporation 1,480,725 73,000 * William Lyon Homes – Class “A” 1,176,760 34,836,459 Consumer Staples—2.7% 33,000 Coty, Inc. – Class “A” 857,670 46,500 Pinnacle Foods, Inc. 2,152,485 34,500 Tootsie Roll Industries, Inc. 1,329,285 44,500 * U.S. Foods Holding Corporation 1,078,680 5,418,120 Energy—1.4% 25,500 Delek US Holdings, Inc. 336,855 14,500 * Dril-Quip, Inc. 847,235 35,500 PBF Energy, Inc. – Class “A” 844,190 38,500 Western Refining, Inc. 794,255 2,822,535 94 Shares Security Value Financials—26.6% 53,000 AllianceBernstein Holding, LP (MLP) $1,234,900 41,500 American Equity Investment Life Holding Company 591,375 56,500 American Financial Group, Inc. 4,177,045 37,500 Aspen Insurance Holdings, Ltd. 1,739,250 63,000 * Atlas Financial Holdings, Inc. 1,084,860 80,500 Berkshire Hills Bancorp, Inc. 2,167,060 85,000 Brixmor Property Group, Inc. (REIT) 2,249,100 45,500 Brown & Brown, Inc. 1,704,885 58,500 Citizens Financial Group, Inc. 1,168,830 68,500 Douglas Emmett, Inc. (REIT) 2,433,120 13,500 Endurance Specialty Holdings, Ltd. 906,660 37,500 * FCB Financial Holdings, Inc. – Class “A” 1,275,000 19,500 Federal Realty Investment Trust (REIT) 3,228,225 155,500 FelCor Lodging Trust, Inc. (REIT) 968,765 162,500 Financial Select Sector SPDR Fund (ETF) 3,709,875 43,000 Great Western Bancorp, Inc. 1,356,220 63,000 * Green Bancorp, Inc. 549,360 26,500 iShares Russell 2000 ETF (ETF) 3,046,705 74,000 OceanFirst Financial Corporation 1,344,580 38,500 Opus Bank 1,301,300 29,500 Prosperity Bancshares, Inc. 1,504,205 31,000 Simmons First National Corporation – Class “A” 1,431,735 96,500 SPDR S&P Regional Banking (ETF) 3,700,775 174,500 Sterling Bancorp 2,739,650 139,000 Sunstone Hotel Investors, Inc. (REIT) 1,677,730 71,500 Tanger Factory Outlet Centers, Inc. (REIT) 2,872,870 92,500 TCF Financial Corporation 1,170,125 54,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 1,350,510 19,500 Waddell & Reed Financial, Inc. – Class “A” 335,790 53,020,505 Health Care—12.8% 24,500 * ANI Pharmaceuticals, Inc. 1,367,590 58,500 * Centene Corporation 4,175,145 15,500 * Charles River Laboratories International, Inc. 1,277,820 57,500 * DepoMed, Inc. 1,128,150 51,000 * Globus Medical, Inc . – Class “A” 1,215,330 54,500 Hill-Rom Holdings, Inc. 2,749,525 15,000 * ICON, PLC 1,050,150 23,500 * Integra LifeSciences Holdings Corporation 1,874,830 24,000 * Lannett Company, Inc. 570,960 44,000 PerkinElmer, Inc. 2,306,480 95 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2016 Shares Security Value Health Care (continued) 67,500 Phibro Animal Health Corporation – Class “A” $1,259,550 56,500 * Surgical Care Affilates, Inc. 2,693,355 16,500 * VCA, Inc. 1,115,565 94,500 * VWR Corporation 2,731,050 25,515,500 Industrials—13.4% 44,000 A.O. Smith Corporation 3,876,840 51,000 ESCO Technologies, Inc. 2,036,940 26,500 * Generac Holdings, Inc. 926,440 66,000 ITT, Inc. 2,110,680 98,500 Kforce, Inc. 1,663,665 116,000 * NCI Building Systems, Inc. 1,854,840 7,500 * Nortek, Inc. 444,825 44,000 Orbital ATK, Inc. 3,746,160 43,500 * Patrick Industries, Inc. 2,622,615 30,000 Regal Beloit Corporation 1,651,500 22,500 Snap-On, Inc. 3,550,950 17,000 Standex International Corporation 1,404,710 55,500 TAL International Group, Inc. 744,255 26,634,420 Information Technology—11.4% 109,500 * ARRIS International, PLC 2,295,120 43,000 * Autobytel, Inc. 596,410 31,000 Avnet, Inc. 1,255,810 9,500 CDW Corporation 380,760 1,000 * Coherent, Inc. 91,780 55,000 * CommScope Holding Company, Inc. 1,706,650 101,000 CPI Card Group, Inc. 506,010 19,000 IAC/InterActiveCorp 1,069,700 18,000 Lam Research Corporation 1,513,080 59,500 * Microsemi Corporation 1,944,460 36,500 MKS Instruments, Inc. 1,571,690 105,000 * Orbotech, Ltd. 2,682,750 55,000 * Perficient, Inc. 1,117,050 21,700 * PTC, Inc. 815,486 55,000 Silicon Motion Technology Corporation (ADR) 2,629,000 96 Shares or Principal Amount Security Value Information Technology (continued) 42,500 * Synchronoss Technologies, Inc. $ 1,354,050 80,000 Travelport Worldwide, Ltd. 1,031,200 1,999 Western Digital Corporation 94,473 22,655,479 Materials—7.7% 42,000 AptarGroup, Inc. 3,323,460 141,500 * Ferro Corporation 1,893,270 66,000 Olin Corporation 1,639,440 22,000 Sensient Technologies Corporation 1,562,880 95,000 Steel Dynamics, Inc. 2,327,500 40,000 * Summit Materials, Inc. – Class “A” 818,400 64,500 * Trinseo SA 2,768,985 25,500 WestRock Company 991,185 15,325,120 Utilities—5.4% 54,500 AGL Resources, Inc. 3,595,365 17,500 Pinnacle West Capital Corporation 1,418,550 41,000 Portland General Electric Company 1,808,920 26,500 SCANA Corporation 2,004,990 30,000 WEC Energy Group, Inc. 1,959,000 10,786,825 Total Value of Common Stocks (cost $171,464,581) 197,014,963 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.5% $1,000M Federal Home Loan Bank, 0.26%, 7/20/2016 (cost $999,863) 999,916 Total Value of Investments (cost $172,464,444) 99.4 % 198,014,879 Other Assets, Less Liabilities .6 1,217,545 Net Assets 100.0 % $199,232,424 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund MLP Master Limited Partnership REIT Real Estate Investment Trust 97 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND June 30, 2016 The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 197,014,963 $ — $ — $ 197,014,963 Short-Term U.S. Government Agency Obligations — 999,916 — 999,916 Total Investments in Securities* $ 197,014,963 $ 999,916 $ — $ 198,014,879 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. 98 See notes to financial statements Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 5 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/16) (6/30/16) (1/1/16–6/30/16)* Expense Examples Actual $1,000.00 $1,023.79 $4.48 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.43 $4.47 * Expenses are equal to the annualized expense ratio of .89%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2016, and are based on the total value of investments. 99 Portfolio of Investments TOTAL RETURN FUND June 30, 2016 Shares Security Value COMMON STOCKS—59.4% Consumer Discretionary—10.5% 10,500 American Eagle Outfitters, Inc. $ 167,265 1,200 Big Lots, Inc. 60,132 3,900 BorgWarner, Inc. 115,128 5,850 CBS Corporation – Class “B” 318,474 4,200 Delphi Automotive, PLC 262,920 2,100 Foot Locker, Inc. 115,206 9,300 Ford Motor Company 116,901 1,800 Harman International Industries, Inc. 129,276 2,500 Home Depot, Inc. 319,225 5,000 Johnson Controls, Inc. 221,300 3,200 L Brands, Inc. 214,816 2,750 Lear Corporation 279,840 3,150 Magna International, Inc. 110,471 12,758 Newell Brands, Inc. 619,656 1,100 Oxford Industries, Inc. 62,282 2,700 Penske Automotive Group, Inc. 84,942 3,600 * Select Comfort Corporation 76,968 6,300 Stein Mart, Inc. 48,636 4,100 Tupperware Brands Corporation 230,748 2,200 Walt Disney Company 215,204 800 Whirlpool Corporation 133,312 2,350 Wyndham Worldwide Corporation 167,391 4,070,093 Consumer Staples—6.1% 6,650 Altria Group, Inc. 458,584 5,000 Coca-Cola Company 226,650 4,000 CVS Health Corporation 382,960 3,400 Delhaize Group (ADR) 89,284 3,800 Koninklijke Ahold NV (ADR) 84,056 2,000 Nu Skin Enterprises, Inc. – Class “A” 92,380 2,200 PepsiCo, Inc. 233,068 4,100 Philip Morris International, Inc. 417,052 1,450 Procter & Gamble Company 122,772 1,300 Tyson Foods, Inc. – Class “A” 86,827 2,150 Wal-Mart Stores, Inc. 156,993 2,350,626 100 Shares Security Value Energy—3.5% 1,800 Anadarko Petroleum Corporation $95,850 500 Chevron Corporation 52,415 3,100 ConocoPhillips 135,160 3,000 Devon Energy Corporation 108,750 2,750 ExxonMobil Corporation 257,785 1,200 Hess Corporation 72,120 3,400 Marathon Oil Corporation 51,034 4,350 Marathon Petroleum Corporation 165,126 1,300 Occidental Petroleum Corporation 98,228 1,400 PBF Energy, Inc. – Class “A” 33,292 1,450 Phillips 66 115,043 600 Schlumberger, Ltd. 47,448 4,600 Suncor Energy, Inc. 127,558 1,359,809 Financials—8.6% 3,300 American Express Company 200,508 1,000 American International Group, Inc. 52,890 2,100 Ameriprise Financial, Inc. 188,685 9,100 Brixmor Property Group, Inc. (REIT) 240,786 1,700 Chubb, Ltd. 222,207 6,200 Citizens Financial Group, Inc. 123,876 4,450 Discover Financial Services 238,476 7,100 Financial Select Sector SPDR Fund (ETF) 162,093 600 iShares Core S&P Mid-Cap ETF (ETF) 89,634 1,900 iShares Russell 2000 ETF (ETF) 218,443 5,500 JPMorgan Chase & Company 341,770 2,800 MetLife, Inc. 111,524 700 Morgan Stanley 18,186 1,950 PNC Financial Services Group, Inc. 158,711 3,200 SPDR S&P Regional Banking (ETF) 122,720 9,000 Sunstone Hotel Investors, Inc. (REIT) 108,630 5,600 Tanger Factory Outlet Centers, Inc. (REIT) 225,008 4,600 U.S. Bancorp 185,518 5,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 136,290 3,800 Wells Fargo & Company 179,854 3,325,809 101 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2016 Shares Security Value Health Care—12.0% 5,350 Abbott Laboratories $210,308 4,500 AbbVie, Inc. 278,595 500 * Allergan, PLC 115,545 3,300 * AMN Healthcare Services, Inc. 131,901 2,217 Baxter International, Inc. 100,253 2,350 Cardinal Health, Inc. 183,323 3,000 * Centene Corporation 214,110 2,100 * Express Scripts Holding Company 159,180 4,100 Gilead Sciences, Inc. 342,022 3,550 Hill-Rom Holdings, Inc. 179,097 3,750 Johnson & Johnson 454,875 118 * Mallinckrodt, PLC 7,172 1,100 McKesson Corporation 205,315 2,650 Medtronic, PLC 229,941 4,300 Merck & Company, Inc. 247,723 2,600 * Mylan NV 112,424 12,000 Pfizer, Inc. 422,520 4,100 Phibro Animal Health Corporation – Class “A” 76,506 740 Shire, PLC (ADR) 136,219 3,500 Thermo Fisher Scientific, Inc. 517,160 4,950 * VWR Corporation 143,055 3,500 Zoetis, Inc. 166,110 4,633,354 Industrials—5.3% 1,850 3M Company 323,972 3,450 General Electric Company 108,606 2,900 Honeywell International, Inc. 337,328 400 Ingersoll-Rand, PLC 25,472 3,100 ITT, Inc. 99,138 2,300 Koninklijke Philips NV 57,362 2,300 Korn/Ferry International 47,610 250 Lockheed Martin Corporation 62,043 1,800 ManpowerGroup, Inc. 115,812 1,200 Nielsen Holdings, PLC 62,364 800 Robert Half International, Inc 30,528 1,700 Snap-On, Inc. 268,294 4,900 TAL International Group, Inc. 65,709 1,900 Textainer Group Holdings, Ltd. 21,166 102 Shares Security Value Industrials (continued) 3,900 Textron, Inc. $ 142,584 1,400 Tyco International, PLC 59,640 2,000 United Technologies Corporation 205,100 2,032,728 Information Technology—9.6% 4,300 Apple, Inc. 411,080 7,500 Applied Materials, Inc. 179,775 7,700 * ARRIS International, PLC 161,392 1,200 Broadcom, Ltd. 186,480 12,400 Cisco Systems, Inc. 355,756 3,450 * eBay, Inc. 80,764 13,100 EMC Corporation 355,926 9,950 Hewlett Packard Enterprise Company 181,786 4,300 HP, Inc. 53,965 8,000 Intel Corporation 262,400 1,000 International Business Machines Corporation 151,780 3,300 Juniper Networks, Inc. 74,217 2,700 Methode Electronics, Inc. 92,421 8,600 Microsoft Corporation 440,062 900 * NXP Semiconductors NV 70,506 4,800 Oracle Corporation 196,464 3,700 QUALCOMM, Inc. 198,209 8,000 Symantec Corporation 164,320 1,100 TE Connectivity, Ltd. 62,821 500 Travelport Worldwide, Ltd. 6,445 346 Western Digital Corporation 16,352 3,702,921 Materials—1.1% 500 Praxair, Inc. 56,195 1,800 RPM International, Inc. 89,910 7,600 Steel Dynamics, Inc. 186,200 1,700 * Trinseo SA 72,981 405,286 Telecommunication Services—1.7% 7,250 AT&T, Inc. 313,272 5,900 Verizon Communications, Inc. 329,456 642,728 103 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2016 Shares or Principal Amount Security Value Utilities—1.0% 2,000 AGL Resources, Inc. $ 131,940 6,200 Exelon Corporation 225,432 1,100 NiSource, Inc. 29,172 386,544 Total Value of Common Stocks (cost $21,583,328) 22,909,898 CORPORATE BONDS—21.1% Agriculture—.3% $ 100M Cargill, Inc., 6%, 11/27/2017 (a) 106,694 Automotive—.5% 100M Johnson Controls, Inc., 5%, 3/30/2020 109,513 100M O’Reilly Automotive, Inc., 3.55%, 3/15/2026 105,059 214,572 Chemicals—.8% 100M Agrium, Inc., 3.375%, 3/15/2025 101,907 100M CF Industries, Inc., 3.45%, 6/1/2023 100,063 100M Dow Chemical Co., 4.25%, 11/15/2020 109,512 311,482 Consumer Durables—.3% 100M Newell Brands, Inc., 4.2%, 4/1/2026 108,533 Energy—1.9% 100M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 110,931 100M Continental Resources, Inc., 5%, 9/15/2022 98,250 100M DCP Midstream Operating, LP, 2.5%, 12/1/2017 98,000 100M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 102,669 100M Plains All American Pipeline, LP, 5.875%, 8/15/2016 100,482 100M Suncor Energy, Inc., 6.1%, 6/1/2018 108,185 100M Valero Energy Corp., 9.375%, 3/15/2019 119,575 738,092 Financial Services—3.1% 100M American Express Co., 7%, 3/19/2018 109,277 100M American International Group, Inc., 3.75%, 7/10/2025 102,110 100M Ameriprise Financial, Inc., 5.3%, 3/15/2020 112,114 100M Assured Guaranty U.S. Holding, Inc., 5%, 7/1/2024 108,800 100M BlackRock, Inc., 5%, 12/10/2019 112,048 104 Principal Amount Security Value Financial Services (continued) ERAC USA Finance, LLC: $ 100M 4.5%, 8/16/2021 (a) $ 110,881 100M 3.3%, 10/15/2022 (a) 103,921 100M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 119,361 100M General Electric Capital Corp., 5.625%, 9/15/2017 105,703 100M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 110,648 100M Prudential Financial, Inc., 7.375%, 6/15/2019 116,094 1,210,957 Financials—4.2% Bank of America Corp.: 100M 5.65%, 5/1/2018 107,212 100M 5%, 5/13/2021 112,090 100M Barclays Bank, PLC, 5.125%, 1/8/2020 107,349 100M Capital One Financial Corp., 3.75%, 4/24/2024 104,503 Citigroup, Inc.: 100M 6.125%, 11/21/2017 106,137 100M 4.5%, 1/14/2022 110,671 100M Deutsche Bank AG, 3.7%, 5/30/2024 99,574 100M Fifth Third Bancorp, 3.5%, 3/15/2022 106,152 100M Goldman Sachs Group, Inc., 3.625%, 1/22/2023 105,049 JPMorgan Chase & Co.: 100M 6%, 1/15/2018 106,971 100M 4.5%, 1/24/2022 111,367 Morgan Stanley: 100M 6.625%, 4/1/2018 108,422 100M 5.5%, 7/28/2021 114,315 100M SunTrust Banks, Inc., 6%, 9/11/2017 105,398 100M U.S. Bancorp, 3.6%, 9/11/2024 107,831 1,613,041 Food/Beverage/Tobacco—.5% 200M Anheuser-Busch InBev Finance, Inc., 3.65%, 2/1/2026 214,674 Food/Drug—.3% 100M CVS Health Corp., 3.875%, 7/20/2025 110,204 Forest Products/Container—.3% 100M Rock-Tenn Co., 4.9%, 3/1/2022 111,144 105 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2016 Principal Amount Security Value Health Care—1.1% $ 100M Biogen, Inc., 6.875%, 3/1/2018 $108,883 100M Express Scripts Holding Co., 4.75%, 11/15/2021 112,300 100M Gilead Sciences, Inc., 3.65%, 3/1/2026 108,949 100M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 105,433 435,565 Higher Education—.3% 100M Yale University, 2.086%, 4/15/2019 103,314 Information Technology—.5% 100M Apple, Inc., 2.5%, 2/9/2025 101,689 100M Hewlett Packard Enterprise Co., 2.85%, 10/5/2018 (a) 102,462 204,151 Manufacturing—.3% 100M Tyco Electronics Group SA, 6.55%, 10/1/2017 106,339 Media-Broadcasting—.3% 100M Comcast Corp., 5.15%, 3/1/2020 113,062 Media-Diversified—.3% 100M Time Warner, Inc., 3.6%, 7/15/2025 106,014 Metals/Mining—.3% 100M Newmont Mining Corp., 5.125%, 10/1/2019 108,679 Real Estate Investment Trusts—1.9% 200M AvalonBay Communities, Inc., 3.5%, 11/15/2024 211,026 100M Digital Realty Trust, LP, 5.25%, 3/15/2021 112,525 100M HCP, Inc., 4.25%, 11/15/2023 103,940 100M Prologis, LP, 3.35%, 2/1/2021 105,910 100M Simon Property Group, LP, 3.375%, 10/1/2024 107,376 100M Ventas Realty, LP, 4.75%, 6/1/2021 111,364 752,141 Retail-General Merchandise—.7% 100M Amazon.com, Inc., 4.8%, 12/5/2034 117,989 100M Home Depot, Inc., 5.875%, 12/16/2036 136,851 254,840 106 Principal Amount Security Value Telecommunications—.6% $ 100M AT&T, Inc., 3.8%, 3/15/2022 $ 106,368 100M Verizon Communications, Inc., 5.15%, 9/15/2023 116,641 223,009 Transportation—1.1% 100M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 122,334 100M GATX Corp., 5.2%, 3/15/2044 103,985 100M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 109,197 100M Southwest Airlines Co., 2.65%, 11/5/2020 103,320 438,836 Utilities—1.5% 100M Electricite de France SA, 3.625%, 10/13/2025 (a) 104,413 100M Ohio Power Co., 5.375%, 10/1/2021 116,239 100M Oklahoma Gas & Electric Co., 4%, 12/15/2044 107,351 100M Sempra Energy, 9.8%, 2/15/2019 120,435 100M South Carolina Electric & Gas Co., 5.45%, 2/1/2041 124,606 573,044 Total Value of Corporate Bonds (cost $7,919,669) 8,158,387 RESIDENTIAL MORTGAGE-BACKED SECURITIES—6.8% Fannie Mae—5.8% 200M 2.5%, 7/19/2031 (b) 206,933 267M 3%, 6/1/2030 – 1/1/2045 281,101 1,110M 3.5%, 11/1/2028 – 7/14/2046 (b) 1,176,379 293M 4%, 7/1/2041 – 7/14/2046 (b) 314,906 127M 4.5%, 8/1/2041 139,870 123M 5%, 3/1/2042 136,809 2,255,998 Freddie Mac—1.0% 85M 3.5%, 7/1/2044 91,070 99M 4%, 7/1/2044 – 4/1/2045 106,432 172M 4.5%, 12/1/2043 190,103 387,605 Total Value of Residential Mortgage-Backed Securities (cost $2,615,995) 2,643,603 107 Portfolio of Investments (continued) TOTAL RETURN FUND June 30, 2016 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—5.0% $ 100M U.S. Treasury Bonds, 3.125%, 8/15/2044 $117,744 U.S. Treasury Notes: 100M 0.3342%, 4/30/2017 † 100,027 100M 0.3442%, 1/31/2017 † 100,031 300M 0.4282%, 10/31/2017 † 300,260 500M 0.5322%, 1/31/2018 † 501,065 550M 0.625%, 1/15/2024 (TIPS) 591,079 200M 2%, 2/15/2023 209,527 Total Value of U.S. Government Obligations (cost $1,887,268) 1,919,733 ASSET BACKED SECURITIES—1.6% Fixed Autos 200M Avis Budget Rental Car Funding AESOP, LLC, 2.97%, 2/20/2020 (a) 205,199 100M Ford Credit Auto Lease Trust, 1.85%, 7/15/2019 100,591 100M GM Financial Auto Leasing Trust., 1.76%, 3/20/2020 100,317 100M Harley-Davidson Motorcycle Trust, 1.3%, 3/16/2020 100,267 100M Nissan Auto Lease Trust, 1.65%, 10/15/2021 100,340 Total Value of Asset Backed Securities (cost $602,678) 606,714 U.S. GOVERNMENT AGENCY OBLIGATIONS—.2% 85M Fannie Mae, 2.125%, 4/24/2026 (cost $84,291) 87,415 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—7.3% Federal Home Loan Bank: 1,500M 0.24%, 7/14/2016 1,499,913 1,300M 0.33%, 8/22/2016 1,299,549 Total Value of Short-Term U.S. Government Agency Obligations (cost $2,799,250) 2,799,462 Total Value of Investments (cost $37,492,479) 101.4 % 39,125,212 Excess of Liabilities Over Other Assets (1.4 ) (525,318) Net Assets 100.0 % $38,599,894 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 5). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at June 30, 2016. 108 Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust TIPS Treasury Inflation-Protected Securities The Fund’s assets and liabilities are classified into the following three levels based on the inputs used to value the assets and liabilities: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, U.S. Government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of June 30, 2016: Level 1 Level 2 Level 3 Total Common Stocks $ 22,909,898 $ — $ — $ 22,909,898 Corporate Bonds — 8,158,387 — 8,158,387 Residential Mortgage-Backed Securities — 2,643,603 — 2,643,603 U.S. Government Obligations — 1,919,733 — 1,919,733 Asset Backed Securities — 606,714 — 606,714 U.S. Government Agency Obligations — 87,415 — 87,415 Short-Term U.S. Government Agency Obligations — 2,799,462 — 2,799,462 Total Investments in Securities* $ 22,909,898 $ 16,215,314 $ — $ 39,125,212 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended June 30, 2016. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 109 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 BALANCED CASH COVERED CALL EQUITY FUND FOR GROWTH & INCOME MANAGEMENT STRATEGY INCOME INCOME GOVERNMENT INCOME Assets Investments in securities: At identified cost $ 6,772,181 $ 9,852,050 $ 5,465,129 $ 82,913,095 $ 93,962,818 $ 29,752,456 $ 297,323,187 At value (Note 1A) $ 6,991,630 $ 9,852,050 $ 5,482,965 $ 109,444,983 $ 94,876,671 $ 30,354,551 $ 450,279,597 Cash 276,064 342,802 229,785 1,223,302 2,802,970 1,615,106 1,421,894 Receivables: Investment securities sold 7,894 — — — 422,900 326,976 681,117 Options contracts sold — — 1,021 — Interest and dividends 33,441 571 4,864 182,787 1,336,945 103,651 622,253 Trust shares sold 8,716 36,146 17,664 46,913 5,762 10,518 23,020 Other assets — 581 — 6,967 6,717 2,062 31,408 Total Assets 7,317,745 10,232,150 5,736,299 110,904,952 99,451,965 32,412,864 453,059,289 Liabilities Options written: Premium received $ — $ — $ 168,761 $ — $ — $ — $ — At value (Note 1A) $ — $ — $ 182,764 $ — $ — $ — $ — Payables: Investment securities purchased 495,531 — 123,294 — 1,134,242 1,935,375 1,544,186 Trust shares redeemed 525 23,505 66 68,137 76,955 26,053 203,402 Accrued advisory fees 3,261 — 3,250 67,428 60,298 14,896 272,092 Accrued expenses 20,966 10,450 10,610 14,805 18,621 11,574 32,863 Total Liabilities 520,283 33,955 319,984 150,370 1,290,116 1,987,898 2,052,543 Net Assets $ 6,797,462 $ 10,198,195 $ 5,416,315 $ 110,754,582 $ 98,161,849 $ 30,424,966 $ 451,006,746 Net Assets Consist of: Capital paid in $ 6,522,427 $ 10,198,195 $ 5,376,838 $ 82,091,994 $ 121,718,305 $ 30,461,878 $ 284,568,367 Undistributed net investment income 44,004 — 6,692 1,170,878 1,610,674 222,472 4,127,208 Accumulated net realized gain (loss) on investments and option contracts 11,582 — 28,952 959,822 (26,080,983 ) (861,479 ) 9,354,761 Net unrealized appreciation (depreciation) in value of: Investments 219,449 — 17,836 26,531,888 913,853 602,095 152,956,410 Option contracts — — (14,003 ) — Total $ 6,797,462 $ 10,198,195 $ 5,416,315 $ 110,754,582 $ 98,161,849 $ 30,424,966 $ 451,006,746 Shares of beneficial interest outstanding (Note 2) 656,493 10,198,195 537,358 5,581,025 16,221,460 3,091,557 11,091,968 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 10.35 $ 1.00 $ 10.08 $ 19.84 $ 6.05 $ 9.84 $ 40.66 110 See notes to financial statements 111 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 LIMITED DURATION INVESTMENT HIGH QUALITY REAL SELECT SPECIAL INTERNATIONAL GRADE BOND OPPORTUNITY ESTATE GROWTH SITUATIONS Assets Investments in securities: At identified cost $ 93,295,998 $ 60,385,173 $ 6,658,363 $ 41,216,506 $ 6,232,810 $ 43,363,477 $ 172,464,444 At value (Note 1A) $ 130,605,151 $ 63,439,383 $ 6,724,930 $ 43,128,980 $ 6,879,243 $ 48,487,459 $ 198,014,879 Cash 1,404,041 800,084 197,905 1,362,292 296,045 911,776 700,514 Receivables: Investment securities sold 302,339 — 208,513 91,075 — — 696,140 Interest and dividends 609,480 781,367 36,257 34,974 27,308 31,112 172,559 Trust shares sold 35,410 7,770 1,884 61,845 18,789 37,908 29,267 Other assets 8,791 4,332 326 2,650 326 3,079 14,254 Total Assets 132,965,212 65,032,936 7,169,815 44,681,816 7,221,711 49,471,334 199,627,613 Liabilities Payables: Investment securities purchased 213,403 80,646 479,949 219,281 — — 202,419 Trust shares redeemed 31,914 57,901 31,784 5,094 1,042 4,847 51,407 Accrued advisory fees 81,659 31,637 3,266 27,128 4,169 30,077 122,561 Accrued expenses 35,407 11,958 10,425 14,312 11,992 10,210 18,802 Total Liabilities 362,383 182,142 525,424 265,815 17,203 45,134 395,189 Net Assets $ 132,602,829 $ 64,850,794 $ 6,644,391 $ 44,416,001 $ 7,204,508 $ 49,426,200 $ 199,232,424 Net Assets Consist of: Capital paid in $ 105,454,601 $ 64,043,421 $ 6,617,219 $ 42,942,137 $ 6,403,393 $ 39,865,847 $ 171,866,928 Undistributed net investment income (deficit) 1,251,271 (420,726 ) (71,705 ) 203,717 111,569 181,581 1,602,910 Accumulated net realized gain (loss) on investments and foreign currency transactions (11,402,992 ) (1,826,111 ) 32,310 (642,327 ) 43,113 4,254,790 212,151 Net unrealized appreciation in value of investments and foreign currency transactions 37,299,949 3,054,210 66,567 1,912,474 646,433 5,123,982 25,550,435 Total $ 132,602,829 $ 64,850,794 $ 6,644,391 $ 44,416,001 $ 7,204,508 $ 49,426,200 $ 199,232,424 Shares of beneficial interest outstanding (Note 2) 6,202,569 5,954,292 679,675 3,080,547 643,598 3,909,726 6,652,961 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 21.38 $ 10.89 $ 9.78 $ 14.42 $ 11.19 $ 12.64 $ 29.95 112 See notes to financial statements 113 Statements of Assets and Liabilities FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 TOTAL RETURN Assets Investments in securities: At identified cost $ 37,492,479 At value (Note 1A) $ 39,125,212 Cash 554,456 Receivables: Investment securities sold 68,875 Interest and dividends 140,064 Trust shares sold 14,043 Other assets 2,394 Total Assets 39,905,044 Liabilities Payables: Investment securities purchased 1,267,400 Trust shares redeemed 1,077 Accrued advisory fees 23,616 Accrued expenses 13,057 Total Liabilities 1,305,150 Net Assets $ 38,599,894 This page left intentionally blank. Net Assets Consist of: Capital paid in $ 37,052,498 Undistributed net investment income 80,544 Accumulated net realized loss on investments (165,881 ) Net unrealized appreciation in value of investments 1,632,733 Total $ 38,599,894 Shares of beneficial interest outstanding (Note 2) 3,195,924 Net asset value, offering and redemption price per share — (Net assets divided by shares outstanding) $ 12.08 114 See notes to financial statements 115 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2016 BALANCED CASH COVERED CALL EQUITY FUND FOR GROWTH & INCOME MANAGEMENT STRATEGY* INCOME INCOME GOVERNMENT INCOME Investment Income Income: Interest $ 35,521 $ 19,608 $ — $ 5,914 $ 2,832,916 $ 334,942 $ 7,221 Dividends 46,024 (a) — 23,552 1,598,540 (b) — — 5,861,350 (c) Total income 81,545 19,608 23,552 1,604,454 2,832,916 334,942 5,868,571 Expenses (Notes 1 and 4): Advisory fees 22,149 41,056 6,235 395,960 358,093 112,253 1,612,426 Professional fees 11,262 9,554 7,861 14,460 14,416 8,048 47,410 Custodian fees and expenses 3,238 1,891 1,000 4,816 5,897 3,252 9,623 Reports and notices to shareholders 1,500 1,851 295 10,540 9,599 3,599 38,027 Registration fees 124 1,261 354 124 1,259 1,259 1,260 Trustees’ fees 159 325 15 3,021 2,729 858 12,571 Other expenses 2,715 4,501 1,100 6,405 31,824 6,003 22,565 Total expenses 41,147 60,439 16,860 435,326 423,817 135,272 1,743,882 Less: Expenses waived and/or assumed (Note 4) (4,430 ) (40,698 ) — — — (22,451 ) — Expenses paid indirectly (Note 1G (325 ) (133 ) — (1,750 ) (2,112 ) (351 ) (2,519 ) Net expenses 36,392 19,608 16,860 433,576 421,705 112,470 1,741,363 Net investment income 45,153 — 6,692 1,170,878 2,411,211 222,472 4,127,208 Realized and Unrealized Gain (Loss) on Investments (Note 3): Net realized gain (loss) from: Investments 12,904 — 3,701 1,016,092 (1,986,095 ) 162,584 10,818,420 Written options — — 25,251 — 12,904 — 28,952 1,016,092 (1,986,095 ) 162,584 10,818,420 Net unrealized appreciation (depreciation) on: Investments 272,392 — 17,836 3,333,002 5,006,859 602,572 (10,212,716 ) Written options — — (14,003 ) — 272,392 — 3,833 3,333,002 5,006,859 602,572 (10,212,716 ) Net gain on investments and options contracts purchased 285,296 — 32,785 4,349,094 3,020,764 765,156 605,704 Net Increase in Net Assets Resulting from Operations $ 330,449 $ — $ 39,477 $ 5,519,972 $ 5,431,975 $ 987,628 $ 4,732,912 * From May 2, 2016 (commencement of operations) to June 30, 2016 (a) Net of $129 foreign taxes withheld (b)Net of $4,402 foreign taxes withheld (c)Net of $16,530 foreign taxes withheld 116 See notes to financial statements 117 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2016 LIMITED DURATION INVESTMENT HIGH QUALITY REAL SELECT SPECIAL INTERNATIONAL GRADE BOND OPPORTUNITY ESTATE GROWTH SITUATIONS Investment Income Income: Interest $ 2,654 $ 1,197,109 $ 6,741 $ 3,709 $ — $ 128 $ 9,563 Dividends 1,820,796 (d) — — 378,059 (e) 160,963 377,744 2,374,010 Total income 1,823,450 1,197,109 6,741 381,768 160,963 377,872 2,383,573 Expenses (Notes 1 and 4): Advisory fees 487,546 235,019 23,521 153,183 22,669 176,017 718,712 Professional fees 19,978 10,425 7,812 8,546 20,200 9,166 23,386 Custodian fees and expenses 32,822 2,652 2,248 8,959 2,790 2,600 6,412 Reports and notices to shareholders 11,158 6,887 1,552 4,696 1,500 4,948 16,706 Registration fees 1,245 1,259 99 124 126 124 1,259 Trustees’ fees 3,739 1,791 174 1,150 166 1,344 5,526 Other expenses 16,422 6,238 4,473 2,188 2,006 2,607 10,913 Total expenses 572,910 264,271 39,879 178,846 49,457 196,806 782,914 Less: Expenses waived (Note 4) — (47,004 ) (4,704 ) — Expenses paid indirectly (Note 1G) (731 ) (774 ) (387 ) (795 ) (64 ) (515 ) (2,251 ) Net expenses 572,179 216,493 34,788 178,051 49,393 196,291 780,663 Net investment income 1,251,271 980,616 (28,047 ) 203,717 111,570 181,581 1,602,910 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 3): Net realized gain (loss) on: Investments 410,652 3,910 49,210 118,077 46,478 4,254,790 371,090 Foreign currency transactions (Note 1C) (27,415 ) — Net realized gain on investments and foreign currency transactions 383,237 3,910 49,210 118,077 46,478 4,254,790 371,090 Net unrealized appreciation (depreciation) on investments and foreign currency transactions 20,051 2,847,270 93,947 (860,558 ) 575,916 (5,140,052 ) (1,358,548 ) Net gain (loss) on investments and foreign currency transactions 403,288 2,851,180 143,157 (742,481 ) 622,394 (885,262 ) (987,458 ) Net Increase (Decrease) in Net Assets Resulting from Operations $ 1,654,559 $ 3,831,796 $ 115,110 $ (538,764 ) $ 733,964 $ (703,681 ) $ 615,452 (d) Net of $175,260 foreign taxes withheld (e) Net of $538 foreign taxes withheld 118 See notes to financial statements 119 Statements of Operations FIRST INVESTORS LIFE SERIES FUNDS Six Months Ended June 30, 2016 TOTAL RETURN Investment Income Income: Interest $ 160,273 Dividends 283,765 (f) Total income 444,038 Expenses (Notes 1 and 4): Advisory fees 138,055 Professional fees 8,296 Custodian fees and expenses 7,174 Reports and notices to shareholders 3,325 Registration fees 124 Trustees’ fees 1,044 Other expenses 4,963 Total expenses 162,981 Less: Expenses waived (Note 4) — Expenses paid indirectly (Note 1G) (866 ) Net expenses 162,115 Net investment income 281,923 Realized and Unrealized Gain (Loss) on Investments This page left intentionally blank. (Note 3): Net realized gain on investments 118,284 Net unrealized appreciation on investments 521,287 Net gain on investments 639,571 Net Increase in Net Assets Resulting from Operations $ 921,494 (f) Net of $486 foreign taxes withheld 120 See notes to financial statements 121 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS COVERED CALL BALANCED INCOME CASH MANAGEMENT STRATEGY EQUITY INCOME 1/1/16 to 11/2/15 to 1/1/16 to 1/1/15 to 5/2/16 to 1/1/16 to 1/1/15 to 6/30/16 12/31/15 * 6/30/16 12/31/15 6/30/16 ** 6/30/16 12/31/15 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 45,153 $ (4,469 ) $ — $ — $ 6,692 $ 1,170,878 $ 2,153,067 Net realized gain (loss) on investments and option contracts purchased 12,904 (1,322 ) — — 28,952 1,016,092 3,748,544 Net unrealized appreciation (depreciation) of investments and option contracts purchased 272,392 (52,943 ) — — 3,833 3,333,002 (7,005,482 ) Net increase (decrease) in net assets resulting from operations 330,449 (58,734 ) — — 39,477 5,519,972 (1,103,871 ) Distributions to Shareholders Net investment income — (2,153,046 ) (1,821,769 ) Net realized gains — (3,734,490 ) (3,844,993 ) Total distributions — (5,887,536 ) (5,666,762 ) Trust Share Transactions Proceeds from shares sold 1,514,724 5,105,056 10,019,679 36,597,803 5,377,097 1,949,217 5,315,023 Reinvestment of distributions — 5,887,536 5,666,762 Cost of shares redeemed (93,770 ) (263 ) (13,779,868 ) (32,616,953 ) (259 ) (3,731,089 ) (6,736,210 ) Net increase (decrease) from trust share transactions 1,420,954 5,104,793 (3,760,189 ) 3,980,850 5,376,838 4,105,664 4,245,575 Net increase (decrease) in net assets 1,751,403 5,046,059 (3,760,189 ) 3,980,850 5,416,315 3,738,100 (2,525,058 ) Net Assets Beginning of period 5,046,059 — 13,958,384 9,977,534 — 107,016,482 109,541,540 End of period † $ 6,797,462 $ 5,046,059 $ 10,198,195 $ 13,958,384 $ 5,416,315 $ 110,754,582 $ 107,016,482 †Includes undistributed net investment income (deficit) of $ 44,004 $ (1,149 ) $ — $ — $ 6,692 $ 1,170,878 $ 2,153,046 Trust Shares Issued and Redeemed Sold 152,837 513,159 10,019,679 36,597,803 537,383 101,475 260,788 Issued for distributions reinvested — 326,179 273,229 Redeemed (9,476 ) (27 ) (13,779,868 ) (32,616,953 ) (25 ) (194,072 ) (331,942 ) Net increase (decrease) in trust shares outstanding 143,361 513,132 (3,760,189 ) 3,980,850 537,358 233,582 202,075 * From November 2, 2015 (commencement of operations) to December 31, 2015. ** From May 2, 2016 (commencement of operations) to June 30, 2016 122 See notes to financial statements 123 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS FUND FOR INCOME GOVERNMENT GROWTH & INCOME INTERNATIONAL 1/1/16 to 1/1/15 to 1/1/16 to 1/1/15 to 1/1/16 to 1/1/15 to 1/1/16 to 1/1/15 to 6/30/16 12/31/15 6/30/16 12/31/15 6/30/16 12/31/15 6/30/16 12/31/15 Increase (Decrease) in Net Assets From Operations Net investment income $ 2,411,211 $ 4,823,330 $ 222,472 $ 489,089 $ 4,127,208 $ 6,459,888 $ 1,251,271 $ 1,641,768 Net realized gain (loss) on investments and foreign currency transactions (1,986,095 ) (4,413,836 ) 162,584 (326,405 ) 10,818,420 22,045,976 383,237 (39,844 ) Net unrealized appreciation (depreciation) of investments and foreign currency transactions 5,006,859 (2,252,019 ) 602,572 (133,306 ) (10,212,716 ) (43,062,986 ) 20,051 2,994,815 Net increase (decrease) in net assets resulting from operations 5,431,975 (1,842,525 ) 987,628 29,378 4,732,912 (14,557,122 ) 1,654,559 4,596,739 Distributions to Shareholders Net investment income (5,391,490 ) (5,371,141 ) (637,207 ) (691,893 ) (6,459,887 ) (5,622,525 ) (1,623,198 ) (1,462,160 ) Net realized gains — (21,983,908 ) (25,760,338 ) — — Total distributions (5,391,490 ) (5,371,141 ) (637,207 ) (691,893 ) (28,443,795 ) (31,382,863 ) (1,623,198 ) (1,462,160 ) Trust Share Transactions Proceeds from shares sold 1,255,165 5,334,276 1,083,037 1,608,669 2,937,022 7,516,405 1,190,562 4,030,067 Reinvestment of distributions 5,391,490 5,371,141 637,207 691,893 28,443,795 31,382,863 1,623,198 1,462,160 Cost of shares redeemed (3,558,774 ) (7,107,965 ) (1,422,420 ) (2,572,137 ) (13,749,796 ) (28,469,280 ) (3,933,500 ) (6,209,304 ) Net increase (decrease) from trust share transactions 3,087,881 3,597,452 297,824 (271,575 ) 17,631,021 10,429,988 (1,119,740 ) (717,077 ) Net increase (decrease) in net assets 3,128,366 (3,616,214 ) 648,245 (934,090 ) (6,079,862 ) (35,509,997 ) (1,088,379 ) 2,417,502 Net Assets Beginning of period 95,033,483 98,649,697 29,776,721 30,710,811 457,086,608 492,596,605 133,691,208 131,273,706 End of period † $ 98,161,849 $ 95,033,483 $ 30,424,966 $ 29,776,721 $ 451,006,746 $ 457,086,608 $ 132,602,829 $ 133,691,208 †Includes undistributed net investment income of $ 1,610,674 $ 4,590,953 $ 222,472 $ 637,207 $ 4,127,208 $ 6,459,887 $ 1,251,271 $ 1,623,198 Trust Shares Issued and Redeemed Sold 210,236 845,118 111,067 164,579 73,839 167,819 56,875 188,538 Issued for distributions reinvested 940,923 844,519 65,759 70,673 759,717 678,695 80,436 67,381 Redeemed (598,060 ) (1,125,292 ) (145,731 ) (262,643 ) (343,343 ) (629,540 ) (187,624 ) (291,068 ) Net increase (decrease) in trust shares outstanding 553,099 564,345 31,095 (27,391 ) 490,213 216,974 (50,313 ) (35,149 ) 124 See notes to financial statements 125 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS LIMITED DURATION INVESTMENT GRADE HIGH QUALITY BOND OPPORTUNITY REAL ESTATE 1/1/16 to 1/1/15 to 1/1/16 to 1/1/15 to 1/1/16 to 1/1/15 to 1/1/16 to 5/1/15 to 6/30/16 12/31/15 6/30/16 12/31/15 6/30/16 12/31/15 6/30/16 12/31/15 * Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 980,616 $ 1,967,576 $ (28,047 ) $ 3,975 $ 203,717 $ 185,113 $ 111,570 $ 37,714 Net realized gain (loss) on investments 3,910 386,873 49,210 (4,776 ) 118,077 (424,803 ) 46,478 30,577 Net unrealized appreciation (depreciation) of investments 2,847,270 (2,593,994 ) 93,947 (20,972 ) (860,558 ) (491,446 ) 575,916 70,517 Net increase (decrease) in net assets resulting from operations 3,831,796 (239,545 ) 115,110 (21,773 ) (538,764 ) (731,136 ) 733,964 138,808 Distributions to Shareholders Net investment income (2,594,609 ) (2,627,252 ) (58,111 ) — (185,108 ) (60,301 ) (37,715 ) — Net realized gains — (33,942 ) — Total distributions (2,594,609 ) (2,627,252 ) (58,111 ) — (185,108 ) (60,301 ) (71,657 ) — Trust Share Transactions Proceeds from shares sold 1,815,420 4,429,133 1,041,715 3,413,609 5,894,111 16,416,999 1,051,594 5,379,891 Reinvestment of distributions 2,594,609 2,627,252 58,111 — 185,108 60,301 71,657 — Cost of shares redeemed (2,816,836 ) (5,371,890 ) (348,884 ) (116,645 ) (1,053,358 ) (3,051,700 ) (62,959 ) (36,790 ) Net increase from trust share transactions 1,593,193 1,684,495 750,942 3,296,964 5,025,861 13,425,600 1,060,292 5,343,101 Net increase (decrease) in net assets 2,830,380 (1,182,302 ) 807,941 3,275,191 4,301,989 12,634,163 1,722,599 5,481,909 Net Assets Beginning of period 62,020,414 63,202,716 5,836,450 2,561,259 40,114,012 27,479,849 5,481,909 — End of period † $ 64,850,794 $ 62,020,414 $ 6,644,391 $ 5,836,450 $ 44,416,001 $ 40,114,012 $ 7,204,508 $ 5,481,909 †Includes undistributed net investment income (deficit) of $ (420,726 ) $ 1,193,267 $ (71,705 ) $ 14,453 $ 203,717 $ 185,108 $ 111,569 $ 37,714 Trust Shares Issued and Redeemed Sold 169,959 408,445 107,273 351,206 418,945 1,074,011 102,562 543,588 Issued for distributions reinvested 249,722 241,253 6,016 — 13,601 3,867 7,372 — Redeemed (264,031 ) (494,176 ) (35,882 ) (11,967 ) (74,366 ) (202,544 ) (6,188 ) (3,736 ) Net increase in trust shares outstanding 155,650 155,522 77,407 339,239 358,180 875,334 103,746 539,852 *From May 1, 2015 (commencement of operations) to December 31, 2015. 126 See notes to financial statements 127 Statements of Changes in Net Assets FIRST INVESTORS LIFE SERIES FUNDS SELECT GROWTH SPECIAL SITUATIONS TOTAL RETURN 1/1/16 to 1/1/15 to 1/1/16 to 1/1/15 to 1/1/16 to 1/1/15 to 6/30/16 12/31/15 6/30/16 12/31/15 6/30/16 12/31/15 Increase (Decrease) in Net Assets From Operations Net investment income $ 181,581 $ 302,459 $ 1,602,910 $ 1,100,615 $ 281,923 $ 391,566 Net realized gain (loss) on investments 4,254,790 3,355,150 371,090 13,583,984 118,284 (176,397 ) Net unrealized appreciation (depreciation) of investments (5,140,052 ) (2,275,973 ) (1,358,548 ) (15,432,445 ) 521,287 (831,926 ) Net increase (decrease) in net assets resulting from operations (703,681 ) 1,381,636 615,452 (747,846 ) 921,494 (616,757 ) Distributions to Shareholders Net investment income (302,470 ) (167,038 ) (1,100,614 ) (1,331,340 ) (540,341 ) (305,447 ) Net realized gains (3,354,825 ) (2,393,572 ) (13,593,030 ) (9,169,641 ) — — Total distributions (3,657,295 ) (2,560,610 ) (14,693,644 ) (10,500,981 ) (540,341 ) (305,447 ) Trust Share Transactions Proceeds from shares sold 2,990,132 5,806,585 1,982,543 4,578,638 2,811,408 11,110,483 Reinvestment of distributions 3,657,295 2,560,610 14,693,644 10,500,981 540,341 305,447 Cost of shares redeemed (857,503 ) (2,777,732 ) (5,486,466 ) (10,655,406 ) (1,642,029 ) (2,581,178 ) Net increase from trust share transactions 5,789,924 5,589,463 11,189,721 4,424,213 1,709,720 8,834,752 Net increase (decrease) in net assets 1,428,948 4,410,489 (2,888,471 ) (6,824,614 ) 2,090,873 7,912,548 Net Assets Beginning of period 47,997,252 43,586,763 202,120,895 208,945,509 36,509,021 28,596,473 End of period † $ 49,426,200 $ 47,997,252 $ 199,232,424 $ 202,120,895 $ 38,599,894 $ 36,509,021 †Includes undistributed net investment income of $ 181,581 $ 302,470 $ 1,602,910 $ 1,100,614 $ 80,544 $ 338,962 Trust Shares Issued and Redeemed Sold 238,116 409,840 68,031 136,051 239,832 908,647 Issued for distributions reinvested 305,794 180,198 534,314 307,676 47,440 24,416 Redeemed (67,592 ) (196,062 ) (186,748 ) (311,438 ) (138,527 ) (211,680 ) Net increase in trust shares outstanding 476,318 393,976 415,597 132,289 148,745 721,383 128 See notes to financial statements 129 Notes to Financial Statements FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 1. Significant Accounting Policies —First Investors Life Series Funds, a Delaware statutory trust (“the Trust”), is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. The Trust operates as a series fund, issuing shares of beneficial interest in the Balanced Income Fund, Cash Management Fund, Covered Call Strategy Fund (commenced operations on May 2, 2016), Equity Income Fund, Fund For Income , Government Fund, Growth & Income Fund, International Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund, Opportunity Fund, Real Estate Fund, Select Growth Fund, Special Situations Fund and Total Return Fund (each a “Fund”, collectively, “the Funds”), and accounts separately for the assets, liabilities and operations of each Fund. Each Fund is diversified except for Real Estate Fund which is non-diversified. The objective of each Fund as of June 30, 2016 is as follows: Balanced Income Fund seeks income as its primary objective and has a secondary objective of capital appreciation. Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Covered Call Strategy Fund seeks long-term capital appreciation. Equity Income Fund seeks total return. Fund For Income seeks high current income. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Growth & Income Fund seeks long-term growth of capital and current income. International Fund primarily seeks long-term capital growth. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Limited Duration High Quality Bond Fund seeks current income consistent with low volatility of principal. Opportunity Fund seeks long-term capital growth. Real Estate Fund seeks total return. Select Growth Fund seeks long-term growth of capital. Special Situations Fund seeks long-term growth of capital. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. 130 A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities or an authorized pricing service. Fixed income securities, other than short-term debt securities held by the Cash Management Fund, are priced based upon evaluated prices that are provided by a pricing service. Other securities may also be priced based upon valuations that are provided by pricing services approved by the Trust’s Board of Trustees (“the Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of Foresters Investment Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use evaluated prices from a pricing service to fair value foreign equity securities in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currencies are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 under the 1940 Act. Amortized cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. 131 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the Funds’ investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities, pass-through certificates and loan participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized in Level 3. Short-term notes that are valued at amortized cost by the Cash Management Fund are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of the unobservable valuation inputs. The aggregate value by input level, as of June 30, 2016, for each Fund’s investments is included following each Fund’s portfolio of investments. 132 B. Federal Income Tax—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers), to relieve each Fund from all, or substantially all, federal income taxes. At December 31, 2015, capital loss carryovers were as follows: Not Subject Year Capital Loss Carryovers Expire to Expiration Fund Total 2016 2017 2018 Long Term Short Term Balanced Income $1,322 $— $— $— $— $ 1,322 Fund For Income 24,088,699 3,694,844 15,502,053 — 3,554,607 1,337,195 Government 1,023,896 — — — 217,741 806,155 International 11,471,145 1,810,164 8,389,229 1,032,753 — 238,999 Investment Grade 1,829,332 684,231 1,145,101 — — — Limited Duration High Quality Bond 16,900 — — — 52 16,848 Opportunity 698,552 — 698,552 Total Return 274,892 — — — 98,142 176,750 During the year ended December 31, 2015, the Investment Grade Fund utilized capital loss carryovers in the amounts of $75,694. As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in this fiscal year and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2013–2015, or expected to be taken in the Funds’ 2016 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. 133 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 C. Foreign Currency Translations and Transactions—The accounting records of the International Fund (the “Fund”) are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the prevailing rates of exchange on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of spot currency transactions and gains and losses on accrued foreign dividends and related withholding taxes. D. Distributions to Shareholders—The Separate Accounts, which own the shares of the Funds, will receive all dividends and other distributions by them. All dividends and distributions are reinvested by the Separate Accounts in additional shares of the distributing Funds. Distributions to shareholders from net investment income and net realized capital gains are generally declared and paid annually on all Funds, except for the Cash Management Fund which declares dividends, if any, from the total of net investment income (plus or minus all realized short-term gains and losses on investments) daily and pays monthly. Dividends from net investment income and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryforwards, deferral of wash sale losses, late loss deferrals, post-October capital losses, net operating losses and foreign currency transactions. E. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trust are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. 134 F. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost of securities is determined and gains and losses are based on the identified cost basis for securities for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. Interest income on zero coupon bonds and step bonds is accrued daily at the effective interest rate. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon serves as custodian for the Funds and may provide credits against custodian charges based on uninvested cash balances of the Funds. For the six months ended June 30, 2016, the Funds received credits in the amount of $10,470. Certain of the Funds reduced expenses through brokerage service arrangements. For the six months ended June 30, 2016, the Balanced Income, Equity Income, Growth & Income, Opportunity, Special Situations and Total Return Funds’ expenses were reduced by a total of $3,103 under these arrangements. 2. Trust Shares —The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value. The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust. Shares in the Funds are acquired through the purchase of variable annuity or variable life insurance contracts for which a Fund is an investment option. 135 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 3. Security Transactions —For the six months ended June 30, 2016, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Balanced Income $ $ $ $— Covered Call Strategy 5,845,144 577,728 — — Equity Income 8,825,234 10,356,624 — — Fund For Income 26,343,932 25,925,602 — — Government 10,212,990 9,067,713 7,947,879 8,571,950 Growth & Income 48,412,654 50,281,980 — — International 18,434,336 22,371,988 — — Investment Grade 12,010,693 11,468,380 — — Limited Duration High Quality Bond 2,897,946 1,553,963 65,000 240,395 Opportunity 10,910,189 5,305,961 — — Real Estate 2,010,334 973,002 — — Select Growth 18,412,978 15,682,230 — — Special Situations 33,097,954 29,517,254 — — Total Return 14,203,684 11,489,483 500,422 500,000 136 At June 30, 2016, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Net Gross Gross Unrealized Aggregate Unrealized Unrealized Appreciation Fund Cost Appreciation Depreciation (Depreciation) Balanced Income $6,777,950 $307,909 $ 94,229 $ 213,680 Covered Call Strategy 5,465,129 146,727 128,891 17,836 Equity Income 82,969,366 29,068,978 2,593,361 26,475,617 Fund For Income 94,704,562 1,712,993 1,540,884 172,109 Government 29,752,456 677,312 75,217 602,095 Growth & Income 298,725,561 164,984,117 13,430,081 151,554,036 International 93,606,838 39,200,355 2,202,042 36,998,313 Investment Grade 61,995,347 2,271,349 827,313 1,444,036 Limited Duration High Quality Bond 6,736,516 46,020 57,606 (11,586 ) Opportunity 41,254,427 4,951,318 3,076,765 1,874,553 Real Estate 6,236,150 762,520 119,427 643,093 Select Growth 43,363,477 6,288,285 1,164,303 5,123,982 Special Situations 172,623,383 37,781,263 12,389,767 25,391,496 Total Return 37,722,931 2,706,316 1,304,035 1,402,281 4. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trust are officers of the Trust’s investment adviser, FIMCO and its transfer agent, Foresters Investor Services, Inc. (“FIS”). Trustees of the Trust who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. Each trustee is also reimbursed for out-of-pocket expenses in connection with his or her duties as a trustee. For the six months ended June 30, 2016, total trustee fees accrued by the Funds amounted to $34,612. The Investment Advisory Agreement provides as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the rate of .75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the six months ended June 30, 2016, FIMCO has voluntarily waived advisory fees in the amount of $4,430 on Balanced Income Fund, $22,451 on Government Fund, $47,004 on Investment Grade Fund and $4,704 on Limited Duration High Quality Bond Fund in order to limit the advisory fees on these Funds to .60% of their average daily net assets. During the six months ended June 30, 2016, FIMCO has voluntarily waived advisory fees in the amount of $40,698 on Cash Management 137 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 Fund to prevent a negative yield on the Fund’s shares. For the six months ended June30, 2016, total advisory fees accrued to FIMCO were $4,502,894 of which $119,287 was voluntarily waived by FIMCO as noted above. Effective May 2, 2016 (commencement of operations), Ziegler Capital Management, LLC serves as investment subadviser to Covered Call Strategy Fund. Muzinich & Co., Inc. serves as investment subadviser to Fund For Income, Vontobel Asset Management, Inc. serves as investment subadviser to International Fund and Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. The subadvisers are paid by FIMCO and not by the Funds. 5. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, 144A securities are deemed to be liquid. At June 30, 2016, the Fund For Income held one hundred forty-two 144A securities with an aggregate value of $35,314,281 representing 36.0% of the Fund’s net assets, the Government Fund held one 144A security with a value of $69,443 representing .2%. of the Fund’s net assets, the Investment Grade Fund held eighteen 144A securities with an aggregate value of $7,127,841 representing 11.0% of the Fund’s net assets, the Limited Duration High Quality Bond Fund held three 144A securities with an aggregate value of $316,050 representing 4.8% of the Fund’s net assets and the Total Return Fund held nine 144A securities with an aggregate value of $1,064,346 representing 2.8% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless otherwise noted, these Section 4(2) securities are deemed to be liquid. At June 30, 2016, the Cash Management Fund held two Section 4(2) securities with an aggregate value of $949,324 representing 9.3% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 6. Derivatives —Some of the Funds may invest in various derivatives. A derivative is a financial instrument which has a value that is based on — or “derived from” — the values of other assets, reference rates, or indices. The Funds may invest in derivatives for hedging purposes. Derivatives may relate to a wide variety of underlying references, such as commodities, stocks, bonds, interest rates, currency exchange rates, and related indices. Derivatives include futures contracts and options on futures contracts, forward-commitment transactions, options on securities, caps, floors, collars, swap contracts, and other financial instruments. Some derivatives, such as futures contracts and certain options, are traded on U.S. commodity and securities exchanges, while other derivatives, such 138 as swap contracts, are privately negotiated and entered into in the OTC. The risks associated with the use of derivatives are different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments. The use of a derivative involves the risk that a loss may be sustained as a result of the insolvency or bankruptcy of the other party to the contract (usually referred to as a “counterparty”) or the failure of the counterparty to make required payments or otherwise comply with the terms of the contract. Additionally, the use of credit derivatives can result in losses if the Adviser does not correctly evaluate the creditworthiness of the issuer on which the credit derivative is based. Derivatives may be subject to liquidity risk, which exists when a particular derivative is difficult to purchase or sell. If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many OTC derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. Derivatives may be subject to pricing or “basis” risk, which exists when a particular derivative becomes extraordinarily expensive relative to historical prices or the prices of corresponding cash market instruments. Under certain market conditions, it may not be economically feasible to initiate a transaction or liquidate a position in time to avoid a loss or take advantage of an opportunity. Because many derivatives have leverage or borrowing components, adverse changes in the value or level of the underlying asset, reference rate, or index can result in a loss substantially greater than the amount invested in the derivative itself. Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. Like most other investments, derivative instruments are subject to the risk that the market value of the instrument will change in a way detrimental to the Funds’ interest. The Funds bear the risk that the Adviser will incorrectly forecast future market trends or the values of assets, reference rates, indices, or other financial or economic factors in establishing derivative positions for the Funds. If the Adviser attempts to use a derivative as a hedge against, or as a substitute for, a portfolio investment, the Funds will be exposed to the risk that the derivative will have or will develop an imperfect or no correlation with the portfolio investment. This could cause substantial losses for the Funds. While hedging strategies involving derivative instruments can reduce the risk of loss, they can also reduce the opportunity for gain or even result in losses by offsetting favorable price movements in other investments. Many derivatives, in particular OTC derivatives, are complex and often valued 139 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 subjectively. Improper valuations can result in increased cash payment requirements to counterparties or a loss of value to the Funds. The following provides more information on specific types of derivatives and activity in the Funds. The use of derivative instruments by the Funds for the period ended June 30, 2016 was related to the use of written options. Options Contracts—Some of the Funds may write covered call options on securities, derivative instruments, or currencies the applicable Fund owns or in which it may invest. Writing call options tends to decrease a Fund’s exposure to the underlying instrument. When a Fund writes a call option, an amount equal to the premium received is recorded as a liability and subsequently marked to market to reflect the current value of the option written. These liabilities are reflected as written options outstanding in the Statement of Assets and Liabilities. Payments received or made, if any, from writing options with premiums to be determined on a future date are reflected as such on the Statement of Assets and Liabilities. Premiums received from writing options which expire are treated as realized gains. Premiums received from writing options which are exercised or closed are added to the proceeds or offset against amounts paid on the underlying future, swap, security or currency transaction to determine the realized gain or loss. A Fund, as a writer of an option, has no control over whether the underlying future, swap, security or currency may be sold (called) and, as a result, bears the market risk of an unfavorable change in the price of the future, swap, security or currency underlying the written option. The risk exists that the Funds may not be able to enter into a closing transaction because of an illiquid market. The premium amount and the number of option contracts written by the Covered Call Strategy Fund during the period ended June 30, 2016, were as follows: Number of Contracts Premium Amount Options outstanding at May 2, 2016* — $— Options written (1,598 ) (250,846 ) Options exercised 6 2,100 Option purchased to cover 461 66,149 Option expirations 222 13,836 Balance at June 30, 2016 (909 ) $ ) * Commencement of operations 140 Derivative Investment Holdings Categorized by Risk Exposure—The following table sets forth the fair value and the location in the Statement of Assets and Liabilities of the Covered Call Strategy Fund’s derivative contracts by primary risk exposure as of June 30, 2016: Asset derivatives Liability derivatives Statement of Assets and Statement of Assets and Risk exposure category Liabilities location Value Liabilities location Value Equity Contracts N/A N/A Written options, at value $ The following table sets forth the Covered Call Strategy Fund’s realized gain (loss), as reflected in the Statement of Operations, by primary risk exposure and by type of derivative contract for the period ended June 30, 2016: Risk exposure category Written options Equity contracts $ The following table sets forth the Covered Call Strategy Fund’s change in unrealized appreciation/(depreciation) by primary risk exposure and by type of derivative contract for the period ended June 30, 2016: Risk exposure category Written options Equity contracts $ Interest Rate Futures Contracts—The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for, among other purposes, the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as “initial margin.” 141 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of a Fund’s obligation to or from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, including: (1) dependence on the ability of the Funds’ investment adviser, FIMCO to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If FIMCO’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. Derivatives may be difficult to sell, unwind or value. For the six months ended June 30, 2016, the Funds had no investments in interest rate futures contracts or options. 7. High Yield Credit Risk —The investments of Fund For Income in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, 142 higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for the holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 8. Litigation —The Blue Chip and Equity Income Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and administratively consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune Company’s LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the “Bondholder Plaintiffs”) in the Supreme Court of the State of New York. The Blue Chip and Equity Income Funds have also been named in a similar suit filed on behalf of participants in Tribune defined-compensation plans (the “Retiree Plaintiffs”). As with the Bondholder Plaintiffs and the Committee, the Retiree Plaintiffs seek to recover payments of the proceeds of the LBO. (All of these suits have been removed to the United States District Court for the Southern District of New York and administratively consolidated with other substantially similar suits against other former Tribune shareholders (the “MDL Proceeding”)). On September 23, 2013, the Judge in the MDL Proceeding dismissed various state law constructive fraudulent transfer suits, resulting in the Funds being dismissed from the Bondholder and Retiree Plaintiffs’ actions. On March 24, 2016, the Second Circuit Court of Appeals affirmed the MDL Judge’s dismissal of the 143 Notes to Financial Statements (continued) FIRST INVESTORS LIFE SERIES FUNDS June 30, 2016 various state law constructive fraudulent transfer suits. Absent a reversal by the full Second Circuit or the U.S. Supreme Court, that lawsuit is now ended. The Committee lawsuit alleging a single claim for international fraudulent transfer remains, although motion to dismiss that lawsuit is pending before the District Court. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $376,754 in connection with the LBO, representing 0.34% of its net assets as of June 30, 2016. The Blue Chip Fund received proceeds of $288,456 in connection with the LBO, representing 0.06% of the net assets of Growth & Income Fund as of June 30, 2016. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 9. Subsequent Events —Subsequent events occurring after June 30, 2016 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 144 This page left intentionally blank. 145 Financial Highlights FIRST INVESTORS LIFE SERIES FUNDS The following table sets forth the per share operating performance data for a trust share outstanding, total return, ratios to average net assets and other supplemental data for each year ended December 31 except as otherwise indicated. PER SHARE DATA RATIOS / SUPPLEMENTAL DATA Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Realized Net Asset Net Assets ** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gains Distributions of Period Return * (in millions ) Credits *** Income (Loss ) Expenses *** Income (Loss ) Rate BALANCED INCOME FUND 2015(d) $10.00 $ — $(.17 ) $ (.17 ) — — — $ 9.83 (1.70 )%†† $5 3.10 %† (.70 )%† 3.25 %† (.85 )%† 26 %†† 2016(k) 9.83 .07 .45 .52 — — — 10.35 5.29 †† 7 1.24 † 1.52 † 1.39 † 1.37 † 63 †† CASH MANAGEMENT FUND 2011 $ 1.00 — $ 1.00 .00 % $ 12 .13 %(b) .00 % .99 % (.86 )% N/A 2012 1.00 — 1.00 .00 12 .12 (b) .00 .99 (.87 ) N/A 2013 1.00 — 1.00 .00 11 .10 (b) .00 .99 (.89 ) N/A 2014 1.00 — 1.00 .00 10 .08 (b) .00 .99 (.91 ) N/A 2015 1.00 — 1.00 .00 14 .13 (b) .00 1.09 (.96 ) N/A 2016(k) 1.00 — 1.00 .00 †† 10 .36 (b)† .00 † 1.10 † (.74 )† N/A COVERED CALL STRATEGY FUND 2016(c) $10.00 $ .01 $ .07 $ .08 — — — $10.08 .80 %†† $ 5 2.03 %† .80 %† N/A N/A 11 %†† EQUITY INCOME FUND (j) 2011 $15.06 $ .30 $(.06 ) $ .24 $.31 $ — $.31 $14.99 1.53 % $ 69 .87 % 1.94 % N/A N/A 32 % 2012 14.99 .38 1.29 1.67 .30 — .30 16.36 11.20 74 .87 2.37 N/A N/A 39 2013 16.36 .36 4.55 4.91 .38 — .38 20.89 30.53 99 .82 1.97 N/A N/A 31 2014 20.89 .35 1.28 1.63 .36 .87 1.23 21.29 8.26 110 .81 1.76 N/A N/A 25 2015 21.29 .40 (a) (.58 ) (.18 ) .35 .75 1.10 20.01 (1.03 ) 107 .81 1.97 N/A N/A 24 2016(k) 20.01 .21 (a) .72 .93 .40 .70 1.10 19.84 5.22 †† 111 .83 † 2.22 † N/A N/A 9 †† FUND FOR INCOME (i) 2011 $ 6.54 $ .43 $(.07 ) $ .36 $.48 — $.48 $ 6.42 5.66 % $ 74 .88 % 6.68 % N/A N/A 63 % 2012 6.42 .41 .42 .83 .44 — .44 6.81 13.51 84 .88 6.11 N/A N/A 61 2013 6.81 .36 .09 .45 .42 — .42 6.84 6.88 95 .88 5.37 N/A N/A 56 2014 6.84 .34 (.28 ) .06 .37 — .37 6.53 .79 99 .85 4.88 N/A N/A 41 2015 6.53 .30 (a) (.40 ) (.10 ) .36 — .36 6.07 (1.85 ) 95 .86 4.86 N/A N/A 45 2016(k) 6.07 .15 (a) .18 .33 .35 — .35 6.05 5.71 †† 98 .89 † 5.06 † N/A N/A 28 †† 146 147 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS PER SHARE DATA RATIOS / SUPPLEMENTAL DATA Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Assets ** Waived or Assumed Net Asset Net Net Realized Net Asset Net Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Investment Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Income Turnover of Period (Loss ) Investments Operations Income Gains Distributions of Period Return * (in millions ) Credits *** Income (Loss ) Expenses *** (Loss ) Rate GOVERNMENT FUND 2011 $10.35 $ .28 $.26 $.54 $.36 — $ .36 $10.53 5.41 % $ 29 .81 % 2.70 % .96 % 2.55 % 33 % 2012 10.53 .20 — .20 .31 — .31 10.42 1.95 32 .75 2.10 .90 1.95 46 2013 10.42 .18 (.43 ) (.25 ) .27 — .27 9.90 (2.47 ) 30 .76 1.76 .91 1.61 118 2014 9.90 .18 .13 .31 .26 — .26 9.95 3.14 31 .74 1.82 .89 1.67 103 2015 9.95 .16 (a) (.15 ) .01 .23 — .23 9.73 .04 30 .75 1.62 .90 1.47 87 2016(k) 9.73 .07 (a) .25 .32 .21 — .21 9.84 3.32 †† 30 .75 † 1.49 † .90 † 1.34 † 59 †† GROWTH & INCOME FUND 2011 $28.37 $ .44 $.25 $ .69 $.50 $ — $ .50 $28.56 2.37 % $321 .81 % 1.51 % N/A N/A 26 % 2012 28.56 .61 4.35 4.96 .44 — .44 33.08 17.45 357 .80 1.87 N/A N/A 21 2013 33.08 .53 11.89 12.42 .61 — .61 44.89 38.06 474 .79 1.34 N/A N/A 23 2014 44.89 .54 2.82 3.36 .53 .29 .82 47.43 7.65 493 .78 1.18 N/A N/A 21 2015 47.43 .60 (a) (1.87 ) (1.27 ) .55 2.50 3.05 43.11 (3.12 ) 457 .78 1.33 N/A N/A 23 2016(k) 43.11 .38 (a) (.13 ) .25 .61 2.09 2.70 40.66 1.13 †† 451 .80 † 1.89 † N/A N/A 11 †† INTERNATIONAL FUND 2011 $16.70 $ .39 $(.29 ) $.10 $.36 — $ .36 $16.44 .64 % $106 .96 % 2.26 % N/A N/A 32 % 2012 16.44 .28 3.12 3.40 .27 — .27 19.57 20.85 122 .94 1.53 N/A N/A 41 2013 19.57 .24 1.08 1.32 .27 — .27 20.62 6.77 128 .92 1.21 N/A N/A 35 2014 20.62 .23 .26 .49 .23 — .23 20.88 2.39 131 .92 1.10 N/A N/A 28 2015 20.88 .26 (a) .47 .73 .23 — .23 21.38 3.49 134 .87 1.22 N/A N/A 27 2016(k) 21.38 .20 (a) .06 .26 .26 — .26 21.38 1.30 †† 133 .88 † 1.92 † N/A N/A 14 †† INVESTMENT GRADE FUND 2011 $10.74 $ .47 $.17 $.64 $.52 — $ .52 $10.86 6.23 % $ 47 .71 % 4.17 % .86 % 4.02 % 29 % 2012 10.86 .43 .76 1.19 .48 — .48 11.57 11.23 57 .70 3.73 .85 3.58 28 2013 11.57 .42 (.51 ) (.09 ) .45 — .45 11.03 (.80 ) 59 .70 3.49 .85 3.34 39 2014 11.03 .42 .21 .63 .46 — .46 11.20 5.86 63 .69 2.78 .84 2.63 45 2015 11.20 .34 (a) (.37 ) (.03 ) .47 — .47 10.70 (.35 ) 62 .68 3.12 .83 2.97 37 2016(k) 10.70 .16 (a) .48 .64 .45 — .45 10.89 6.21 †† 65 .69 † 3.13 † .84 † 2.98 † 19 †† LIMITED DURATION HIGH QUALITY BOND FUND 2014(f) $10.00 $(.13 ) $(.13 ) $(.26 ) $ — — $ — $ 9.74 (2.60 )%†† $ 3 5.82 %† (4.25 )%† 5.97 %† (4.40 )%† 11 %†† 2015 9.74 .01 (a) (.06 ) (.05 ) — — — 9.69 (.51 ) 6 1.44 .11 1.59 (.04 ) 94 2016(k) 9.69 (.04 )(a) .22 .18 .09 — .09 9.78 1.89 †† 7 1.12 † (.90 )† 1.27 † (1.05 )† 29 †† 148 149 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS PER SHARE DATA RATIOS / SUPPLEMENTAL DATA Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset ** Waived or Assumed Net Asset Net Net Realized Net Asset Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Investment Turnover of Period (Loss ) Investments Operations Income Gains Distributions of Period Return * (in millions ) Credits *** Income (Loss ) Expenses *** Income Rate OPPORTUNITY FUND 2012(g) $10.00 $(.05 ) $ .11 $ .06 $ — $— $— $10.06 .60 %†† $ 1 16.84 %† (13.27 )%† N/A N/A 0 %†† 2013 10.06 (.04 ) 4.06 4.02 — — — 14.08 39.96 14 2.28 (.79 ) N/A N/A 32 2014 14.08 .03 .78 .81 — .01 .01 14.88 5.73 27 1.01 .31 N/A N/A 31 2015 14.88 .08 (a) (.20 ) (.12 ) .03 — .03 14.73 (.81 ) 40 .89 .53 N/A N/A 45 2016(k) 14.73 .07 (a) (.31 ) (.24 ) .07 — .07 14.42 (1.64 )†† 44 .88 † 1.00 † N/A N/A 14 †† REAL ESTATE FUND 2015(e) $10.00 $ .09 (a) $ .06 $ .15 $ — $ — $— $10.15 1.50 %†† $5 2.27 %† 1.40 %† N/A N/A 17 %†† 2016(k) 10.15 .19 (a) .98 1.17 .07 .06 .13 11.19 11.66 †† 7 1.63 † 3.69 † N/A N/A 16 †† SELECT GROWTH FUND 2011 $ 8.05 $ .01 $ .41 $ .42 $.01 $ — $.01 $ 8.46 5.25 % $18 .90 % .07 % N/A N/A 61 % 2012 8.46 .05 1.08 1.13 .01 — .01 9.58 13.30 24 .87 .61 N/A N/A 52 2013 9.58 .04 3.12 3.16 .05 — .05 12.69 33.15 35 .85 .43 N/A N/A 64 2014 12.69 .05 1.66 1.71 .05 .01 .06 14.34 13.53 44 .83 .43 N/A N/A 37 2015 14.34 .09 (a) .38 .47 .05 .78 .83 13.98 3.21 48 .83 .65 N/A N/A 43 2016(k) 13.98 .05 (a) (.34 ) (.29 ) .09 .96 1.05 12.64 (1.64 )†† 49 .84 † .77 † N/A N/A 34 †† SPECIAL SITUATIONS FUND (h) 2011 $31.39 $ .20 $ .51 $ .71 $.16 $ — $.16 $31.94 2.24 % $150 .81 % .61 % N/A N/A 59 % 2012 31.94 .34 2.88 3.22 .20 3.39 3.59 31.57 10.01 160 .81 1.07 N/A N/A 61 2013 31.57 .19 9.11 9.30 .34 1.56 1.90 38.97 30.88 201 .82 .53 N/A N/A 108 2014 38.97 .22 1.82 2.04 .18 6.61 6.79 34.22 6.30 209 .80 .66 N/A N/A 41 2015 34.22 .18 (a) (.27 ) (.09 ) .22 1.51 1.73 32.40 (.52 ) 202 .80 .52 N/A N/A 46 2016(k) 32.40 .24 (a) (.32 ) (.08 ) .18 2.19 2.37 29.95 .38 †† 199 .82 † 1.68 † N/A N/A 16 †† 150 151 Financial Highlights (continued) FIRST INVESTORS LIFE SERIES FUNDS PER SHARE DATA RATIOS / SUPPLEMENTAL DATA Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset ** Waived or Assumed Net Asset Net Net Realized Net Asset Value, Investment and Unrealized Total from Net Net Value, Net Assets Expenses Net Net Portfolio Beginning Income Gain (Loss) on Investment Investment Realized Total End Total End of Period Before Fee Investment Investment Turnover of Period (Loss ) Investments Operations Income Gains Distributions of Period Return * (in millions ) Credits *** Income (Loss ) Expenses *** Income Rate TOTAL RETURN FUND 2012(d) $10.00 $(.05 ) $ (.02 ) $ (.07 ) $ — — $ — $9.93 (.70 )%†† $ 1 16.99 %† (14.84 )%† N/A N/A 64 %†† 2013 9.93 — 1.69 1.69 — — — 11.62 17.02 13 1.93 .16 N/A N/A 14 2014 11.62 .09 .60 .69 .01 — .01 12.30 5.97 29 .96 .96 N/A N/A 53 2015 12.30 .15 (a) (.34 ) (.19 ) .13 — .13 11.98 (1.61 ) 37 .89 1.20 N/A N/A 39 2016(k) 11.98 .09 (a) .18 .27 .17 — .17 12.08 2.38 †† 39 .89 † 1.53 † N/A N/A 35 †† * The effect of fees and charges incurred at the separate account level are not reflected in these performance figures. ** Net of expenses waived or assumed by the investment adviser (Note 4). *** The ratios do not include a reduction of expenses from cash balances maintained with the Bank of New York Mellon or from brokerage service arrangements (Note 1G). † Annualized †† Not annualized (a) Based on average shares during the period. (b) For each of the periods shown, FIMCO voluntarily waived advisory fees to limit the Fund’s overall expense ratio to .60% and waived additional advisory fees and assumed other expenses to prevent a negative yield on the Funds’ shares (Note 4). (c) For the period May 2, 2016 (commencement of operations) to June 30, 2016. (d) For the period November 2, 2015 (commencement of operations) to December 31, 2015. (e) For the period May 1, 2015 (commencement of operations) to December 31, 2015. (f) For the period July 1, 2014 (commencement of operations) to December 31, 2014. (g) For the period December 17, 2012 (commencement of operations) to December 31, 2012. (h) Prior to December 17, 2012, known as Discovery Fund. (i) Prior to December 17, 2012, known as High Yield Fund. (j) Prior to September 4, 2012, known as Value Fund. (k) For the period January 1, 2016 to June 30, 2016. 152 See notes to financial statements 153 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of First Investors Life Series Funds We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of the fifteen Funds comprising First Investors Life Series Funds, as of June 30, 2016, the related statements of operations, the statements of changes in net assets, and the financial highlights for each of the periods indicated thereon. These financial statements and financial highlights are the responsibility of the Life Series Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of June 30, 2016, by correspondence with the custodian and brokers. Where brokers and agent banks have not replied to our confirmation requests, we have carried out other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the fifteen Funds comprising First Investors Life Series Funds, as of June 30, 2016, and the results of their operations, changes in their net assets, and their financial highlights for the periods presented, in conformity with accounting principles generally accepted in the United States of America. Tait, Weller & Baker LLP Philadelphia, Pennsylvania August 26, 2016 154 Board Considerations of Advisory Contracts and Fees FIRST INVESTORS LIFE SERIES FUNDS Annual Consideration of the Investment Advisory Agreements and the Sub-Advisory Agreements with Muzinich & Co., Inc., Smith Group Asset Management, LP and Vontobel Asset Management, Inc. The First Investors Life Series Funds’ (the “Trust”) investment advisory agreements with the Trust’s investment adviser and, as applicable, sub-advisers, on behalf of each of the Trust’s funds, can remain in effect after an initial term of no greater than two years only if they are renewed at least annually thereafter (i) by the vote of the Trustees or by a vote of the shareholders of each fund and (ii) by the vote of a majority of the Trustees who are not parties to the advisory agreement (and sub-advisory agreements, as applicable) or “interested persons” of any party thereto (the “Independent Trustees”), cast in person at a meeting called specifically for the purpose of voting on such approval. The Board of Trustees (the “Board”) has four regularly scheduled and two informal meetings each year and takes into account throughout the year matters bearing on the approval of the advisory agreement (and sub-advisory agreements, as applicable). In particular, the Board and its standing committees also consider at each meeting at least certain of the factors that are relevant to the annual renewal of each fund’s advisory agreement (and sub-advisory agreements, as applicable), including investment performance, sub-adviser updates and reviews, reports with respect to brokerage and portfolio transactions, use of soft dollars for research products and services, portfolio turnover rates, compliance monitoring, and the services and support provided to each fund and its shareholders. In addition, the Board meets with representatives of each sub-adviser in person at least once per year. On April 21, 2016 (the “April Meeting”), the Independent Trustees met in person with senior management personnel of Foresters Investment Management Company, Inc. (“FIMCO”), the Trust’s investment adviser, Trust counsel, independent legal counsel to the Independent Trustees (“Independent Legal Counsel”) and others to give preliminary consideration to information bearing on the continuation of the advisory agreement (and sub-advisory agreement, as applicable) with respect to each fund. The primary purpose of the April Meeting was to ensure that the Independent Trustees had ample opportunity to consider matters they deemed relevant in determining whether to continue the advisory agreement (or sub-advisory agreements, as applicable), and to request any additional information they considered reasonably necessary to their deliberations. The Independent Trustees also met in executive session with Independent Legal Counsel on April 20, 2016 to consider the continuation of the advisory agreement (and sub-advisory agreements, as applicable) outside the presence of management. As part of the April Meeting, the Independent Trustees asked FIMCO to respond to certain additional questions prior to the contract 155 Board Considerations of Advisory Contracts and Fees (continued) FIRST INVESTORS LIFE SERIES FUNDS approval meeting of the Board to be held on May 19, 2016 (the “May Meeting”). In addition, Independent Legal Counsel, in conjunction with the Board, and personnel from FIMCO reviewed each sub-adviser’s response in connection with the request for information with respect to the applicable sub-advisory agreements and requested follow-up information or clarifications from each sub-adviser, as applicable, which was provided prior to the May Meeting. At the May Meeting, the Board, including a majority of the Independent Trustees, approved the renewal of the investment advisory agreement (the “Advisory Agreement”) between FIMCO and each of the following funds (each a “Fund” and collectively the “Funds”): Cash Management Fund, Equity Income Fund, Fund For Income, Government Fund, Growth & Income Fund, International Fund, Investment Grade Fund, Limited Duration High Quality Bond Fund, Opportunity Fund, Real Estate Fund, Select Growth Fund, Special Situations Fund and Total Return Fund. In addition, at the May Meeting, the Board, including a majority of the Independent Trustees, approved the renewal of the sub-advisory agreements (each a “Sub-Advisory Agreement” and collectively the “Sub-Advisory Agreements”) with: (1) Muzinich & Co., Inc. (“Muzinich”) with respect to the Fund For Income; (2) Smith Group Asset Management, LP (“Smith Group”) with respect to the Select Growth Fund; and (3) Vontobel Asset Management, Inc. (“Vontobel”) with respect to the International Fund. The Fund For Income, Select Growth Fund and International Fund are collectively referred to as the “Sub-Advised Funds.” In reaching its decisions to approve the continuation of the Advisory Agreement for each Fund and the Sub-Advisory Agreements for the Sub-Advised Funds, the Board considered information furnished and discussed throughout the year at regularly scheduled Board and Committee meetings as well as a wide range of information provided specifically in relation to the renewal of the Advisory Agreement and Sub-Advisory Agreements for the April Meeting and May Meeting. Information furnished at Board and/or Committee meetings throughout the year included FIMCO’s analysis of each Fund’s investment performance and the performance of the sub-advisers to the respective Sub-Advised Funds, presentations given by representatives of FIMCO, Muzinich, Smith Group and Vontobel and various reports on compliance and other services provided by FIMCO. In preparation for the April Meeting and/or May Meeting, the Independent Trustees requested and received information compiled by Broadridge Financial Solutions, Inc. (formerly, Lipper, Inc.) (hereinafter, “Lipper”), an independent provider of investment company data, that included, among other things, the investment performance over various time periods and the fees and expenses of each Fund as compared to a comparable group of funds as determined by Lipper (“Peer Group”). The Board also considered that FIMCO charges different fee 156 rates to various mutual funds that have similar investment mandates and FIMCO’s explanation for these differences. Additionally, in response to specific requests from the Independent Trustees in connection with the April Meeting and/or May Meeting, FIMCO furnished, and the Board considered, information concerning various aspects of its operations, including: (1) the nature, extent and quality of services provided by FIMCO to the Funds, including investment advisory and administrative services to the Funds including, as applicable, services in connection with selecting, overseeing and evaluating the sub-advisers; (2) the actual management fees paid by each Fund to FIMCO; (3) the costs of providing services to each Fund and the profitability of FIMCO from the relationship with each Fund; and (4) any “fall out” or ancillary benefits accruing to FIMCO as a result of the relationship with each Fund. FIMCO also provided, and the Board considered, an analysis of the overall profitability of the First Investors mutual fund business that included various entities affiliated with FIMCO as well as comparative profitability information based on analysis performed by FIMCO of the financial statements of certain publicly-traded mutual fund asset managers. The Board also considered FIMCO’s and each sub-adviser’s personnel and methods, including the education, experience of key personnel, and the number of their advisory and analytical personnel; general information regarding the compensation of FIMCO’s and each sub-adviser’s advisory personnel; FIMCO’s and each sub-adviser’s investment management process; FIMCO’s and each sub-adviser’s compliance program; the time and attention of FIMCO’s and each sub-adviser’s personnel devoted to the management of the Funds; FIMCO and each sub-adviser’s cybersecurity practices and related controls and business continuity plans; and material pending, threatened or settled litigation involving FIMCO and each sub-adviser, and any ongoing or completed audits, investigations or examinations by the Securities and Exchange Commission. The Board also considered information provided by FIMCO on management’s initiatives for increasing Fund assets and new product development, which included enhanced sales and marketing efforts (including increasing the size of the sales force); continuing efforts as deemed practicable to reduce expenses and improve performance of the Funds; and improving the efficiency of back-office operations and services. In addition to evaluating, among other considerations, the written information provided by FIMCO, the Board also evaluated the answers to questions posed by the Board to representatives of FIMCO. In addition, in response to specific requests from the Independent Trustees in connection with the April Meeting and/or May Meeting, Muzinich, Smith Group and Vontobel furnished, and the Board reviewed, information concerning various aspects of their respective operations, including: (1) the nature, extent and quality of services provided by Muzinich, Smith Group and Vontobel to the applicable Sub-Advised Funds; (2) the sub-advisory fee rates charged by Muzinich, Smith Group and 157 Board Considerations of Advisory Contracts and Fees (continued) FIRST INVESTORS LIFE SERIES FUNDS Vontobel and a comparison of those fee rates to the fee rates of Muzinich, Smith Group and Vontobel for providing advisory services to other investment companies or accounts or compared to their standard fee schedule, as applicable, with an investment mandate similar to the applicable Sub-Advised Funds; (3) profitability and/or financial information provided by Muzinich, Smith Group and Vontobel; and (4) any “fall out” or ancillary benefits accruing to Muzinich, Smith Group and Vontobel as a result of the relationship with each applicable Sub-Advised Fund. The Board also considered FIMCO’s representations that it found the sub-adviser responses to the information request in connection with the renewal of the Sub-Advisory Agreements to be satisfactory and raising no issues of general concern. In considering the information and materials described above, the Independent Trustees took into account management style, investment strategies and prevailing market conditions. Moreover, the Independent Trustees received assistance from and met separately with Independent Legal Counsel during both the April Meeting and May Meeting and were provided with a written description of their statutory responsibilities and the legal standards that are applicable to approvals of advisory agreements (and sub-advisory agreements, as applicable). Although the Advisory Agreement for all of the Funds and the Sub-Advisory Agreements for the Sub-Advised Funds were considered at the same Board meeting, the Independent Trustees addressed each Fund separately during the April Meeting and May Meeting. Based on all of the information presented, the Board, including a majority of its Independent Trustees, determined on a Fund-by-Fund basis that the fees charged under the Advisory Agreement and each Sub-Advisory Agreement are reasonable in relation to the services that are provided under each Agreement. The Board did not identify any single factor as being of paramount importance in reaching its conclusions and determinations with respect to the continuance of the Advisory Agreement for each Fund and Sub-Advisory Agreements and different Trustees may have given different weight to different factors. Although not meant to be all-inclusive, the following describes some of the factors that were considered by the Board in deciding to approve the continuance of the Advisory Agreement for each Fund and Sub-Advisory Agreements with Muzinich, Smith Group and Vontobel. Nature, Extent and Quality of Services In examining the nature, extent and quality of the services provided by FIMCO, the Board recognized that FIMCO is dedicated to providing investment management services exclusively to the Funds and the other funds in the First Investors fund complex and that, unlike many other mutual fund managers, FIMCO is not in the business of providing management services to hedge funds, pension funds or private accounts. 158 In this connection, the Board was advised that certain key FIMCO personnel provide separately managed account services to a FIMCO-affiliated investment adviser, but that these personnel spend most of their time serving their FIMCO clients. As a result, the Board considered that FIMCO’s personnel devote substantially all of their time to serving the funds in the First Investors fund complex. The Board noted that FIMCO has undertaken extensive responsibilities as manager of the Funds, including: (1) the provision of investment advice to the Funds; (2) implementing policies and procedures designed to ensure compliance with each Fund’s investment objectives and policies; (3) the review of brokerage arrangements; (4) oversight of general portfolio compliance with applicable laws; (5) the provision of certain administrative services to the Funds, including fund accounting; (6) the implementation of Board directives as they relate to the Funds; and (7) evaluating and monitoring any sub-advisers on an ongoing basis, including, but not limited to, monitoring each sub-adviser’s investment performance, evaluating each sub-adviser’s compliance program on an annual basis and monitoring investments for compliance purposes, including monitoring each sub-adviser’s soft dollar practices, portfolio allocation and best execution. The Board also noted that FIMCO provided the same sorts of administrative and other services, except for direct management of the portfolio, for the Sub-Advised Funds as it does for the other funds that do not employ a sub-adviser. The Board noted that FIMCO provides not only advisory services, but historically also has provided certain administrative personnel and services that many other advisers do not provide without imposition of separate fees. The Board also noted the steps that FIMCO has taken to encourage strong performance, including providing significant incentives to portfolio managers and analysts based on Fund performance. In addition, the Board considered information regarding the overall financial strength of FIMCO and its affiliates and the resources and staffing in place with respect to the services provided to the Funds. The Board considered the nature, extent and quality of the investment management services provided by Muzinich, Smith Group and Vontobel to the applicable Sub-Advised Funds. The Board considered Muzinich’s, Smith Group’s and Vontobel’s investment management process in managing the applicable Sub-Advised Funds and the experience and capability of their respective personnel responsible for the portfolio management of the applicable Sub-Advised Funds. The Board also considered information regarding the resources and staffing in place with respect to the services provided by each sub-adviser. Additionally, with respect to the Sub-Advised Funds, the Board considered the differences in fees paid by each applicable Fund to FIMCO and the fees paid by FIMCO to each sub-adviser, as well as representations by FIMCO that these fee differentials are warranted by its ongoing services and assumption of risks. 159 Board Considerations of Advisory Contracts and Fees (continued) FIRST INVESTORS LIFE SERIES FUNDS Based on the information considered, the Board concluded that the nature, extent and quality of the services provided to each Fund by FIMCO and the applicable Sub-Advised Funds by Muzinich, Smith Group and Vontobel were appropriate and consistent with the terms of the Advisory Agreement and Sub-Advisory Agreements, as applicable, and supported approval of the Advisory Agreement and each Sub-Advisory Agreement. Investment Performance The Board placed significant emphasis on the investment performance of each of the Funds. While consideration was given to performance reports and discussions held at prior Board or Committee meetings, as applicable, particular attention was given to the performance information compiled by Lipper. In particular, the Board reviewed the performance of each Fund over the most recent calendar year (“1-year period”) and the annualized performance over the most recent three calendar year period (“3-year period”) and five calendar year period (“5-year period”). In addition, the Board considered the performance information provided by FIMCO for each Fund through April 30, 2016. The Board also reviewed the annual yield of the Government Fund, Investment Grade Fund, Fund For Income, Limited Duration High Quality Bond Fund and Cash Management Fund over the past five years (or shorter period as applicable). With regard to the performance and yield information, the Board considered the performance and yield of each Fund on a percentile and quintile basis as compared to its Peer Group. For purposes of the performance data provided, the first quintile is defined as 20% of the funds in the applicable Peer Group with the highest performance or yield and the fifth quintile is defined as 20% of the funds in the applicable Peer Group with the lowest performance or yield. The Board also considered FIMCO’s representations that it monitors to ensure portfolio managers invest in a manner consistent with the mandate for the Fund or Funds they manage. On a Fund-by-Fund basis, the performance reports indicated, and the Board noted, that each Fund, except for the Government Fund and Limited Duration High Quality Bond Fund, fell within one of the top three quintiles for at least one of the performance periods provided by Lipper. In particular, the Board noted that: (i) the Cash Management Fund fell within the third quintile for the 1-year period, 3-year period and 5-year period; (ii) the Equity Income Fund fell within the first quintile, second quintile and third quintile for the 1-year period, 3-year period and 5-year period, respectively; (iii) the Fund For Income fell within the second quintile for the 1-year period, 3-year period and 5-year period; (iv) Growth & Income Fund fell within the fourth quintile, third quintile and second quintile for the 1-year period, 3-year period 160 and 5-year period, respectively; (v) the International Fund fell within the first quintile for the 1-year period and 5-year period and the fourth quintile for the 3-year period; (vi) the Investment Grade Fund fell within the second quintile for the 3-year period and 5-year period and third quintile for the 1-year period; (vii) the Opportunity Fund fell within the first quintile for the 1-year period and 3-year period (the only periods of performance available); (viii) the Select Growth Fund fell within the third quintile for the 1-year period and 3-year period and second quintile for the 5-year period; (ix) the Special Situations Fund fell within the first quintile for the 1-year period and third quintile for the 3-year period and 5-year period; and (x) the Total Return Fund fell within the fourth quintile for the 1-year period and second quintile for the 3-year period (the only periods of performance available). With respect to the Government Fund, the Board noted that the Fund’s performance fell outside of the top three quintiles for the 1-year period, 3-year period and 5-year period. However, the Board considered that FIMCO changed the portfolio manager on the Fund at the end of 2012. The Board noted that the Limited Duration High Quality Bond Fund’s performance was in the fifth quintile for the 1-year period, which was the only period reported due to the short operating history of the Fund. The Board also noted that the Real Estate Fund had not yet completed a full year of operating history and therefore no performance information was provided by Lipper. The Board also reviewed the yields of the Government Fund, Investment Grade Fund, Fund For Income, Limited Duration High Quality Bond Fund and Cash Management Fund and noted that the yield for each such Fund except for the Limited Duration High Quality Bond Fund fell within one of the top three quintiles for each of the past five calendar years, with the yield for the Government Fund and Investment Grade Fund falling within the top two quintiles for each of the past five calendar years. The Board also noted that the yield for the short one-year operating history of the Limited Duration High Quality Bond Fund fell within the fourth quintile. The Trustees also considered that, in the current market and interest-rate environment, comparative information regarding performance and fees of money market funds such as the Cash Management Fund is of relatively limited utility. Additionally, the Board considered FIMCO’s representation that it believes that the Funds use a more conservative investment style than many of their peers. Based on the information considered, the Board concluded that the investment performance of each Fund was either (a) acceptable or better, or (b) subject to reasonable steps to monitor or address certain periods of underperformance. 161 Board Considerations of Advisory Contracts and Fees (continued) FIRST INVESTORS LIFE SERIES FUNDS Fund Expenses, Costs of Services, Economies of Scale and Related Benefits Management Fees and Expenses. The Board also gave substantial consideration to the fees payable under each Fund’s Advisory Agreement as well as under the Sub-Advisory Agreements for the Sub-Advised Funds. The Board reviewed the information compiled by Lipper comparing each Fund’s contractual management fee rate (at common asset levels) and actual management fee rate (which included the effect of any fee waivers) as a percentage of average net assets to other funds in its Peer Group. In this regard, the Board considered the contractual and actual management fees of each Fund on a quintile basis as compared to its Peer Group and noted the relative position of each Fund within the Peer Group. The Board also considered that FIMCO provides not only advisory services but also certain administrative personnel to the Funds under each Fund’s Advisory Agreement and that many other advisers do not provide such administrative personnel under their advisory agreements and that FIMCO also provides certain administrative services without the imposition of a separate fee. The Board also considered that FIMCO informed the Board that it intends to: (i) extend, on a voluntary basis, the existing total expense cap limitation for the Cash Management Fund until May 31, 2017; and (ii) extend, on a voluntary basis, the existing management fee caps for the Government Fund, Investment Grade Fund and Limited Duration High Quality Bond Fund, respectively, until May 31, 2017. The Board also considered that, with respect to the Cash Management Fund, FIMCO was waiving all of its management fees and reimbursing a portion of other expenses to avoid a negative return for shareholders due to the historically low interest rate environment. In particular, the Board noted that: (i) the Cash Management Fund’s contractual and actual management fees were in the fifth and first quintiles, respectively, of its Peer Group; (ii) the Equity Income Fund’s contractual and actual management fees were in the third and fourth quintiles, respectively, of its Peer Group; (iii) the Fund For Income’s contractual and actual management fees were in the fifth and fourth quintiles, respectively, of its Peer Group; (iv) the Government Fund’s contractual and actual management fees were in the fifth quintile of its Peer Group; (v) the Growth & Income Fund’s contractual and actual management fees were in the third and fourth quintiles, respectively, of its Peer Group; (vi) the International Fund’s contractual and actual management fees were in the first and third quintiles, respectively, of its Peer Group; (vii) the Investment Grade Fund’s contractual and actual management fees were in the fifth quintile of its Peer Group; (viii) the Limited Duration High Quality Bond Fund’s contractual and actual management fees were in the fifth quintile of its Peer Group; (ix) the Opportunity Fund’s contractual and actual management fees were in the first and second quintiles, respectively, of its Peer Group; (x) the Real Estate Fund’s contractual and 162 actual management fees were in the second quintile of its Peer Group; (xi) the Select Growth Fund’s contractual and actual management fees were in the third and fourth quintiles, respectively, of its Peer Group; (xii) the Special Situations Fund’s contractual and actual management fees were in the second quintile of its Peer Group; and (xiii) the Total Return Fund’s contractual and actual management fees were in the third and fourth quintiles, respectively, of its Peer Group. The Board also reviewed the information compiled by Lipper comparing each Fund’s total expense ratio, taking into account FIMCO’s expense waivers (as applicable), and the ratio of the sum of actual management and other non-management fees (i.e., fees other than management fees) to other funds in its Peer Group, including on a quintile basis. In particular, the Board noted that: (i) the total expense ratio for each Fund except the Special Situations Fund, International Fund, Growth & Income Fund and Cash Management Fund was not in the top three quintiles of their respective Peer Groups; and (ii) the ratio of the sum of actual management and other non-management fees for each Fund except the Special Situations Fund, International Fund, Growth & Income Fund and Cash Management Fund was not in the top three quintiles of their respective Peer Groups. In considering the level of the total expense ratio and the ratio of the sum of actual management and other non-management fees, the Board took into account management’s explanation that Lipper expense comparisons do not take into account the size of a fund complex, and as a result, in certain cases the First Investors funds are compared to funds in complexes that are much larger than First Investors. The Board also noted that Lipper’s customized expense groups tend to be fairly small in number and the funds included in the Peer Group generally change from year to year, thereby introducing an element of randomness that affects comparative results each year. While recognizing the limitations inherent in Lipper’s methodology, the Board believed that the data provided by Lipper was a generally appropriate measure of comparative expenses. In considering the sub-advisory fee rates charged by and costs and profitability of Muzinich, Smith Group and Vontobel with regard to the respective Sub-Advised Funds, the Board noted that FIMCO pays Muzinich, Smith Group or Vontobel, as the case may be, a sub-advisory fee from its own advisory fee rather than each Fund paying Muzinich, Smith Group or Vontobel a fee directly. The Board also considered arrangements pursuant to which Muzinich, Smith Group and Vontobel (but not the Sub-Advised Funds) each pays a portion of its sub-advisory fee to a solicitor that introduced each such subadviser to FIMCO. Muzinich, Smith Group and Vontobel provided, and the Board reviewed, information comparing the fees charged by Muzinich, Smith Group and Vontobel for services to the respective Sub-Advised Funds versus the fee rates of Muzinich, Smith Group and Vontobel for providing advisory services 163 Board Considerations of Advisory Contracts and Fees (continued) FIRST INVESTORS LIFE SERIES FUNDS to other comparable investment companies or accounts or compared to their standard fee schedule, as applicable. Based on a review of this information, the Board noted that the fees charged by Muzinich, Smith Group and Vontobel for services to each applicable Sub-Advised Fund appeared competitive to the fees Muzinich, Smith Group and Vontobel charge to their other comparable investment companies or accounts or compared to their standard fee schedule, as applicable. The foregoing comparisons assisted the Trustees by providing them with a basis for evaluating each Fund’s management fee and expense ratio on a relative basis and the Board concluded that each Fund’s management fees appeared reasonable in relation to the services and benefits provided to each Fund. Profitability. The Board reviewed the materials it received from FIMCO regarding its revenues and costs in providing investment management and certain administrative services to the Funds. In particular, the Board considered the analysis of FIMCO’s profitability with respect to each Fund, calculated for the year ended December 31, 2015, as well as overall profitability information relating to the past five calendar years. The Board also considered the information provided by FIMCO comparing the profitability of certain publicly-traded mutual fund asset managers as analyzed by FIMCO based on publicly available financial statements and noted FIMCO’s analysis that its profit margin is significantly lower than the average of, and lower overall than any of, such publicly-traded managers. In reviewing the profitability information, the Board also considered the “fall-out” or ancillary benefits that may accrue to FIMCO as a result of its relationship with the Funds, which are discussed below. Based on the information provided, the Board also noted that FIMCO operates the Cash Management Fund at a loss. The Board acknowledged that, as a business matter, FIMCO was entitled to earn reasonable profits for its services to the Funds and concluded that the level of profitability to FIMCO of its contractual arrangements with each Fund did not appear so high as to call into question the appropriateness of the fees paid to FIMCO by any Fund or otherwise to preclude the proposed continuation of the Advisory Agreement for any of the Funds. The Board also considered the profitability and/or financial information provided by Muzinich, Smith Group and Vontobel. Economies of Scale. With respect to whether economies of scale are realized by FIMCO and the extent to which any economies of scale are reflected in the level of management fee rates charged, the Board considered that the Advisory Agreement fee schedule for each Fund includes breakpoints to account for management economies of scale as each Fund’s assets increase. “Fall Out” or Ancillary Benefits. The Board considered the “fall-out” or ancillary benefits that may accrue to FIMCO, Muzinich, Smith Group and Vontobel as a result 164 of their relationship with the Funds. In that regard, the Board considered the fact that FIMCO, Smith Group and Vontobel may receive research from broker-dealers that execute brokerage transactions for the funds in the First Investors fund complex. However, the Board noted that FIMCO and these two sub-advisers must select brokers based on each Fund’s requirements for seeking best execution. The Board also considered the fact that Muzinich does not engage in any soft dollar arrangements. * * * In summary, based on all relevant information and factors, none of which was individually determinative of the outcome, the Board, including a majority of the Independent Trustees, approved the renewal of the Advisory Agreement and each Sub-Advisory Agreement. 165 Board Considerations of Advisory Contracts and Fees (continued) FIRST INVESTORS LIFE SERIES FUNDS Consideration of the Investment Advisory Agreement with Foresters Investment Management Company, Inc. and the Sub-Advisory Agreement with Ziegler Capital Management LLC with respect to the First Investors Life Series Covered Call Strategy Fund At the February 18, 2016 meeting (the “February Meeting”) of the Board of Trustees (the “Board” or the “Trustees”) of the First Investors Life Series Funds (the “Trust”), the Board, including a majority of Board members who are not interested persons of the Trust under the Investment Company Act of 1940, as amended (the “Independent Trustees”), discussed and approved, for the new First Investors Life Series Covered Call Strategy Fund (the “New Fund”), the investment advisory agreement (the “Advisory Agreement”) with Foresters Investment Management Company, Inc. (“FIMCO”) and the sub-advisory agreement (the “Sub-Advisory Agreement”) with Ziegler Capital Management, LLC (“ZCM,” and together with FIMCO, the “Advisers”). The Trustees were provided with preliminary materials relating to the New Fund by FIMCO and ZCM initially in connection with a Board meeting held on November19, 2015 (the “November Meeting”) and then more detailed materials by the Advisers in advance of and at the February Meeting. The Trustees also met in person with senior officers of FIMCO, Trust counsel, independent legal counsel to the Independent Trustees (“Independent Legal Counsel”) and others to receive information on, and discuss the approval of, the Advisory Agreement and Sub-Advisory Agreement. In addition, the Trustees met in person with representatives of ZCM at the November Meeting and again telephonically at the February Meeting. The material factors and conclusions that formed the basis for the approval of the Advisory Agreement and Sub-Advisory Agreement are discussed below. In making their determinations, the Trustees took into account management style, investment strategies, investment philosophy and process, ZCM’s past performance and the Advisers’ personnel that would be serving the New Fund. In evaluating the Advisory Agreement and Sub-Advisory Agreement, the Trustees also reviewed information provided by the Advisers, including the terms of such Agreements and information regarding fee arrangements, including the structure of the advisory fee and sub-advisory fee, the method of computing fees, and the frequency of payment of fees. The Trustees also reviewed information comparing the New Fund’s advisory fee rate and projected total expenses with a peer group of other similar funds compiled by Broadridge, an independent provider of investment company data. In addition, the Trustees reviewed, among other things, information regarding ZCM’s compliance program, financial condition, insurance coverage and brokerage practices. 166 After discussion and consideration among themselves, and with the Advisers, Trust counsel and Independent Legal Counsel, including during an executive session with Independent Legal Counsel held the day before the February Meeting, the Trustees concluded as follows with respect to the New Fund: • The nature and extent of the investment advisory services to be provided to the New Fund by the Advisers were consistent with the terms of the Advisory Agreement and Sub-Advisory Agreement, respectively. • The prospects for satisfactory investment performance of the New Fund were reasonable; • Shareholders of the New Fund may benefit from economies of scale in the future as assets grow due to breakpoints included in the fee schedule for the Advisory Agreement; • The cost of services to be provided by the Advisers to the New Fund and the profits realized by the Advisers and their respective affiliates, if any, from their respective relationship with the New Fund would be assessed after the New Fund has commenced operations when the Trustees first consider the renewal of the Advisory Agreement and Sub-Advisory Agreement; and • The Advisers may receive certain “fall out” or ancillary benefits by obtaining research and other services from broker-dealers that execute brokerage transactions for the New Fund. Based on all relevant information and factors, none of which was individually determinative of the outcome, the Board, including a majority of the Independent Trustees, concluded that the approval of the Advisory Agreement and Sub-Advisory Agreement was in the best interests of the New Fund and its shareholders and unanimously approved such Agreements. 167 FIRST INVESTORS LIFE SERIES FUNDS Trustees and Officers Trustees Susan E. Artmann Mary J. Barneby Charles R. Barton, III Arthur M. Scutro, Jr. Mark R. Ward Officers William Lipkus President Marc S. Milgram Chief Compliance Officer Joseph I. Benedek Treasurer Mark S. Spencer Assistant Treasurer Mary C. Carty Secretary Carol Lerner Brown Assistant Secretary 168 FIRST INVESTORS LIFE SERIES FUNDS Shareholder Information Investment Adviser Custodian Foresters Investment Management The Bank of New York Mellon Company, Inc. 225 Liberty Street 40 Wall Street New York, NY 10286 New York, NY 10005 Subadviser Transfer Agent (Covered Call Strategy Fund) Foresters Investor Services, Inc. Ziegler Capital Management, LLC Raritan Plaza I – 8th Floor 70 W. Madison Street Edison, NJ 08837-3920 Chicago, IL 60602 Subadviser Independent Registered (Fund For Income) Public Accounting Firm Muzinich & Co., Inc. Tait, Weller & Baker LLP 450 Park Avenue 1818 Market Street – 24th Floor New York, NY 10022 Philadelphia, PA 19103 Subadviser Legal Counsel (International Fund) K&L Gates LLP Vontobel Asset Management, Inc. 1treet, N.W. 1540 Broadway Washington, D.C. 20006 New York, NY 10036 Subadviser (Select Growth Fund) Smith Asset Management Group, L.P. 100 Crescent Court Dallas, TX 75201 169 A description of the policies and procedures that the Funds use to vote proxies relating to a portfolio’s securities is available, without charge, upon request by calling toll free 1-800-423-4026 or can be viewed online or downloaded from the EDGAR database on the U.S. Securities and Exchange Commission’s (“SEC”) internet website at http://www.sec.gov . In addition, information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, is available, without charge, upon request in writing or by calling 1-800-423-4026 and on the SEC’s internet website at h ttp://www.sec.gov . The Funds file their complete schedule of portfolio holdings with the SEC on Form N-Q for the first and third quarters of each fiscal year. The Funds’ Form N-Q is available on the SEC’s website at http://www.sec.gov ; and may also be reviewed and copied at the SEC’s Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The schedule of portfolio holdings is available, without charge, upon request in writing or by calling 1-800-423-4026. 170 NOTES 171 NOTES 172 NOTES 173 NOTES 174 NOTES 175 NOTES 176 NOTES 177 Item 2. Code of Ethics Not applicable for semi-annual report Item 3. Audit Committee Financial Expert Not applicable for semi-annual report Item 4. Principal Accountant Fees and Services Not applicable for semi-annual report Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments (a) Schedule is included as part of the report to shareholders filed under Item 1 of this Form. (b) Not applicable Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies Not applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers Not applicable Item 10. Submission of Matters to a Vote of Security Holders There were no material changes to the procedure by which shareholders may recommend nominees to the Registrant's Board of Trustees. Item 11. Controls and Procedures (a) The Registrant's Principal Executive Officer and Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective, based on their evaluation of these disclosure controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 as amended) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits (a)(1) Code of Ethics - Not applicable for semi-annual report (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - Filed herewith (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First Investors Life Series Funds By /S/ WILLIAM LIPKUS William Lipkus President and Principal Executive Officer Date: August 24, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /S/ WILLIAM LIPKUS William Lipkus President and Principal Executive Officer By /S/ JOSEPH I. BENEDEK Joseph I. Benedek Treasurer and Principal Financial Officer Date: August 24, 2016
